 

Exhibit 10.1

 

EXECUTION COPY

 

[g151571kc01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

August 16, 2005

 

among
CF INDUSTRIES HOLDINGS, INC.,
as a Loan Guarantor,

 

CF INDUSTRIES, INC.,
as Borrower,

 

The Subsidiary Guarantors Party Hereto,
as Loan Guarantors,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner,

 

J.P. MORGAN SECURITIES INC. and
HARRIS NESBITT,
as Co-Lead Arrangers

 

HARRIS N.A. and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Syndication Agents,

 

and

 

CITICORP USA, INC. and
BANK OF AMERICA, N.A.,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I. DEFINITIONS

 

 

 

Section 1.01

Defined Terms

 

Section 1.02

Classification of Loans and Borrowings

 

Section 1.03

Terms Generally

 

Section 1.04

Accounting Terms; GAAP

 

 

 

 

ARTICLE II. The Credits

 

 

 

Section 2.01

The Facility

 

Section 2.02

Revolving Loans

 

Section 2.03

Loans and Borrowings

 

Section 2.04

Requests for Revolving Borrowings

 

Section 2.05

Protective Advances

 

Section 2.06

Swingline Loans

 

Section 2.07

Letters of Credit

 

Section 2.08

Funding of Borrowings

 

Section 2.09

Interest Elections

 

Section 2.10

Termination and Reduction of Commitments

 

Section 2.11

Repayment of Loans; Evidence of Debt

 

Section 2.12

Prepayment of Loans

 

Section 2.13

Fees

 

Section 2.14

Interest

 

Section 2.15

Alternate Rate of Interest

 

Section 2.16

Increased Costs

 

Section 2.17

Break Funding Payments

 

Section 2.18

Taxes

 

Section 2.19

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

 

Section 2.20

Mitigation Obligations; Replacement of Lenders

 

Section 2.21

Returned Payments

 

 

 

 

ARTICLE III. Representations and Warranties

 

 

 

Section 3.01

Organization; Powers

 

Section 3.02

Authorization; Enforceability

 

Section 3.03

Governmental Approvals; No Conflicts

 

Section 3.04

Financial Condition; No Material Adverse Change

 

Section 3.05

Properties

 

Section 3.06

Litigation and Environmental Matters

 

Section 3.07

Compliance with Laws and Agreements

 

Section 3.08

Investment and Holding Company Status

 

Section 3.09

Taxes

 

 

i

--------------------------------------------------------------------------------


 

Section 3.10

ERISA

 

Section 3.11

Disclosure

 

Section 3.12

Material Agreements

 

Section 3.13

Solvency

 

Section 3.14

Reportable Transaction

 

Section 3.15

Capitalization and Subsidiaries

 

Section 3.16

Common Enterprise

 

Section 3.17

Labor Disputes

 

 

 

 

ARTICLE IV. Conditions

 

 

 

Section 4.01

Effective Date

 

Section 4.02

Each Credit Event

 

 

 

 

ARTICLE V. Affirmative Covenants

 

 

 

Section 5.01

Financial Statements; Borrowing Base and Other Information

 

Section 5.02

Notices of Material Events

 

Section 5.03

Existence; Conduct of Business

 

Section 5.04

Payment of Obligations

 

Section 5.05

Maintenance of Properties and Intellectual Property Rights

 

Section 5.06

Books and Records; Inspection Rights

 

Section 5.07

Compliance with Laws

 

Section 5.08

Use of Proceeds and Letters of Credit

 

Section 5.09

Insurance

 

Section 5.10

Appraisals

 

Section 5.11

Additional Collateral; Further Assurances

 

 

 

 

ARTICLE VI. Negative Covenants

 

 

 

Section 6.01

Indebtedness

 

Section 6.02

Liens

 

Section 6.03

Fundamental Changes

 

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

 

Section 6.05

Swap Agreements

 

Section 6.06

Restricted Payments

 

Section 6.07

Transactions with Affiliates

 

Section 6.08

Restrictive Agreements

 

Section 6.09

Prepayment of Indebtedness; Subordinated Indebtedness

 

Section 6.10

Depository Banks

 

Section 6.11

Capital Expenditures

 

Section 6.12

Fixed Charge Coverage Ratio

 

Section 6.13

Parent; Immaterial Subsidiaries

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII. Events of Default

 

 

 

ARTICLE VIII. The Administrative Agent

 

 

 

ARTICLE IX. Miscellaneous [a05-15157_1ex10d1.htm#ArticleIx_085334]

 

 

 

Section 9.01 [a05-15157_1ex10d1.htm#aSection9017]

Notices [a05-15157_1ex10d1.htm#aSection9017]

 

Section 9.02 [a05-15157_1ex10d1.htm#aSection9028]

Waivers; Amendments [a05-15157_1ex10d1.htm#aSection9028]

 

Section 9.03 [a05-15157_1ex10d1.htm#aSection9039]

Expenses; Indemnity; Damage Waiver [a05-15157_1ex10d1.htm#aSection9039]

 

Section 9.04 [a05-15157_1ex10d1.htm#aSection90410]

Successors and Assigns [a05-15157_1ex10d1.htm#aSection90410]

 

Section 9.05 [a05-15157_1ex10d1.htm#aSection90511]

Survival [a05-15157_1ex10d1.htm#aSection90511]

 

Section 9.06 [a05-15157_1ex10d1.htm#aSection90612]

Counterparts; Integration; Effectiveness [a05-15157_1ex10d1.htm#aSection90612]

 

Section 9.07 [a05-15157_1ex10d1.htm#aSection90713]

Severability [a05-15157_1ex10d1.htm#aSection90713]

 

Section 9.08 [a05-15157_1ex10d1.htm#aSection90814]

Right of Setoff [a05-15157_1ex10d1.htm#aSection90814]

 

Section 9.09 [a05-15157_1ex10d1.htm#aSection90915]

Governing Law; Jurisdiction; Consent to Service of Process
[a05-15157_1ex10d1.htm#aSection90915]

 

Section 9.10 [a05-15157_1ex10d1.htm#aSection91016]

WAIVER OF JURY TRIAL [a05-15157_1ex10d1.htm#aSection91016]

 

Section 9.11 [a05-15157_1ex10d1.htm#aSection91117]

Headings [a05-15157_1ex10d1.htm#aSection91117]

 

Section 9.12 [a05-15157_1ex10d1.htm#aSection91218]

Confidentiality [a05-15157_1ex10d1.htm#aSection91218]

 

Section 9.13 [a05-15157_1ex10d1.htm#aSection91319]

Several Obligations; Nonreliance; Violation of Law
[a05-15157_1ex10d1.htm#aSection91319]

 

Section 9.14 [a05-15157_1ex10d1.htm#aSection91420]

USA PATRIOT Act [a05-15157_1ex10d1.htm#aSection91420]

 

Section 9.15 [a05-15157_1ex10d1.htm#aSection91521]

Disclosure [a05-15157_1ex10d1.htm#aSection91521]

 

Section 9.16 [a05-15157_1ex10d1.htm#aSection91622]

Execution of Loan Documents [a05-15157_1ex10d1.htm#aSection91622]

 

Section 9.17 [a05-15157_1ex10d1.htm#aSection91723]

Interest Rate Limitation [a05-15157_1ex10d1.htm#aSection91723]

 

 

 

 

ARTICLE X. Loan Guaranty [a05-15157_1ex10d1.htm#ArticleX_085338]

 

 

 

Section 10.01 [a05-15157_1ex10d1.htm#aSection100127]

Guaranty [a05-15157_1ex10d1.htm#aSection100127]

 

Section 10.02 [a05-15157_1ex10d1.htm#aSection100228]

Guaranty of Payment [a05-15157_1ex10d1.htm#aSection100228]

 

Section 10.03 [a05-15157_1ex10d1.htm#aSection100329]

No Discharge or Diminishment of Loan Guaranty
[a05-15157_1ex10d1.htm#aSection100329]

 

Section 10.04 [a05-15157_1ex10d1.htm#aSection100430]

Defenses Waived [a05-15157_1ex10d1.htm#aSection100430]

 

Section 10.05 [a05-15157_1ex10d1.htm#aSection100531]

Rights of Subrogation [a05-15157_1ex10d1.htm#aSection100531]

 

Section 10.06 [a05-15157_1ex10d1.htm#aSection100632]

Reinstatement; Stay of Acceleration [a05-15157_1ex10d1.htm#aSection100632]

 

Section 10.07 [a05-15157_1ex10d1.htm#aSection100733]

Information [a05-15157_1ex10d1.htm#aSection100733]

 

Section 10.08 [a05-15157_1ex10d1.htm#aSection100834]

Termination [a05-15157_1ex10d1.htm#aSection100834]

 

Section 10.09 [a05-15157_1ex10d1.htm#aSection100935]

[Intentionally Omitted] [a05-15157_1ex10d1.htm#aSection100935]

 

Section 10.10 [a05-15157_1ex10d1.htm#aSection101036]

Maximum Liability [a05-15157_1ex10d1.htm#aSection101036]

 

Section 10.11 [a05-15157_1ex10d1.htm#aSection101137]

Contribution [a05-15157_1ex10d1.htm#aSection101137]

 

Section 10.12 [a05-15157_1ex10d1.htm#aSection101238]

Liability Cumulative [a05-15157_1ex10d1.htm#aSection101238]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Commitment Schedule [a05-15157_1ex10d1.htm#CommitmentSchedule_094037]

 

Schedule 1.01(a) — Affiliated Cooperatives

 

Schedule 1.01(c) — Donaldsonville Real Estate

 

Schedule 1.01(d) — Eligible Other Real Property

 

Schedule 1.01(e) — Noteholders Documents; Note Agreement Amendments

 

Schedule 3.05(a) — Properties

 

Schedule 3.06 — Disclosed Matters

 

Schedule 3.12 — Material Agreements

 

Schedule 3.15 — Capitalization and Subsidiaries

 

Schedule 3.17 — Labor Matters

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02(b) — Existing Liens

 

Schedule 6.02(h) — Phosphogypsum Liability Deposit Schedule

 

Schedule 6.03 — Permitted Dispositions

 

Schedule 6.04 — Existing Investments

 

Schedule 6.07 — Existing Transactions With Affiliates

 

Schedule 6.08 — Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — Form of Mortgage

 

Exhibit C — Form of Borrowing Base Certificate

 

Exhibit D — Closing Checklist

 

Exhibit E — Form of Compliance Certificate

 

Exhibit F — Joinder Agreement

 

Exhibit G — Financial Statements

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 16, 2005 (as it may be amended or modified
from time to time, this “Agreement”), among CF INDUSTRIES HOLDINGS, INC., a
Delaware corporation (“Parent”), as a Loan Guarantor, the other Loan Guarantors
party hereto, CF INDUSTRIES, INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Account” has the meaning assigned in Article 9 of the UCC.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means a transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any division of a Person,
(b) the acquisition of in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person, or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or a Subsidiary of Borrower is the surviving entity.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or its successor appointed
pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Cooperatives” means the cooperatives listed on Schedule 1.01(a).

 

--------------------------------------------------------------------------------


 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof,
which Aggregate Commitment shall initially be in the amount of $250,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans, a portion equal to a fraction the
numerator of which is such Lender’s Revolving Commitment and the denominator of
which is the aggregate Revolving Commitment of all Revolving Lenders (if the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments), (b) with respect to Protective
Advances or with respect to the Aggregate Credit Exposure prior to the Maturity
Date, a portion equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Aggregate Commitment of all
Lenders, and (c) with respect to Protective Advances or with respect to the
Aggregate Credit Exposure after the Maturity Date, a portion equal to a fraction
the numerator of which is such Lender’s Credit Exposure and the denominator of
which is the Aggregate Credit Exposure.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon average daily Availability for the Borrower’s most recent calendar quarter:

 

Level

 

Average
Availability

 

ABR Spread

 

Eurodollar
Spread

 

Commitment Fee
Rate

 

I

 

> $150,000,000

 

0.00

%

 

1.375

%

 

0.35

%

 

II

 

< $150,000,000

 

0.25

%

 

1.50

%

 

0.30

%

 

 

 

> $75,000,000

 

 

 

 

 

 

 

 

 

 

III

 

< $75,000,000

 

0.375

%

 

1.625

%

 

0.25

%

 

 

For the purposes of the above pricing grid, from the Effective Date until
January 1, 2006, the Applicable Margin shall be set at Level I.  Changes in the
Applicable Margin resulting from changes in Availability shall become effective
on the first day of each calendar quarter, commencing January 1, 2006, based
upon the average daily Availability for the immediately preceding calendar
quarter.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Asset Retirement Obligations” means obligations associated with the retirement
of tangible long-lived assets that result from the acquisition, construction, or
development and/or the normal operation of a long-lived asset that are accounted
for in accordance with FASB Statement of Financial Accounting Standards No. 143.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to the lesser of (a) the
total Revolving Commitments and (b) the Borrowing Base, in each case, minus the
Revolving Credit Exposure of all Revolving Lenders.

 

“Available Revolving Commitment” means, at any time, with respect to a Revolving
Lender, the Revolving Commitment of such Revolving Lender then in effect minus
the Revolving Credit Exposure of such Revolving Lender at such time.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments pursuant to the terms hereof.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services.

 

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore) in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code, or any successor
statute, as in effect from time to time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, and (c) a Protective
Advance.

 

“Borrowing Base” means, at any time, the sum of:

 

(a)           85% of the Borrower’s Eligible Accounts at such time, plus

 

(b)           the lesser of (i) 75% of the Borrower’s Eligible Inventory, valued
at the lower of cost or market value, determined on a first-in-first-out basis
(in accordance with GAAP), at such time and (ii) 85% of the Net Orderly
Liquidation Value of the Borrower’s Eligible Inventory (based on the then most
recent independent inventory appraisal received by the Administrative Agent),
plus

 

(c)           the PP&E Component, minus

 

(d)           Reserves.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent (absent any error in such Borrowing Base Certificate); provided, that the
Borrowing Base shall be adjusted (i) upon at least one (1) Business Day’s prior
written notice (or such earlier notice, if any, required in accordance with the
terms hereof) from the Administrative Agent to the Borrower of the establishment
of any Reserve by the Administrative Agent in accordance with the terms of this
Agreement or the exclusion by the Administrative Agent in accordance with the
terms of this Agreement of any previously eligible component of the Borrowing
Base and (ii) at the Administrative Agent’s election when cash dominion is in
effect pursuant to Section 7.1 of the Security Agreement, for collections
received in respect of Accounts.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent and the Borrower in their reasonable discretion.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.04.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Loan Parties and their
Subsidiaries prepared in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Availability Amount” means, at any time, (A) the sum of (i) Availability
plus (ii) the amount of unrestricted cash and Permitted Investments, in each
case deposited or held in a depository account or investment account maintained
with Chase and subject to a springing blocked account or control agreement in
favor of the Administrative Agent, minus (B) the sum of (i) the aggregate amount
of all outstanding Guarantees by the Loan Parties constituting investments
permitted under Section 6.04(h), but only to the extent of amounts which are
then due and owing under such Guarantees or are claimed to be due and owing
thereunder (except to the extent that the Loan Parties are contesting such
claims in good faith by appropriate proceedings and have not set aside reserves
on their books with respect thereto) plus (ii) the aggregate amount of all
dividends on the Parent’s common stock which have been declared but are then
unpaid.

 

“CFL” means Canadian Fertilizers, Ltd., a limited company organized under the
laws of the Province of Alberta, Canada.

 

“Change in Control” means any of (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (as
amended)), other than (i) the Affiliated Cooperatives or (ii) any employee
benefit plan of the Parent or its Subsidiaries, and any person or entity acting
solely in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, becomes the “beneficial owner” (as that term is used under
Rule 13d-3 of the Securities and Exchange Commission), directly or indirectly,
of Equity Interests representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Parent; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were
neither (i) nominated by the board of directors of the Parent nor (ii) appointed
by directors so nominated; (c) the failure of the Parent to own, directly or
indirectly, 100% of the outstanding Equity Interests of the Borrower; or (d) any
“change of control” (as such term or any words of similar import are defined
under any Indebtedness permitted under Section 6.01(o)) shall occur.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

5

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

 

“Closing Checklist” means that certain closing checklist attached hereto as
Exhibit D.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the assets or property of
a Loan Party as security for payment of the Obligations.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder, as such Commitment may be
(a) reduced from time to time pursuant to Section 2.10, (b) increased from time
to time pursuant to Section 2.02(b), and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or joinder agreement related to
any Commitment Increase pursuant to which such Lender shall have assumed its
Commitment, as applicable.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.02(b).

 

“Commitment Increase Cap” has the meaning assigned to such term in
Section 2.02(b).

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

6

--------------------------------------------------------------------------------


 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” has the meaning assigned to such term in Section 2.08(b).

 

“Disclosed Matters” means the environmental matters disclosed in Schedule 3.06.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any state thereof or the District of Columbia.

 

“Donaldsonville Real Estate” means the real property listed on
Schedule 1.01(c) owned by the Borrower.

 

“EBITDA” of a Person means, with reference to any period, Net Income for such
period plus, without duplication and to the extent deducted from revenues in
determining Net Income, the sum of (a) the aggregate amount of Interest Expense
for such period, (b) the aggregate amount of expense for taxes paid or accrued
for such period (including payments to Affiliated Cooperatives under the NOL
Agreement), (c) all amounts attributable to depreciation and depletion for such
period, (d) all amortization and other non-cash charges (including non-cash
charges for Plan liability and Asset Retirement Obligations but excluding
minority interest with respect to Western Co-operative Fertilizers Limited) for
such period and (e) extraordinary losses (as determined in accordance with GAAP)
incurred other than in the ordinary course of business, minus, to the extent
included in Net Income, extraordinary gains (as determined in accordance with
GAAP) for such period realized other than in the ordinary course of business,
all calculated for the Loan Parties and their Subsidiaries on a consolidated
basis.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Accounts” means, at any time, the aggregate Accounts of the Borrower;
provided that, unless otherwise agreed by the Administrative Agent in its sole
discretion, Eligible Accounts shall not include any Account:

 

(a)           which is not subject to a first priority perfected security
interest (subject to inchoate Liens permitted under clause (a) of the definition
of Permitted Encumbrances) in favor of the Administrative Agent;

 

7

--------------------------------------------------------------------------------


 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which (except as permitted
under clause (a) above) does not have priority over the Lien in favor of the
Administrative Agent;

 

(c)           which is unpaid more than ninety (90) days after the date of the
original invoice therefor or more than sixty (60) days after the original due
date, or which has been written off the books of the Borrower or otherwise
designated as uncollectible;

 

(d)           which is owing by an Account Debtor for which more than fifty
percent (50%) of the Accounts owing from such Account Debtor and its Affiliates
are ineligible pursuant to clause (c) above;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrower exceeds twenty percent (20%) (thirty percent (30%) in the case of
Accounts owing by Agriliance LLC or any other Account Debtor approved by the
Administrative Agent in its sole discretion) of the aggregate Eligible Accounts,
but only to the extent of such excess;

 

(f)            with respect to which any representation or warranty contained in
this Agreement or in the Security Agreement is not true in any material respect;

 

(g)           which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash on delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

 

(h)           for which the goods (if any) giving rise to such Account have not
been shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the Borrower or if such Account was invoiced
more than once;

 

(i)            [Intentionally Omitted];

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition Accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business;

 

(k)           which is owed by any Account Debtor which has sold all or
substantially all of its assets;

 

8

--------------------------------------------------------------------------------


 

(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada (other than the Province of
Newfoundland) or (ii) is not organized under applicable law of the U.S., any
state of the U.S., Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is based by a letter of
credit or foreign credit insurance reasonably acceptable to the Administrative
Agent which is in the possession of or has been assigned to the Administrative
Agent;

 

(m)          which is owed in any currency other than U.S. dollars or Canadian
dollars; provided that, with respect to Accounts owed in Canadian dollars, the
value of such Accounts for purposes of calculating the Borrowing Base shall be
expressed in U.S. dollars based on the spot rate quoted by the Administrative
Agent on the date of the applicable Borrowing Base Certificate for the purchase
by the Administrative Agent of Canadian dollars with U.S. dollars;

 

(n)           which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country or state other
than the U.S. or any state of the U.S. unless such Account is backed by a letter
of credit reasonably acceptable to the Administrative Agent which is in the
possession of or has been assigned to the Administrative Agent, or (ii) the
government of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), has been complied
with to the Administrative Agent’s reasonable satisfaction;

 

(o)           which is owed by any Affiliate, employee, officer or director of
any Loan Party; provided that an Account owed by an Affiliated Cooperative or
Agriliance LLC shall not be deemed ineligible by virtue of this clause (o);

 

(p)           which, for any Account Debtor, exceeds a credit limit determined
by the Borrower to the extent of such excess;

 

(q)           which (i) is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted or owes trade credit, but
only to the extent of the lesser of such indebtedness or trade credit or the
face amount of such Account or (ii) is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, but in each case only to the extent of the lesser of such
security, deposit, progress payment, retainage or advance or the face amount of
such Account;

 

(r)            which is subject to any counterclaim, deduction, defense, setoff
or dispute, in each case which has been asserted or is otherwise known to a
Responsible Officer of the Borrower, but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

 

(s)           [Intentionally Omitted];

 

(t)            which is owed by an Account Debtor located in any U.S. or
Canadian jurisdiction which requires filing of a “Notice of Business Activities
Report” or other similar report in order to permit the Borrower to seek judicial
enforcement in such jurisdiction of payment of such Account, unless (i) the
Borrower has filed such report or qualified to do business in such jurisdiction
or (ii) Borrower may subsequently file any such report or qualify to do business
and be able to seek judicial enforcement in such jurisdiction;

 

9

--------------------------------------------------------------------------------


 

(u)           with respect to which the Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than reductions, discounts and
adjustments given in the ordinary course of business or that portion of an
Account which represents a prior Account which was partially paid and the
Borrower created a new receivable for the unpaid portion of such Account;

 

(v)           which does not comply in all material respects with the
requirements of all applicable material laws and regulations, whether Federal,
state or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;

 

(w)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates any party other than the Borrower as payee or remittance
party;

 

(x)            which represents a deposit due from an Account Debtor under
forward purchasing arrangements entered into with the Borrower; or

 

(y)           which the Administrative Agent has provided at least two
(2) Business Days prior written or telephonic notice to the Borrower that
(i) the Administrative Agent has determined in its Permitted Discretion that
such Account may not be paid by reason of the Account Debtor’s inability to pay
or (ii) the Administrative Agent has otherwise determined in its Permitted
Discretion that such Account is unacceptable for inclusion in the Borrowing
Base.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall exclude such Account from
Eligible Accounts on, and at the time of submission to the Administrative Agent
of, the next Borrowing Base Certificate.  In determining the amount of an
Eligible Account, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that the Borrower may be obligated to rebate to an Account
Debtor pursuant to the terms of any agreement or understanding (written or
oral)) (provided that such reductions shall not exceed the face amount of such
Account) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Borrower to reduce the amount of such
Account.

 

“Eligible Donaldsonville Equipment” means the equipment owned by the Borrower
and meeting each of the following requirements:

 

(a)           the Borrower has good title to such equipment;

 

(b)           the Borrower has the right to subject such equipment to a Lien in
favor of the Administrative Agent; such equipment is subject to a first priority
perfected Lien (subject to inchoate Liens permitted under clauses (a) and (b) of
the definition of Permitted Encumbrances) in favor of the Administrative Agent
and is free and clear of all other Liens of any nature whatsoever (except for
Permitted Encumbrances which (except as permitted above) do not have priority
over the Lien in favor of the Administrative Agent);

 

10

--------------------------------------------------------------------------------


 

(c)           the full purchase price for such equipment has been paid by the
Borrower;

 

(d)           such equipment is located on the Donaldsonville Real Estate
(excluding equipment with an aggregate fair market value not exceeding at any
time $5,000,000 and which is located elsewhere in the ordinary course of
business);

 

(e)           such equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by the Borrower in the
ordinary course of business of the Borrower; and

 

(f)            such equipment is not subject to any agreement which materially
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such equipment.

 

“Eligible Donaldsonville Fixed Assets” means the collective reference to the
Donaldsonville Real Estate and the Eligible Donaldsonville Equipment.

 

“Eligible Inventory” means, at any time, the Inventory of the Borrower; provided
that, unless otherwise agreed by the Administrative Agent in its sole
discretion, Eligible Inventory shall not include any Inventory:

 

(a)           which is not subject to a first priority perfected Lien (subject
to inchoate Liens permitted under clauses (a) and (b) of the definition of
Permitted Encumbrances) in favor of the Administrative Agent;

 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which (except as permitted
under clause (a) above) does not have priority over the Lien in favor of the
Administrative Agent;

 

(c)           which is slow moving, obsolete, unmerchantable, unfit for sale or
not salable;

 

(d)           with respect to which any representation or warranty contained in
this Agreement or the Security Agreement is not true in any material respect and
which does not conform in all material respects to all standards imposed by any
Governmental Authority having regulatory authority over such goods;

 

(e)           which is not owned by the Borrower or which Borrower does not have
marketable title thereto;

 

(f)            which is not finished goods or raw materials or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business except for raw materials;

 

(g)           which is not located in the U.S. or Canada or is in transit with a
common carrier from vendors and suppliers;

 

11

--------------------------------------------------------------------------------


 

(h)           which is located in any location leased by the Borrower unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges, and other amounts due or to
become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion following consultation with the
Borrower, provided, however, (i) Collateral Access Agreements and/or Reserves
shall not be required until one hundred twenty (120) days after the Effective
Date with respect to locations existing on the Effective Date and
(ii) Collateral Access Agreements and/or Reserves shall not be required with
respect to any Inventory located at locations leased by the Borrower to the
extent the aggregate value of such Inventory at all such locations does not
exceed $5,000,000;

 

(i)            which is located in any third party warehouse or is in the
possession of a bailee and is not evidenced by a Document, unless (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion following consultation with the
Borrower, provided, however, (i) Collateral Access Agreements and/or Reserves
shall not be required until one hundred twenty (120) days after the Effective
Date with respect to locations existing on the Effective Date (ii) Collateral
Access Agreements and/or Reserves shall not be required with respect to any
Inventory located in any third party warehouse or in the possession of a bailee
to the extent the aggregate value of such Inventory at all such locations does
not exceed $5,000,000;

 

(j)            [Intentionally Omitted];

 

(k)           which is a discontinued product or component thereof;

 

(l)            which is the subject of a consignment by the Borrower as
consignor;

 

(m)          which contains or bears any intellectual property rights licensed
to the Borrower unless the Administrative Agent may sell or otherwise dispose of
such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

 

(n)           which is not reflected in a current perpetual inventory report of
the Borrower; or

 

(o)           which the Administrative Agent has provided at least two
(2) Business Days written or telephonic notice to the Borrower that the
Administrative Agent has determined in its Permitted Discretion that such
Inventory is unacceptable for inclusion in the Borrowing Base.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall exclude such Inventory from
Eligible Inventory on, and at the time of submission to the Administrative Agent
of, the next Borrowing Base Certificate.

 

12

--------------------------------------------------------------------------------


 

“Eligible Other Real Property” means any real property listed on
Schedule 1.01(d) (as such Schedule may be amended from time to time by the
Borrower after the Effective Date to include additional distribution centers in
the United States, which update shall not constitute an amendment waiver or
modification subject to Section 9.02) owned by the Borrower (i) in respect of
which an appraisal report has been delivered to the Administrative Agent (for
delivery to each Lender) in form, scope and substance reasonably satisfactory to
the Administrative Agent, (ii) in respect of which the Administrative Agent is
reasonably satisfied that all actions necessary to create a perfected first
priority Lien in favor of the Administrative Agent on such real property have
been taken, including, the filing and recording of Mortgages, (iii) in respect
of which an environmental assessment report has been completed and delivered to
the Administrative Agent (for delivery to each Lender) in form and substance
reasonably satisfactory to the Administrative Agent and which does not indicate
any material pending, threatened or existing Environmental Liability, or
material non-compliance with any Environmental Law, (iv) which is adequately
protected by fully-paid valid title insurance with endorsements and in amounts
and form reasonably acceptable to the Administrative Agent, insuring that the
Administrative Agent, for the benefit of the Lenders, shall have a perfected
first priority Lien on such real property, (v) with respect to which the
Administrative Agent had received evidence reasonably acceptable to it as to
whether such real property constitutes Flood Hazard Property and, if so,
evidence that the Borrower has obtained flood hazard insurance as required by
law and as reasonably acceptable to the Administrative Agent, and (vi) if
required by the Administrative Agent in its Permitted Discretion: (A) a current
ALTA survey (or an affidavit of no change to an existing survey, provided that
the title company issuing the title insurance will issue its title policy with
full survey coverage, including all survey related endorsements) has been
delivered for which all necessary fees have been paid, certified to
Administrative Agent and the issuer of the title insurance policy in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the state in which such Eligible Other Real Property
is located and reasonably acceptable to the Administrative Agent, and shows, to
the extent applicable, all buildings and other improvements, any offsite
improvements, the location of any easements, parking spaces, rights of way,
building setback lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent; (B) in respect of which local counsel for the Borrower in
states in which the Eligible Other Real Property is located have delivered a
letter(s) of opinion with respect to the enforceability and perfection of the
Mortgages in the applicable state and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent; and (C) in
respect of which the Borrower shall have used its commercially reasonable
efforts to obtain estoppel certificates executed by all tenants of such Eligible
Other Real Property and other consents as the Administrative Agent may
reasonably require in its Permitted Discretion.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of

 

13

--------------------------------------------------------------------------------


 

the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the treatment (for the purpose
of reducing hazardous characteristics) or disposal of any Hazardous Materials,
(c) exposure of any natural person to any Hazardous Materials (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in Article 9 of the UCC.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on or measured by its net income (or any Person whose net income
is measured with reference to such recipient) by the United States of America,
or as a result of a present or former connection between such recipient and the
jurisdiction imposing such tax (or any political subdivision thereof), other
than any such connection arising solely from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(b)), any withholding tax that is applicable to amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.18(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.18(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized national standing selected by it.

 

“Financial Officer” means, in respect of a Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Parent and its Subsidiaries for the most-recently ended
four fiscal quarters, of (a) EBITDA minus the unfinanced portion of Capital
Expenditures to (b) Fixed Charges, all calculated for the Parent and its
Subsidiaries on a consolidated basis.

 

“Fixed Charges” means, with reference to any period, without duplication,
Interest Expense (excluding cash Interest Expense associated with the make-whole
payment related to the prepayment of the Noteholder Obligations) for such
period, plus prepayments and scheduled principal payments on Indebtedness
(excluding the Noteholder Obligations) made during such period (excluding
prepayments on Indebtedness to the extent financed with the proceeds of
replacement Indebtedness other than Revolving Loans), plus expense for taxes
(including payments to Affiliated Cooperatives under the NOL Agreement) for such
period paid or payable in cash, plus Restricted Payments paid in cash, plus
Capital Lease Obligation payments (excluding any portion of such payments
included in Interest Expense), plus cash contributions to any Plan during such
period, plus cash payments made in respect of Asset Retirement Obligations
during such period, plus cash deposits made during such period to secure

 

15

--------------------------------------------------------------------------------


 

the Phosphogypsum Stack Liability in accordance with the Phosphogypsum Stack
Rules, all calculated for the Parent and its Subsidiaries on a consolidated
basis.

 

“Flood Hazard Property” means any real property of a Loan Party subject to a
Mortgage on which improvements are located and which is located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.

 

“Foreign Lender” means any Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary which is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(g).

 

“GAAP” means generally accepted accounting principles in the United States of
America as set forth from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.  The amount of any Guarantee obligation of any guarantor shall be
deemed to be the lower of (i) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee obligation
is made and (ii) the maximum amount for which such guarantor may be liable
pursuant to the terms of the instrument embodying such guarantee Obligation,
unless such primary obligation and the maximum amount or which such guarantor
may be liable are not stated or determinable, in which case the amount of such
Guarantee obligation shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

16

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous, toxic, contaminants
or pollutants pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary
(other than a Loan Party) (a) whose consolidated total assets do not constitute
more than 3% of the consolidated total assets of the Parent (on a pro forma
basis for the most recently ended fiscal year of the Parent for which audited
financial statements are available) and (b) whose consolidated gross sales do
not constitute more than 3% of the consolidated gross sales of the Parent (on a
pro forma basis for the most recently ended fiscal year of the Parent for which
audited financial statements are available).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (other than deposits or advances in the ordinary course of business),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) the principal portion of all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
obligations under any liquidated earn-out and (l) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same securities or property or any other Off-Balance Sheet
Liability.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  In the avoidance of doubt, “Indebtedness” shall not include
obligations or liabilities under operating leases.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
June, 2005 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

17

--------------------------------------------------------------------------------


 

“Interest Expense” means, with reference to any period, accrued interest expense
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period excluding amortization of financing fees.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IPO” means the initial public offering of the Parent’s common stock as
described in the Registration Statement.

 

“Issuing Bank” means Chase, or any other Lender requested by the Borrower and
approved by Chase in its reasonable discretion, in their capacity as the issuers
of Letters of Credit hereunder, and their respective successors in such capacity
as provided in Section 2.07(i); provided that at no time shall there be more
than two Issuing Banks in addition to Chase.  Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

“Joint Venture” means a limited-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created or conducted through a separate legal entity) (excluding a Subsidiary)
now or hereafter formed or invested in by the Parent or any of its Subsidiaries
with another Person or Persons in order to conduct a common venture or
enterprise with such Person or Persons.

 

18

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.07(j).

 

“LC Shortfall Amount” means an amount equal to the difference of (x) the amount
of LC Exposure at such time, less (y) the amount on deposit in the LC Collateral
Account at such time which has not been applied against the Obligations.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption (other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption) or pursuant to a joinder agreement in
connection with any Commitment Increase.  Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor page or any successor to such Service, or any substitute page or
substitute for such Service, providing rate quotations comparable to those
provided as of the Effective Date on such page of such Service, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to U.S. dollar deposits in the London interbank
market) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for U.S. dollar deposits with
a maturity comparable to such Interest Period.  In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate at which
U.S. dollar deposits of an amount comparable to such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Loan

 

19

--------------------------------------------------------------------------------


 

Guaranty, and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated thereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Guarantor” each Loan Party (other than the Borrower) and any other Person
who becomes a Loan Party pursuant to a Joinder Agreement and their successors
and assigns.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means the Parent, the Borrower, the Subsidiary Guarantors and any
other Domestic Subsidiary of a Loan Party who becomes a Subsidiary Guarantor
party to this Agreement pursuant to a Joinder Agreement and their successors and
assigns.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Parent and its Subsidiaries
taken as a whole, (b) the Collateral or the Administrative Agent’s Liens (on
behalf of itself and the Lenders) on the Collateral or the priority of such
Liens, or (c) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies, taken as a whole, of the
Administrative Agent, the Issuing Banks or the Lenders hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“obligations” of any Loan Party or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Loan Party or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means August 16, 2010 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

20

--------------------------------------------------------------------------------


 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, substantially in the form of Exhibit B, on
real property of a Loan Party, including any amendment, modification or
supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA.

 

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds received net of (without duplication) (i) commissions and other
customary costs, premiums, fees and expenses incurred and payable by any Loan
Party in connection therewith (in each case, paid to non-Affiliates), (ii) the
principal amount of any Indebtedness (other than Indebtedness under the Loan
Documents) that is secured by a senior Lien on such asset and that is required
to be (and is) repaid in connection with such asset disposition, (iii) federal,
state, provincial, foreign and local Taxes and other Taxes paid or reasonably
estimated to be payable in connection with such asset disposition (iv) any
reserves in accordance with GAAP against any liabilities associated with the
assets disposed of in such asset disposition and, without duplication, any
reserves that any Loan Party determines in good faith should be made in respect
of the sale price of such asset or assets for post-closing adjustments, or
(b) an equity issuance or the issuance or incurrence of Indebtedness, cash
proceeds received net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees, costs,
commissions, premiums, fees and expenses incurred in connection therewith (in
each case, paid to non-Affiliates).

 

“Net Income” means, with reference to any period, the net income (or loss) of
the Parent and its Subsidiaries calculated on a consolidated basis for such
period in accordance with GAAP; provided that there shall be excluded from Net
Income the net income (or net loss) of any Person accrued prior to the date it
becomes a Subsidiary of, or has merged into or consolidated with, the Borrower
or another Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner reasonably
acceptable to the Administrative Agent by an appraiser reasonably acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

 

“New Lender” has the meaning assigned to such term in Section 2.02(b)(iii).

 

“NOL Agreement” means that certain Net Operating Loss Agreement, dated on or
about the Effective Date, by and among the Parent, the Borrower and the Members
(as defined therein).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(f).

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Note Agreement Amendments” means those certain amendments to the Noteholders
Agreements listed on Schedule 1.01(e).

 

21

--------------------------------------------------------------------------------


 

“Noteholders” means the holders of the Borrower’s promissory notes issued under
the Noteholder Documents.

 

“Noteholders Depository Agreement” means that certain Depository Agreement dated
as of the effective date set forth on Schedule 1 thereto by and between the
depositor identified on Schedule 1 thereto and JPMorgan Trust Company, N.A.

 

“Noteholders Documents” means those certain agreements listed on
Schedule 1.01(e) hereto, relating to the issuance of certain promissory notes
aggregating approximately $235,600,000 in principal outstanding thereunder as of
the Effective Date, and each other instrument or document to be delivered
thereunder.

 

“Noteholders Obligations” means all obligations of the Borrower to pay principal
and interest on the promissory notes issued pursuant to those certain agreements
listed on Schedule 1.01(e) hereto, all fees and charges payable thereunder
(including without limitation, prepayment fees), and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Noteholder Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents.  Obligations shall also
include (i) all Banking Services Obligations, provided that at or prior to the
time that any transaction relating to such Banking Services Obligations is
executed (or, if later, the Effective Date), the Lender party thereto (other
than Chase) shall have delivered written notice to the Administrative Agent that
such transaction has been entered into and that it constitutes an Obligation
entitled to the benefits of the Collateral Documents; and (ii) all Swap
Obligations owing to one or more Lenders or their respective Affiliates,
provided that at or prior to the time that any transaction relating to such Swap
Obligations is executed, the Lender party thereto (other than Chase) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes an Obligation entitled to the benefits
of the Collateral Documents.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

22

--------------------------------------------------------------------------------


 

“Parent” means CF Industries Holdings, Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 9.04.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Amount” means, as of any date of determination thereof with respect
to any loan, advance or other investment subject to Section 6.04(h), (a) an
unlimited amount, so long as, immediately before and immediately after giving
effect to the making of such loan, advance or other investment (and to any
related Borrowing), the Cash Availability Amount is greater than $135,000,000,
(b) $100,000,000 (excluding the aggregate amount of all loans, advances and
other investments previously made pursuant to the foregoing clause (a)), so long
as, immediately before and immediately after giving effect to the making of such
loan, advance or other investment (and to any related Borrowing), the Cash
Availability Amount is less than or equal to $135,000,00 and greater than
$85,000,000 and (c) zero (excluding the aggregate amount of all loans, advances
and other advances previously made pursuant to the foregoing clauses (a) and
(b)), if the Cash Availability Amount is less than $85,000,000, immediately
before giving effect to the making of such loan, advance or other investment
(and to any related Borrowing) or would be less than $85,000,000 immediately
after giving effect thereto.

 

“Permitted Capital Expenditure Amount” means as of any date of determination
thereof with respect to any Capital Expenditure, (a) if the average daily Cash
Availability Amount for the most recent month (or, if earlier, any prior month)
(the “triggering month”) is less than $135,000,000, then until such time as the
average daily Cash Availability Amount for three consecutive months is greater
than or equal to $135,000,000, $100,000,000 during the twelve-month period
commencing on the first day of the month next succeeding such triggering month
and, following the completion of such twelve-month period, during the trailing
twelve-month period ending on the last day of each month thereafter and (b) at
all other times, an unlimited amount.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes, assessments or governmental
charges or levies that are not yet due and payable or are being contested in
compliance with Section 5.04;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, carriers’
materialmen’s, suppliers’, processors’, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than sixty (60) days or are being contested in
compliance with Section 5.04;

 

23

--------------------------------------------------------------------------------


 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations (other than Liens arising under ERISA);

 

(d)           utility deposits and deposits made to secure the performance of
bids, tenders, contracts, leases, statutory obligations, surety and appeal bonds
(or deposits made to otherwise secure an appeal, stay or discharge in the course
of legal proceeding), performance or completion bonds and other obligations of a
like nature or other cash deposits required to be made, in each case in the
ordinary course of business;

 

(e)           judgment liens and judicial attachment liens in respect of
judgments that do not constitute an Event of Default under clause (k) of
Article VII;

 

(f)            easements, zoning restrictions, rights-of-way, reservations,
subdivisions, and similar encumbrances or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of owned or leased real property and minor defects and irregularities in
title on real property imposed by law or arising in the ordinary course of
business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

 

(g)           Liens in favor of the Administrative Agent granted pursuant to any
Loan Document.

 

“Permitted Investments” means:

 

(a)           investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

 

(b)           investments in commercial paper rated at least Aa2 by Moody’s and
at least A by S&P maturing within one year of the date of issuance thereof;

 

(c)           investments in certificates of deposit, issued by any Lender or by
any United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less or in banker’s
acceptances endorsed by any Lender or other such commercial bank and maturing
within six months of the date of acceptance;

 

(d)           investments in repurchase obligations, including whole mortgage
loans, with a term of not more than 30 days for underlying securities of the
types described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (c) above, provided all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;

 

(e)           investments in Dutch Auction reset securities with a reset date no
greater than 180 days rated at least Aa by Moody’s and at least A by S&P;

 

24

--------------------------------------------------------------------------------


 

(f)            marketable general obligations of a state or municipality of the
United States, or any political subdivision of any of the foregoing,
unconditionally secured by the full faith and credit of such state or
municipality or political subdivision and marketable corporate debt securities
having an A credit rating or better by S&P or Moody’s Investors Service; and

 

(g)           investments in money market funds that invest solely in
investments of the type described in the immediately preceding subsections (a),
(b), (c), (d), (e) and (f) above.

 

“Permitted Restricted Payments Amount” means, with respect to any Restricted
Payment subject to Section 6.06(o), (a) an unlimited amount, so long as,
immediately before and immediately after giving effect to the making of such
Restricted Payment and to any related Borrowing, the Cash Availability Amount is
greater than $135,000,000, (b) $10,000,000 during any fiscal year (excluding the
aggregate amount of all Restricted Payments previously made pursuant to the
foregoing clause (a) during such fiscal year) so long as, immediately before and
immediately after giving effect to the making of such Restricted Payment and to
any related Borrowing, the Cash Availability Amount is less than or equal to
$135,000,000 and greater than $85,000,000 and (c) zero during any fiscal year
(excluding the aggregate amount of all Restricted Payments previously made
during such fiscal year pursuant to the foregoing clauses (a) and (b)) if the
Cash Availability Amount is less than $85,000,000 immediately before or
immediately after giving effect to such Restricted Payment and to any related
Borrowing; provided that any amount not utilized under clause (b) during any
fiscal year may be carried over to the next succeeding fiscal year with any
Restricted Payment during such succeeding fiscal year first being allocated
against the amount permitted for such fiscal year before being allocated to such
carryforward.

 

“Permitted Sale and Leaseback Transaction” means an arrangement entered into by
the Borrower or any of its Subsidiaries with any Person providing for the
Borrower or such Subsidiary to lease or rent property, plant and equipment that
the Borrower or such Subsidiary has or will sell or otherwise transfer to such
Person, provided that the aggregate value of property, plant and equipment sold
or otherwise transferred pursuant to such arrangements shall not exceed
$20,000,000 during any fiscal year.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Phosphogypsum Stack Liability” means the present value of the estimated cost of
closing phosphogypsum stacks based upon formal closure plans for closure,
wastewater management, long-term maintenance and monitoring, as reported in the
Parent’s financial statements in accordance with GAAP.

 

“Phosphogypsum Stack Rules” means Chapter 17-673 of the Florida Administrative
Code, as amended.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were

 

25

--------------------------------------------------------------------------------

 


 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pooling Agreement” means that certain Spare Parts Pooling Agreement, dated as
of August 15, 1968, by and among Commercial Solvents Corporation, First Nitrogen
Corporation, the Borrower (formerly known as Central Farmers Fertilizer
Company), Miscoa and Triad Chemical, as amended, restated, supplemented or
otherwise modified from time to time.

 

“PP&E Component” means, at the time of any determination, an amount equal to the
lesser of:

 

(i)            $75,000,000; and

 

(ii)           the sum of (A) the lesser of (1) $50,000,000 and (2) 20% of the
“market value in continued use” of the Eligible Donaldsonville Fixed Assets
(based on the then most recent independent appraisal thereof received by the
Administrative Agent) plus (B) the lesser of (1) $50,000,000 and (2) 75% of the
fair market value of the Eligible Other Real Property (based on the then most
recent independent appraisal thereof received by the Administrative Agent).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“property, plant and equipment” means property of the type identified as
“Property, plant and equipment” on the financial statements of the Parent and
its Subsidiaries.

 

“Protective Advance” has the meaning assigned to such term in Section 2.05.

 

“Register” has the meaning set forth in Section 9.04.

 

“Registration Statement” means that certain Registration Statement on Form S-1,
Registration No. 333-124949, filed with the Securities and Exchange Commission
on May 16, 2005, as amended and in effect on the Effective Date.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.

 

“Reorganization Transaction” has the meaning given such term on the Registration
Statement.

 

“Report” means reports prepared by the Administrative Agent or another Person
engaged by the Administrative Agent showing the results of appraisals, field
examinations or

 

26

--------------------------------------------------------------------------------


 

audits pertaining to the Borrower’s assets from information furnished by or on
behalf of the Borrower, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement, which Reports may be distributed to
the Lenders by the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Commitments representing a
majority of the Aggregate Commitment at such time or, if the Commitments of the
Lenders have been terminated, Lenders representing a majority of the Aggregate
Credit Exposure.

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain with respect to the
Collateral or any Loan Party.  Any modification to the Reserves after the
Effective Date shall (i) be made by the Administrative Agent (in its Permitted
Discretion) based on facts, circumstances or conditions arising (or becoming
known to the Administrative Agent) after the Effective Date and (ii) become
effective upon two (2) Business Days prior written or telephonic notice to the
Borrower.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, principal accounting officer, chief financial officer, chief
internal general counsel, treasurer or controller of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Loan Party or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in any Loan Party or
any Subsidiary; provided that “Restricted Payment” shall exclude any ratable
dividend, distribution or other similar payment (including, without limitation,
any patronage payment) by CFL to its members or equityholders.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.10, (b) increased from time
to time pursuant to Section 2.02(b) and (c) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Revolving Lender’s Revolving Commitment is set forth on
the Commitment Schedule, or in the Assignment and Assumption or joinder
agreement related to any Commitment Increase pursuant to which such Lender shall
have assumed its Revolving Commitment, as applicable.  The initial aggregate
amount of the Revolving Lenders’ Revolving Commitments is $250,000,000.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of Swingline Loans at such time.

 

27

--------------------------------------------------------------------------------


 

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Commitment.

 

“Revolving Loan” means a Loan made pursuant to Section 2.02(a).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Secured Parties” means collectively, (i) the Administrative Agent, (ii) the
Lenders, (iii) the Issuing Banks, (iv) any Lender or an Affiliate of a Lender
with respect to any Banking Services Obligations, and (v) any Lender or
Affiliate of a Lender which is a counterparty to any Swap Obligation with the
Borrower, provided that with respect to clauses (iv) and (v) the Lender or
Affiliate of a Lender party thereto (other than Chase or its Affiliates) shall
have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes an Obligation entitled
to the benefits of the Collateral Documents.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations on terms and
conditions reasonable satisfactory to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date,

 

28

--------------------------------------------------------------------------------


 

otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent, the Borrower or a Loan Party,
as applicable; provided, however, that, (i) CFL shall not be considered a
Subsidiary for purposes of this Agreement, except that CFL shall be considered a
Subsidiary for purposes of calculating Capital Expenditures and Fixed Charge
Coverage and for purposes of the accounting and financial terms used in
connection with making such calculations, (ii) in the event that the Trinidad
Joint Venture becomes a subsidiary of the Parent, the Borrower or a Loan Party,
the Trinidad Joint Venture shall not be considered a Subsidiary for purposes of
this Agreement, and (iii) any other Subsidiary which is not a Loan Party shall
not be considered a Subsidiary for purposes of calculating Capital Expenditures
and Fixed Charge Coverage or for purposes of the accounting and financial terms
used in connection with making such calculations.

 

“Subsidiary Guarantor” means each Domestic Subsidiary of the Borrower that
guarantees the Obligations pursuant to Article X.

 

“Supporting Letter of Credit” means a standby letter of credit, in form and
substance reasonably satisfactory to the Administrative Agent, issued by an
issuer reasonably satisfactory to the Administrative Agent, in a stated amount
equal to 105% of the LC Shortfall Amount.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.06(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof, and the issuance of Letters of Credit hereunder and the
consummation of (i) the IPO,

 

29

--------------------------------------------------------------------------------


 

(ii) the Reorganization Transaction and (iii) the repayment of the Noteholders
Obligations and the termination of the Noteholders Documents.

 

“Trinidad Joint Venture” means the company to be formed as a joint venture among
the Borrower and/or its subsidiaries and certain third parties for the purpose
of designing, constructing and operating an ammonia and UAN facility in Trinidad
and Tobago..

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time, including
any Obligation that is: (i) an obligation to reimburse a bank for drawings not
yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02           Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same

 

30

--------------------------------------------------------------------------------


 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

Section 1.04           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II.

 

THE CREDITS

 

Section 2.01           The Facility.  Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Credit Exposures exceeding the Aggregate
Commitment.  The Issuing Banks will issue Letters of Credit hereunder on the
terms and conditions set forth below. The credit facility evidenced hereby shall
be composed of Revolving Loans, Swingline Loans, Protective Advances, and
Letters of Credit as set forth below.

 

Section 2.02           Revolving Loans.  (a) Subject to the terms and conditions
set forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the total
Revolving Credit Exposures exceeding the lesser of (x) the sum of the total
Revolving Commitments of the Revolving Lenders or (y) the Borrowing Base,
subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.05.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

 


(B) COMMITMENT INCREASE.  FROM TIME TO TIME AFTER THE EFFECTIVE DATE, THE
REVOLVING COMMITMENTS MAY BE INCREASED (BUT IN NO EVENT IN EXCESS OF $75,000,000
IN THE AGGREGATE FOR ALL SUCH INCREASES) (THE “COMMITMENT INCREASE CAP”) SUCH
THAT THE AGGREGATE REVOLVING COMMITMENTS SHALL AT NO TIME EXCEED $325,000,000
(ANY SUCH INCREASE, A “COMMITMENT INCREASE”) AT THE OPTION OF THE BORROWER
PURSUANT TO DELIVERY OF WRITTEN NOTICE OF A PROPOSED COMMITMENT INCREASE TO THE
ADMINISTRATIVE AGENT IF EACH OF THE FOLLOWING CONDITIONS HAVE BEEN MET:


 

(I)            NO EVENT OF DEFAULT SHALL EXIST;

 

31

--------------------------------------------------------------------------------


 

(II)           NO COMMITMENT INCREASE MAY BE IN AN AMOUNT LESS THAN $10,000,000;

 

(III)          THE PROPOSED COMMITMENT INCREASE HAS BEEN CONSENTED TO IN WRITING
BY ADMINISTRATIVE AGENT, EACH LENDER (IF ANY) WHO IS INCREASING ITS REVOLVING
COMMITMENT AND/OR ANY OTHER BANK OR FINANCIAL INSTITUTION ACCEPTABLE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT HAS AGREED TO BECOME A LENDER IN
RESPECT OF ALL OR A PORTION OF THE COMMITMENT INCREASE (A “NEW LENDER”);

 

(IV)          THE PROPOSED COMMITMENT INCREASE, TOGETHER WITH ANY PRIOR
COMMITMENT INCREASE, SHALL NOT EXCEED THE COMMITMENT INCREASE CAP; AND

 

(V)           ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AMENDMENTS TO THIS
AGREEMENT AND THE LOAN DOCUMENTS, JOINDER AGREEMENTS FOR ANY NEW LENDER, AND, IF
REQUESTED, PROMISSORY NOTES, AGREEMENTS, DOCUMENTS AND INSTRUMENTS REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION EVIDENCING AND
SETTING FORTH THE CONDITIONS OF THE COMMITMENT INCREASE.

 

Each of the Borrower, Lenders and Administrative Agent acknowledges and agrees
that each Commitment Increase meeting the conditions set forth in this Section
2.02(b) shall not require the consent of any Lender other than those Lenders, if
any, which have agreed to increase their Revolving Commitments in connection
with such proposed Commitment Increase and shall not constitute an amendment,
modification or waiver subject to Section 9.02 and shall be effective as of the
later of (i) the date specified in the Borrower’s notice of proposed Commitment
Increase and (ii) the date upon which the foregoing conditions shall have been
satisfied or waived by the Lenders which have agreed to increase their
Commitments, or by the Required Lenders in the case of a waiver of an Event of
Default, as applicable.  The Administrative Agent shall notify the Borrower and
each Lender of the effectiveness of any Commitment Increase.  After giving
effect to any Commitment Increase, the outstanding Revolving Loans may not be
held pro rata in accordance with the new Revolving Commitments.  In order to
remedy the foregoing, on the effective date of the applicable Commitment
Increase, the Revolving Lenders (including, without limitation, any New Lenders)
shall make advances among themselves so that after giving effect thereto the
Revolving Loans will be held by the Revolving Lenders (including, without
limitation, any New Lenders), pro rata in accordance with the Applicable
Percentage hereunder (after giving effect to the applicable Commitment
Increase).  Notwithstanding the provisions of Section 9.04, the advances so made
by each Revolving Lender whose Applicable Percentage has increased shall be
deemed to be a purchase of a corresponding amount of the Revolving Loans of the
Revolving Lender or Revolving Lenders whose Applicable Percentage have decreased
and shall not be considered an assignment for purposes of Section 9.04.

 

Section 2.03           Loans and Borrowings.

 


(A) EACH REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING CONSISTING OF
REVOLVING LOANS MADE BY THE REVOLVING LENDERS RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE REVOLVING COMMITMENTS.  ANY PROTECTIVE ADVANCE SHALL BE MADE IN
ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.05.

 

32

--------------------------------------------------------------------------------


 


(B) SUBJECT TO SECTION 2.15, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH. EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER AT
ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN
BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE
OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH
LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C) AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR REVOLVING
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.  ABR REVOLVING BORROWINGS
AND SWINGLINE LOANS MAY BE IN ANY AMOUNT.  BORROWINGS OF MORE THAN ONE TYPE AND
CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY
TIME BE MORE THAN A TOTAL OF FIVE (5) EURODOLLAR REVOLVING BORROWINGS
OUTSTANDING.


 


(D) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 

Section 2.04           Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request either in writing (delivered by hand or facsimile) in a form approved by
the Administrative Agent and the Borrower in their reasonable discretion and
signed by the Borrower or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., Chicago time, on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(e) may be
given not later than 9:00 a.m., Chicago time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or facsimile to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and the Borrower in their reasonable discretion and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02(a):

 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING AND A BREAKDOWN
OF THE SEPARATE WIRES COMPRISING SUCH BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected

 

33

--------------------------------------------------------------------------------


 

an Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.05           Protective Advances.

 


(A) SUBJECT TO THE LIMITATIONS SET FORTH BELOW, THE ADMINISTRATIVE AGENT IS
AUTHORIZED BY THE BORROWER AND THE LENDERS, FROM TIME TO TIME IN THE
ADMINISTRATIVE AGENT’S SOLE DISCRETION (BUT SHALL HAVE ABSOLUTELY NO OBLIGATION
TO), TO MAKE LOANS TO THE BORROWER, ON BEHALF OF ALL LENDERS, WHICH THE
ADMINISTRATIVE AGENT, IN ITS PERMITTED DISCRETION, DEEMS NECESSARY OR DESIRABLE,
(I) TO PRESERVE OR PROTECT THE COLLATERAL, OR ANY PORTION THEREOF, (II) DURING
THE EXISTENCE OF ANY EVENT OF DEFAULT, TO ENHANCE THE LIKELIHOOD OF, OR MAXIMIZE
THE AMOUNT OF, REPAYMENT OF THE LOANS AND OTHER OBLIGATIONS, OR (III) DURING THE
EXISTENCE OF AN EVENT OF DEFAULT, TO PAY ANY OTHER AMOUNT CHARGEABLE TO OR
REQUIRED TO BE PAID BY THE BORROWER PURSUANT TO THE TERMS OF THIS AGREEMENT,
INCLUDING PAYMENTS OF PRINCIPAL, INTEREST, LC DISBURSEMENTS, FEES, PREMIUMS,
REIMBURSABLE EXPENSES (INCLUDING COSTS, FEES, AND EXPENSES AS DESCRIBED IN
SECTION 9.03) AND OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS (ANY OF SUCH LOANS
ARE HEREIN REFERRED TO AS “PROTECTIVE ADVANCES”); PROVIDED THAT NO PROTECTIVE
ADVANCE SHALL CAUSE THE AGGREGATE CREDIT EXPOSURE TO EXCEED THE AGGREGATE
COMMITMENT; PROVIDED, FURTHER, THAT THE AGGREGATE AMOUNT OF PROTECTIVE ADVANCES
OUTSTANDING AT ANY TIME, WHICH WERE MADE PURSUANT TO CLAUSES (I) AND (II) ABOVE,
SHALL NOT AT ANY TIME EXCEED $15,000,000.  PROTECTIVE ADVANCES MAY BE MADE EVEN
IF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4.02 HAVE NOT BEEN SATISFIED. 
THE PROTECTIVE ADVANCES SHALL BE SECURED BY THE LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT IN AND TO THE COLLATERAL AND SHALL CONSTITUTE OBLIGATIONS
HEREUNDER.  ALL PROTECTIVE ADVANCES SHALL BE ABR BORROWINGS.  THE ADMINISTRATIVE
AGENT’S AUTHORIZATION TO MAKE PROTECTIVE ADVANCES MAY BE REVOKED AT ANY TIME BY
THE REQUIRED LENDERS.  ANY SUCH REVOCATION MUST BE IN WRITING AND SHALL BECOME
EFFECTIVE PROSPECTIVELY UPON THE ADMINISTRATIVE AGENT’S RECEIPT THEREOF.  AT ANY
TIME THAT THERE IS SUFFICIENT AVAILABILITY AND THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 4.02 HAVE BEEN SATISFIED, THE ADMINISTRATIVE AGENT MAY REQUEST
THE REVOLVING LENDERS TO MAKE A REVOLVING LOAN TO REPAY A PROTECTIVE ADVANCE. 
AT ANY OTHER TIME THE ADMINISTRATIVE AGENT MAY REQUIRE THE LENDERS TO FUND THEIR
RISK PARTICIPATIONS DESCRIBED IN SECTION 2.05(B).


 


(B) UPON THE MAKING OF A PROTECTIVE ADVANCE BY THE ADMINISTRATIVE AGENT (WHETHER
BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT), EACH LENDER SHALL BE DEEMED,
WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY AND
IRREVOCABLY PURCHASED FROM THE ADMINISTRATIVE AGENT WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION IN SUCH PROTECTIVE ADVANCE IN
PROPORTION TO ITS APPLICABLE PERCENTAGE OF THE AGGREGATE COMMITMENT.  FROM AND
AFTER THE DATE, IF ANY, ON WHICH ANY LENDER IS REQUIRED TO FUND ITS
PARTICIPATION IN ANY PROTECTIVE ADVANCE PURCHASED HEREUNDER, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY DISTRIBUTE TO SUCH LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF ALL PAYMENTS OF PRINCIPAL AND INTEREST AND ALL PROCEEDS OF
COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH PROTECTIVE
ADVANCE.


 

Section 2.06           Swingline Loans.

 


(A) SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE SWINGLINE LENDER
AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER FROM TIME TO TIME DURING THE
AVAILABILITY

 

34

--------------------------------------------------------------------------------


 


PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT
RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS
EXCEEDING $25,000,000 OR (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES
EXCEEDING THE LESSER OF THE TOTAL REVOLVING COMMITMENTS AND AVAILABILITY;
PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE
LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY
BORROW, PREPAY AND REBORROW SWINGLINE LOANS.  TO REQUEST A SWINGLINE LOAN, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE
(CONFIRMED BY FACSIMILE), NOT LATER THAN 11:00 A.M., CHICAGO TIME, ON THE DAY OF
A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE
REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE
SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A
CREDIT TO THE FUNDING ACCOUNT (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.07(E),
BY REMITTANCE TO THE APPLICABLE ISSUING BANK, AND IN THE CASE OF REPAYMENT OF
ANOTHER LOAN OR FEES OR EXPENSES AS PROVIDED BY SECTION 2.19(C), BY REMITTANCE
TO THE ADMINISTRATIVE AGENT TO BE DISTRIBUTED TO THE LENDERS) BY 2:00 P.M.,
CHICAGO TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(B) THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT
NOT LATER THAN 9:00 A.M., CHICAGO TIME, ON ANY BUSINESS DAY REQUIRE THE
REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT
WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER, SPECIFYING IN SUCH NOTICE
SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF
NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN
OR LOANS.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.08 WITH
RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.08 SHALL APPLY, MUTATIS
MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT
FROM THE REVOLVING LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER
OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH,
AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO
THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH

 

35

--------------------------------------------------------------------------------


 


PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 

Section 2.07           Letters of Credit.

 


(A) GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
MAY REQUEST THE ISSUANCE OF, AND THE APPLICABLE ISSUING BANK SHALL ISSUE,
LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR FOR THE ACCOUNT OF THE
BORROWER AND ANY SUBSIDIARY GUARANTOR, IN A FORM REASONABLY ACCEPTABLE TO THE
APPLICABLE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO, OR
ENTERED INTO BY THE BORROWER WITH, ANY ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


(B) NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER
OR FACSIMILE (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING
SO HAVE BEEN APPROVED BY SUCH ISSUING BANK) TO ANY ISSUING BANK AND THE
ADMINISTRATIVE AGENT (PRIOR TO 9:00 A.M., CHICAGO TIME, AT LEAST THREE BUSINESS
DAYS PRIOR TO THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A
NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER
OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE
DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH
PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF
REQUESTED BY AN ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT
APPLICATION ON SUCH ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST
FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR
EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH
LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT),
AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC
EXPOSURE SHALL NOT EXCEED $50,000,000 AND (II) THE TOTAL REVOLVING CREDIT
EXPOSURES SHALL NOT EXCEED THE LESSER OF THE TOTAL REVOLVING COMMITMENTS AND THE
BORROWING BASE.


 


(C) EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION), PROVIDED THAT ANY LETTER OF
CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL
ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN
CLAUSE (II) BELOW), AND (II) THE DATE THAT IS FIVE (5) BUSINESS DAYS PRIOR TO
THE MATURITY DATE (UNLESS AT THE TIME OF ISSUANCE OF SUCH LETTER OF CREDIT, THE
BORROWER SHALL DEPOSIT IN THE LC COLLATERAL ACCOUNT AN AMOUNT IN CASH EQUAL TO
105% OF THE AMOUNT OF SUCH LETTER OF CREDIT, TO BE HELD BY THE ADMINISTRATIVE
AGENT AS CASH COLLATERAL FOR THE LC EXPOSURE WITH RESPECT TO SUCH LETTER OF
CREDIT).

 

36

--------------------------------------------------------------------------------


 


(D) PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO A
LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF SUCH ISSUING BANK OR THE REVOLVING LENDERS, SUCH ISSUING BANK
HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH REVOLVING LENDER HEREBY
ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL
TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO
PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK, SUCH
LENDER’S APPLICABLE PERCENTAGE OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK
AND NOT REIMBURSED BY THE BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E)
OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE
BORROWER FOR ANY REASON.  EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF
LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E) REIMBURSEMENT.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN RESPECT
OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT BY
PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT NOT
LATER THAN NOON, CHICAGO TIME, ON THE DATE THAT SUCH LC DISBURSEMENT IS MADE, IF
THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC DISBURSEMENT PRIOR TO
9:00 A.M., CHICAGO TIME, ON SUCH DATE, OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED
BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT LATER THAN NOON,
CHICAGO TIME, ON (I) THE BUSINESS DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF
SUCH NOTICE IS RECEIVED PRIOR TO 9:00 A.M., CHICAGO TIME, ON THE DAY OF RECEIPT,
OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER
RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE
DAY OF RECEIPT; PROVIDED THAT THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO
BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.04 THAT SUCH
PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING OR SWINGLINE LOAN IN AN
EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO
MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR
REVOLVING BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO MAKE SUCH
PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING LENDER OF
THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN
RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.08 WITH RESPECT TO LOANS
MADE BY SUCH LENDER (AND SECTION 2.08 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF
ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENT TO SUCH ISSUING BANK OR, TO THE EXTENT THAT
REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS PARAGRAPH TO REIMBURSE
SUCH ISSUING BANK, THEN TO SUCH LENDERS AND SUCH ISSUING BANK AS THEIR INTERESTS
MAY APPEAR.  ANY PAYMENT MADE BY A REVOLVING LENDER PURSUANT TO THIS PARAGRAPH
TO REIMBURSE AN ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN THE FUNDING OF
ABR REVOLVING LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.

 

37

--------------------------------------------------------------------------------


 


(F) OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY AN ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE REVOLVING LENDERS NOR THE ISSUING BANKS,
NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY
REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT
OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF
THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR,
OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT,
NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
(INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN
INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND
THE CONTROL OF AN ISSUING BANK; PROVIDED THAT THIS SECTION SHALL NOT BE
CONSTRUED TO EXCUSE AN ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT
OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF
WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE
LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY SUCH ISSUING BANK’S (I) FAILURE
TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF OR (II) FAILURE TO PAY
UNDER ANY LETTER OF CREDIT ISSUED BY IT AFTER THE PRESENTATION TO IT OF
DOCUMENTS STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF
CREDIT.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF AN ISSUING BANK, SUCH ISSUING
BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN
FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND REFUSE TO
MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE
WITH THE TERMS OF SUCH LETTER OF CREDIT.


 


(G) DISBURSEMENT PROCEDURES.  EACH ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK.  SUCH ISSUING BANK
SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE
(CONFIRMED BY FACSIMILE) OF SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING
BANK HAS MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY
FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF
ITS OBLIGATION TO REIMBURSE SUCH ISSUING BANK AND THE REVOLVING LENDERS WITH
RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(H) INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT, THEN,
UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE DATE
SUCH LC

 

38

--------------------------------------------------------------------------------


 


DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING
THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER
ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE BORROWER
FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF
THIS SECTION, THEN SECTION 2.14(D) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO
THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF SUCH ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER
PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE SUCH ISSUING BANK SHALL
BE FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I) REPLACEMENT OF AN ISSUING BANK.  AN ISSUING BANK MAY BE REPLACED AT ANY TIME
BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED
ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE REVOLVING LENDERS OF ANY SUCH REPLACEMENT OF AN ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.13(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I)
THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS
OF CREDIT.


 


(J) CASH COLLATERALIZATION.  (I)  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, WITHIN TWO (2) BUSINESS DAYS OF THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS DEMANDING
THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE REVOLVING LENDERS (THE “LC
COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO 105% OF THE LC SHORTFALL AMOUNT
AS OF SUCH DATE; PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL
SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY
DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR
(I) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT AND THE BORROWER HEREBY GRANTS
THE ADMINISTRATIVE AGENT A SECURITY INTEREST IN THE LC COLLATERAL ACCOUNT. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANKS FOR LC DISBURSEMENTS FOR
WHICH THEY HAVE NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR
THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS.  IF THE BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL

 

39

--------------------------------------------------------------------------------


 


HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN
THREE BUSINESS DAYS AFTER ALL SUCH DEFAULTS HAVE BEEN CURED OR WAIVED, UNLESS
NEEDED TO SATISFY
SECTION 2.07(J)(II).


 

(ii)           If, notwithstanding the provisions of this Section 2.07, any
Letter of Credit is outstanding on the Maturity Date, then on such date the
Borrower shall deposit with the Administrative Agent, for the benefit of the
Administrative Agent and the Revolving Lenders, with respect to all LC Exposure,
as the Administrative Agent in its discretion shall specify, either (i) a
Supporting Letter of Credit (under which the Administrative Agent is entitled to
draw amounts necessary to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and any fees and expenses associated with such
outstanding Letter of Credit), or (ii) cash, in immediately available funds, in
an amount equal to 105% of the LC Shortfall Amount to be held in the LC
Collateral Account.  Such Supporting Letter of Credit or deposit of cash shall
be held by the Administrative Agent, for the benefit of the Administrative Agent
and the Revolving Lenders, as collateral for the payment and performance of the
obligations of the Borrower under any such Letter of Credit remaining
outstanding.

 

Section 2.08           Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.06.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account;
provided that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.07(e) shall be remitted by the
Administrative Agent to the Issuing Bank making such LC Disbursement and (ii) a
Protective Advance shall be retained by the Administrative Agent.

 


(B) UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT (A “DEFAULTING
LENDER”), THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE
AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN
THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.  THE ADMINISTRATIVE
AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO A DEFAULTING LENDER ANY PAYMENTS
MADE BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE DEFAULTING LENDER’S
BENEFIT, AND, IN THE ABSENCE OF SUCH TRANSFER TO THE DEFAULTING LENDER, THE
ADMINISTRATIVE AGENT SHALL TRANSFER

 

40

--------------------------------------------------------------------------------


 


ANY SUCH PAYMENTS TO EACH OTHER NON-DEFAULTING LENDER RATABLY IN ACCORDANCE WITH
THEIR APPLICABLE PERCENTAGE OF THE COMMITMENTS (BUT ONLY TO THE EXTENT THAT SUCH
DEFAULTING LENDER’S BORROWING WAS FUNDED BY THE OTHER LENDERS) OR, IF SO
DIRECTED BY THE BORROWER AND IF NO DEFAULT HAS OCCURRED AND IS CONTINUING (AND
TO THE EXTENT SUCH DEFAULTING LENDER’S BORROWING WAS NOT FUNDED BY THE OTHER
LENDERS), RETAIN THE SAME TO BE RE-ADVANCED TO THE BORROWER AS IF SUCH
DEFAULTING LENDER HAD MADE LOANS TO THE BORROWER.  SUBJECT TO THE FOREGOING, THE
ADMINISTRATIVE AGENT MAY HOLD AND, IN ITS PERMITTED DISCRETION, SETOFF SUCH
DEFAULTING LENDER’S FUNDING SHORTFALL AGAINST THAT DEFAULTING LENDER’S
APPLICABLE PERCENTAGE OF ALL PAYMENTS RECEIVED FROM THE BORROWER OR RE-LEND TO
THE BORROWER FOR THE ACCOUNT OF SUCH DEFAULTING LENDER THE AMOUNT OF ALL SUCH
PAYMENTS RECEIVED AND RETAINED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH DEFAULTING LENDER. UNTIL A DEFAULTING LENDER CURES ITS FAILURE TO FUND ITS
APPLICABLE PERCENTAGE OF ANY BORROWING (I) SOLELY FOR THE PURPOSES OF VOTING OR
CONSENTING TO MATTERS WITH RESPECT TO THE LOAN DOCUMENTS, SUCH DEFAULTING LENDER
SHALL BE DEEMED NOT TO BE A “LENDER” AND SUCH DEFAULTING LENDER’S COMMITMENT
SHALL BE DEEMED TO BE ZERO, (II) SUCH DEFAULTING LENDER SHALL NOT BE ENTITLED TO
ANY PORTION OF THE COMMITMENT FEE AND (III) THE COMMITMENT FEE SHALL ACCRUE IN
FAVOR OF THE LENDERS WHICH HAVE FUNDED THEIR RESPECTIVE APPLICABLE PERCENTAGES
OF SUCH REQUESTED BORROWING AND SHALL BE ALLOCATED AMONG SUCH NON-DEFAULTING
LENDERS RATABLY BASED ON THEIR APPLICABLE PERCENTAGE OF THE COMMITMENTS. THIS
SECTION SHALL REMAIN EFFECTIVE WITH RESPECT TO SUCH DEFAULTING LENDER UNTIL (X)
THE OBLIGATIONS UNDER THIS AGREEMENT SHALL HAVE BEEN DECLARED OR SHALL HAVE
BECOME IMMEDIATELY DUE AND PAYABLE, (Y) THE NON-DEFAULTING LENDERS, THE
ADMINISTRATIVE AGENT, AND THE BORROWER SHALL HAVE WAIVED SUCH DEFAULTING
LENDER’S DEFAULT IN WRITING, OR (Z) THE DEFAULTING LENDER MAKES ITS APPLICABLE
PERCENTAGE OF THE APPLICABLE BORROWING AND PAYS TO ADMINISTRATIVE AGENT ALL
AMOUNTS OWING BY THE DEFAULTING LENDER IN RESPECT THEREOF.  THE OPERATION OF
THIS SECTION SHALL NOT BE CONSTRUED TO INCREASE OR OTHERWISE AFFECT THE
COMMITMENT OF ANY LENDER, TO RELIEVE OR EXCUSE THE PERFORMANCE BY SUCH
DEFAULTING LENDER OR ANY OTHER LENDER OF ITS DUTIES AND OBLIGATIONS HEREUNDER,
OR TO RELIEVE OR EXCUSE THE PERFORMANCE BY THE BORROWER OF ITS DUTIES AND
OBLIGATIONS HEREUNDER.


 

Section 2.09           Interest Elections.

 


(A) EACH REVOLVING BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR REVOLVING
BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING
REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A
DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR
REVOLVING BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN
THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS OR
PROTECTIVE ADVANCES, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B) TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.04 IF THE BORROWER WERE REQUESTING A
REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE
EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST
SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY

 

41

--------------------------------------------------------------------------------


 


HAND DELIVERY OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST
ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND THE BORROWER
IN THEIR REASONABLE DISCRETION AND SIGNED BY THE BORROWER.


 


(C) EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.03:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D) PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E) IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH
EURODOLLAR REVOLVING BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END
OF THE INTEREST PERIOD APPLICABLE THERETO.


 

Section 2.10           Termination and Reduction of Commitments.

 


(A) UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE
MATURITY DATE.


 


(B) THE BORROWER MAY AT ANY TIME TERMINATE THE COMMITMENTS UPON (I) THE PAYMENT
IN FULL OF ALL OUTSTANDING LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST
THEREON, (II) THE CANCELLATION AND RETURN OF ALL OUTSTANDING LETTERS OF CREDIT
(OR ALTERNATIVELY, WITH RESPECT TO

 

42

--------------------------------------------------------------------------------


 


EACH SUCH LETTER OF CREDIT, THE FURNISHING TO THE ADMINISTRATIVE AGENT OF A CASH
DEPOSIT OR SUPPORTING LETTER OF CREDIT AS REQUIRED BY SECTION 2.07(J)(II)),
(III) THE PAYMENT IN FULL OF THE ACCRUED AND UNPAID FEES, AND (IV) THE PAYMENT
IN FULL OF ALL REIMBURSABLE EXPENSES AND OTHER OBLIGATIONS TOGETHER WITH ACCRUED
AND UNPAID INTEREST THEREON.


 


(C) THE BORROWER MAY FROM TIME TO TIME REDUCE, THE REVOLVING COMMITMENTS;
PROVIDED THAT (I) EACH REDUCTION OF THE REVOLVING COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000
AND (II) THE BORROWER SHALL NOT REDUCE THE REVOLVING COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.11, THE SUM OF THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE
LESSER OF THE TOTAL REVOLVING COMMITMENTS AND THE BORROWING BASE.


 


(D) THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OR (C) OF THIS SECTION
AT LEAST FIVE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 

Section 2.11           Repayment of Loans; Evidence of Debt.  (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent, and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Loan is made, the Borrower
shall repay all Swingline Loans then outstanding.  All unpaid Obligations shall
be paid in full in cash by the Borrower on the Maturity Date.

 


(B) AT ALL TIMES THAT CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 7.1 OF THE
SECURITY AGREEMENT, EACH BUSINESS DAY, AT OR BEFORE 11:00 A.M., CHICAGO TIME,
THE ADMINISTRATIVE AGENT SHALL APPLY ALL IMMEDIATELY AVAILABLE FUNDS CREDITED TO
THE COLLECTION ACCOUNT FIRST TO PREPAY ANY PROTECTIVE ADVANCES THAT MAY BE
OUTSTANDING, PRO RATA, AND SECOND TO PREPAY THE REVOLVING LOANS (INCLUDING SWING
LINE LOANS).


 


(C) EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.

 

43

--------------------------------------------------------------------------------


 


(D) THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(E) THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (C) OR (D)
OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF
THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN
ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(F) ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT AND THE BORROWER IN THEIR REASONABLE
DISCRETION.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND
INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS
A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS) EXCEPT TO THE
EXTENT THAT ANY SUCH LENDER SUBSEQUENTLY RETURNS ANY SUCH PROMISSORY NOTE FOR
CANCELLATION AND REQUESTS THAT SUCH LOANS ONCE AGAIN BE EVIDENCED AS DESCRIBED
IN PARAGRAPHS (C) AND (D) ABOVE.


 

Section 2.12           Prepayment of Loans.  (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (d) of this Section.

 


(B) (I)  THE BORROWER SHALL IMMEDIATELY REPAY THE REVOLVING LOANS, LC EXPOSURE
AND/OR SWINGLINE LOANS IF AT ANY TIME THE TOTAL REVOLVING CREDIT EXPOSURE OF ALL
REVOLVING LENDERS EXCEEDS THE LESSER OF (A) THE AGGREGATE REVOLVING COMMITMENTS
AND (B) THE BORROWING BASE, TO THE EXTENT REQUIRED TO ELIMINATE SUCH EXCESS.


 

(II)           IMMEDIATELY UPON RECEIPT BY ANY LOAN PARTY OF THE NET CASH
PROCEEDS OF ANY ASSET DISPOSITION (OTHER THAN (I) SALES OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS AND (II) ANY ASSET DISPOSITION OR SERIES OF RELATED
ASSET DISPOSITIONS RESULTING IN NET CASH PROCEEDS OF LESS THAN $500,000) AT A
TIME THAT CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 7.1 OF THE SECURITY
AGREEMENT, THE BORROWER SHALL PREPAY THE OBLIGATIONS IN AN AMOUNT EQUAL TO 100%
OF SUCH NET CASH PROCEEDS OF SUCH ASSET DISPOSITION AS SET FORTH IN PARAGRAPH
(C) BELOW.

 

(III)          IF ANY LOAN PARTY ISSUES EQUITY INTERESTS (OTHER THAN EQUITY
INTERESTS ISSUED IN THE IPO AND EQUITY INTERESTS ISSUED BY A LOAN PARTY TO
ANOTHER LOAN PARTY) OR ANY LOAN PARTY ISSUES INDEBTEDNESS (OTHER THAN
INDEBTEDNESS PERMITTED BY SECTION 6.01) AT A TIME THAT CASH DOMINION IS IN
EFFECT PURSUANT TO SECTION 7.1 OF THE SECURITY AGREEMENT, THE BORROWER SHALL
PREPAY THE OBLIGATIONS IN AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF
SUCH

 

44

--------------------------------------------------------------------------------


 

ISSUANCE NO LATER THAN THE BUSINESS DAY FOLLOWING THE DATE OF RECEIPT OF SUCH
NET CASH PROCEEDS AS SET FORTH IN PARAGRAPH (C) BELOW.

 

(IV)          ANY INSURANCE OR CONDEMNATION PROCEEDS TO BE APPLIED TO THE
OBLIGATIONS IN ACCORDANCE WITH SECTION 5.09 SHALL BE APPLIED AS SET FORTH IN
CLAUSE (C) BELOW.

 

(V)           NOTHING IN THIS SECTION SHALL BE CONSTRUED TO CONSTITUTE
ADMINISTRATIVE AGENT’S OR ANY LENDER’S CONSENT TO ANY TRANSACTION THAT IS NOT
PERMITTED BY OTHER PROVISIONS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 


(C) ALL SUCH AMOUNTS PURSUANT TO SECTION 2.12(B)(II), (III) AND (IV) SHALL BE
APPLIED, FIRST TO PREPAY ANY PROTECTIVE ADVANCES THAT MAY BE OUTSTANDING, PRO
RATA, AND SECOND TO PREPAY THE REVOLVING LOANS (INCLUDING SWING LINE LOANS)
WITHOUT A CORRESPONDING REDUCTION IN THE REVOLVING COMMITMENT.  IF THE BORROWER
IS REQUIRED TO MAKE A MANDATORY PREPAYMENT OF ANY EURODOLLAR LOANS UNDER THIS
SECTION 2.12 AT A TIME WHEN NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
THE BORROWER SHALL HAVE THE RIGHT, IN LIEU OF MAKING SUCH PREPAYMENT IN FULL, TO
DEPOSIT AN AMOUNT EQUAL TO SUCH MANDATORY PREPAYMENT WITH THE ADMINISTRATIVE
AGENT IN A CASH COLLATERAL ACCOUNT MAINTAINED (PURSUANT TO DOCUMENTATION
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) BY THE BORROWER WITH, AND
UNDER THE SOLE DOMINION AND CONTROL OF, THE ADMINISTRATIVE AGENT.  ANY AMOUNTS
SO DEPOSITED SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR SUCH
EURODOLLAR LOANS AND SHALL BE APPLIED TO THE PREPAYMENT OF THE APPLICABLE
EURODOLLAR LOANS AT THE EARLIER OF THE END OF THE CURRENT INTEREST PERIODS
APPLICABLE THERETO OR, AT THE ADMINISTRATIVE AGENT’S ELECTION, IF AN EVENT OF
DEFAULT IS IN EXISTENCE.  AT THE REQUEST OF THE BORROWER, AMOUNTS SO DEPOSITED
SHALL BE INVESTED BY THE ADMINISTRATIVE AGENT IN PERMITTED INVESTMENTS MATURING
ON OR PRIOR TO THE END OF THE CURRENT INTEREST PERIODS APPLICABLE TO SUCH
EURODOLLAR LOANS; ANY INTEREST EARNED ON SUCH PERMITTED INVESTMENTS WILL BE FOR
THE ACCOUNT OF THE BORROWER AND THE BORROWER WILL DEPOSIT WITH THE
ADMINISTRATIVE AGENT THE AMOUNT OF ANY LOSS ON ANY SUCH PERMITTED INVESTMENTS TO
THE EXTENT NECESSARY IN ORDER THAT THE AMOUNT OF THE PREPAYMENT TO BE MADE WITH
THE DEPOSITED AMOUNTS MAY NOT BE REDUCED.


 


(D) THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
FACSIMILE) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR REVOLVING BORROWING, NOT LATER THAN 10:00 A.M., CHICAGO TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF
AN ABR REVOLVING BORROWING, NOT LATER THAN 10:00 A.M., CHICAGO TIME, ONE
BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF
A SWINGLINE LOAN, NOT LATER THAN 11:00 A.M., CHICAGO TIME, ON THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO
BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH
A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY
SECTION 2.10, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF
TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.10.  PROMPTLY FOLLOWING
RECEIPT OF ANY SUCH NOTICE RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE
AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT
OF ANY REVOLVING BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE
CASE OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS PROVIDED IN
SECTION 2.03.  EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE APPLIED RATABLY
TO THE REVOLVING LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE

 

45

--------------------------------------------------------------------------------


 


MADE WITHOUT PREMIUM OR PENALTY (BUT SUBJECT TO PAYMENT OF AMOUNTS PAYABLE
PURSUANT TO SECTION 2.17) AND SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.14.


 

Section 2.13           Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
which shall accrue at the Applicable Rate on the average daily amount of the
Available Revolving Commitment of such Revolving Lender during the period from
and including the Effective Date to but excluding the date on which such
Revolving Lenders’ Revolving Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of each calendar month and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 


(B) THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH REVOLVING LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS
IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO EURODOLLAR LOANS ON THE AVERAGE DAILY
AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE
TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S
REVOLVING COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH REVOLVING LENDER
CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANKS A FRONTING FEE,
WHICH SHALL ACCRUE AT THE RATE OF ONE-QUARTER OF ONE PERCENT (0.25%) PER ANNUM
ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO
BE ANY LC EXPOSURE, AS WELL AS EACH ISSUING BANK’S STANDARD FEES WITH RESPECT TO
THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED
THROUGH AND INCLUDING THE LAST DAY OF EACH CALENDAR MONTH SHALL BE PAYABLE ON
THE THIRD BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH
DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE
PAYABLE ON THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE AND ANY SUCH
FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE
ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANKS PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND.  ALL
PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C) THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT,
FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE
BORROWER AND THE ADMINISTRATIVE AGENT.


 


(D) ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO AN ISSUING BANK, IN THE CASE
OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND
PARTICIPATION FEES, TO THE LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.

 

46

--------------------------------------------------------------------------------


 

Section 2.14           Interest.  (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 


(B) THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C) EACH PROTECTIVE ADVANCE SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS
THE APPLICABLE RATE FOR ABR LOANS PLUS 2%.


 


(D) NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(E) ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (D) OF THIS SECTION SHALL BE
PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN
(OTHER THAN A PREPAYMENT OF AN ABR REVOLVING LOAN PRIOR TO THE END OF THE
AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE
EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT
INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE
EFFECTIVE DATE OF SUCH CONVERSION.


 


(F) ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS,
EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES
WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBO RATE
OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 

Section 2.15           Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 


(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH
INTEREST PERIOD; OR


 


(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;

 

47

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

Section 2.16           Increased Costs.  (a) If any Change in Law shall:

 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE) OR ANY ISSUING BANK; OR

 

(II)           IMPOSE ON ANY LENDER OR ANY ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY
SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase (by an amount deemed
by such Lender or Issuing Bank to be material) the cost (other than with respect
to Taxes, which shall be governed solely by Section 2.18) to such Lender of
making or maintaining any Eurodollar Loan (or of maintaining its obligation to
make any such Loan) or to increase (by an amount deemed by such Lender or
Issuing Bank to be material) the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce (by
an amount deemed by such Lender or Issuing Bank to be material) the amount of
any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 


(B) IF ANY LENDER OR ANY ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING (BY AN
AMOUNT DEEMED BY SUCH LENDER OR ISSUING BANK TO BE MATERIAL) THE RATE OF RETURN
ON SUCH LENDER’S OR SUCH ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF SUCH
LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH ISSUING BANK’S POLICIES AND THE
POLICIES OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER
OR SUCH ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR SUCH LENDER’S OR SUCH
ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C) A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH IN REASONABLE
DETAIL THE BASIS FOR CALCULATING THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE
SUCH LENDER OR SUCH

 

48

--------------------------------------------------------------------------------


 


ISSUING BANK OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) OF THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER
OR SUCH ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT THEREOF.


 


(D) FAILURE OR DELAY ON THE PART OF ANY LENDER OR ANY ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR SUCH ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR ANY ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR SUCH ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 

Section 2.17           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (other than any lost profit or margin)
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to be an amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate (without, for the avoidance of doubt, the
addition of the Applicable Margin) that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the Eurodollar market.  A certificate of
any Lender setting forth in reasonable detail the basis for calculating any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.  The
Borrower shall not be obligated to compensate a Lender pursuant to this Section
for any amount relating to any such event occurring more than 180 days prior to
the date such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefore.

 

Section 2.18           Taxes.  (a) Except to the extent required by applicable
law, any and all payments by any Loan Party under this Agreement shall be made
free and clear of and without deduction for any Indemnified Taxes or Other Taxes
(including any interest, penalties or addition

 

49

--------------------------------------------------------------------------------


 

to tax); provided that if any Loan Party shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments by such Loan Party, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 


(B) IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C) SUBJECT TO SECTION 2.18(E), THE LOAN PARTIES SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH ISSUING BANK, WITHIN TEN (10)
BUSINESS DAYS AFTER WRITTEN DEMAND (WHICH SHALL CONTAIN THE CERTIFICATE
DESCRIBED BELOW) THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER
TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY LOAN
PARTY UNDER THIS AGREEMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED
OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY, EXCEPT TO
THE EXTENT THE INDEMNIFIED TAXES OR OTHER TAXES WERE NOT CORRECTLY OR LEGALLY
IMPOSED AND THE LENDER OR ISSUING BANK, AS THE CASE MAY BE, HAD ACTUAL KNOWLEDGE
THAT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE NOT CORRECTLY OR LEGALLY
IMPOSED.  A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR
CALCULATING THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY
A LENDER OR AN ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR
ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


(D) AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES
BY ANY LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E) ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX (INCLUDING BACKUP WITHHOLDING), WITH RESPECT TO PAYMENTS UNDER
THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.


 


(F) IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE DISCRETION,
THAT IT HAS RECEIVED A REFUND (WHETHER RECEIVED IN CASH OR CONSTRUCTIVELY
RECEIVED AS A CREDIT AGAINST ANOTHER TAX LIABILITY IMPOSED BY THE SAME TAXING
AUTHORITY) OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A
LOAN PARTY OR WITH RESPECT TO WHICH A LOAN PARTY HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.18, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY

 

50

--------------------------------------------------------------------------------


 


(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY SUCH LOAN PARTY UNDER THIS SECTION 2.18 WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER AND ANY TAXES PAID WITH RESPECT TO SUCH
INDEMNITY PAYMENTS OR OTHER AMOUNTS AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND); PROVIDED, THAT SUCH LOAN PARTY, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO SUCH LOAN PARTY
(PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT
THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO ANY LOAN
PARTY OR ANY OTHER PERSON.


 

Section 2.19           Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 11:00 a.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day solely for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at its offices at 120 South
LaSalle Street, Chicago, Illinois, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.  Solely for purposes of determining the
amount of Loans available for borrowing purposes, checks and cash or other
immediately available funds from collections of items of payment and proceeds of
any Collateral shall be applied in whole or in part against the Obligations, on
the day of receipt, subject to actual collection.

 


(B) NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ANY PROCEEDS OF
COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT (OR ANY SECURED PARTY) WHEN AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT SO
ELECTS OR THE REQUIRED LENDERS SO DIRECT, SUCH FUNDS SHALL BE APPLIED RATABLY
FIRST, TO PAY ANY FEES, INDEMNITIES, OR EXPENSE REIMBURSEMENTS INCLUDING AMOUNTS
THEN DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANKS FROM THE
BORROWER (OTHER THAN IN CONNECTION WITH BANKING SERVICES OBLIGATIONS OR SWAP
OBLIGATIONS), SECOND, TO PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE AND
PAYABLE TO THE LENDERS FROM THE BORROWER (OTHER THAN IN CONNECTION WITH BANKING
SERVICES OBLIGATIONS OR SWAP OBLIGATIONS), THIRD, TO PAY INTEREST DUE AND
PAYABLE IN RESPECT OF THE PROTECTIVE ADVANCES, FOURTH, TO PAY THE PRINCIPAL OF
THE PROTECTIVE ADVANCES, FIFTH, TO PAY INTEREST THEN DUE AND PAYABLE ON THE
LOANS (OTHER THAN THE PROTECTIVE ADVANCES) RATABLY, SIXTH, TO PREPAY PRINCIPAL
ON THE LOANS (OTHER THAN THE PROTECTIVE ADVANCES) AND UNREIMBURSED LC
DISBURSEMENTS RATABLY, SEVENTH, TO PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT
EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE UNDRAWN FACE AMOUNT OF
ALL OUTSTANDING LETTERS OF

 

51

--------------------------------------------------------------------------------


 


CREDIT AND THE AGGREGATE AMOUNT OF ANY UNPAID LC DISBURSEMENTS, TO BE HELD AS
CASH COLLATERAL FOR SUCH OBLIGATIONS, EIGHTH, TO PAYMENT OF ANY AMOUNTS DUE AND
PAYABLE BY THE BORROWER TO ANY LENDER WITH RESPECT TO BANKING SERVICES
OBLIGATIONS AND SWAP OBLIGATIONS, AND NINTH, TO THE PAYMENT OF ANY OTHER
OBLIGATION DUE AND PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER BY THE
BORROWER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
UNLESS SO DIRECTED BY THE BORROWER, OR UNLESS AN EVENT OF DEFAULT IS IN
EXISTENCE, NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL APPLY ANY
PAYMENT WHICH IT RECEIVES TO ANY EURODOLLAR LOAN OF A CLASS, EXCEPT (A) ON THE
EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE TO ANY SUCH EURODOLLAR LOAN OR
(B) IN THE EVENT, AND ONLY TO THE EXTENT, THAT THERE ARE NO OUTSTANDING ABR
LOANS OF THE SAME CLASS (AND SUBJECT TO SECTION 2.12(C)), AND, IN ANY EVENT, THE
BORROWER SHALL PAY THE BREAK FUNDING PAYMENT REQUIRED IN ACCORDANCE WITH SECTION
2.17.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY AND REVERSE AND REAPPLY ANY AND ALL SUCH PROCEEDS AND
PAYMENTS TO ANY PORTION OF THE OBLIGATIONS.


 


(C) AT THE ELECTION OF THE ADMINISTRATIVE AGENT DURING THE EXISTENCE OF AN EVENT
OF DEFAULT OR WHEN CASH DOMINION IS IN EFFECT PURSUANT TO SECTION 7.1 OF THE
SECURITY AGREEMENT, ALL PAYMENTS OF PRINCIPAL, INTEREST, LC DISBURSEMENTS, FEES,
PREMIUMS, REIMBURSABLE EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL
REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO SECTION 9.03), AND OTHER SUMS
PAYABLE UNDER THE LOAN DOCUMENTS, MAY BE PAID FROM THE PROCEEDS OF BORROWINGS
MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.04 OR A DEEMED REQUEST AS PROVIDED IN THIS SECTION OR MAY BE DEDUCTED
FROM ANY DEPOSIT ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE
AGENT.  BORROWER HEREBY IRREVOCABLY AUTHORIZES (I) THE ADMINISTRATIVE AGENT TO
MAKE A BORROWING FOR THE PURPOSE OF PAYING EACH PAYMENT OF PRINCIPAL, INTEREST
AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE LOAN
DOCUMENTS AND AGREES THAT ALL SUCH AMOUNTS CHARGED SHALL CONSTITUTE LOANS
(INCLUDING SWINGLINE LOANS AND PROTECTIVE ADVANCES) AND THAT ALL SUCH BORROWINGS
SHALL BE DEEMED TO HAVE BEEN REQUESTED PURSUANT TO SECTIONS 2.04, 2.05 OR 2.06,
AS APPLICABLE AND (II) THE ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF
THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH PAYMENT OF
PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE
UNDER THE LOAN DOCUMENTS.


 


(D) IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS RESULTING IN SUCH LENDER
RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS OF OTHER LENDERS TO THE EXTENT NECESSARY
SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY
IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS; PROVIDED THAT (I)
IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT
GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN

 

52

--------------------------------------------------------------------------------


 


TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE
PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE
FOREGOING.


 


(E) UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE ISSUING BANKS HEREUNDER THAT THE BORROWER WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS
MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON
SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANKS, AS THE CASE MAY
BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANKS, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(F) IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.06, 2.07(D) OR (E), 2.08(B), 2.19(E) OR 9.03(C), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 

Section 2.20           Mitigation Obligations; Replacement of Lenders.  If any
Lender requests compensation under Section 2.16, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then:

 


(A) SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.16 OR 2.18, AS THE CASE MAY BE,
IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER;


 


(B) THE BORROWER MAY, AT ITS SOLE EXPENSE, REQUIRE SUCH LENDER OR ANY DEFAULTING
LENDER (SUCH LENDER OR DEFAULTING LENDER HEREIN, A “DEPARTING LENDER”), UPON
NOTICE TO THE DEPARTING LENDER AND THE ADMINISTRATIVE AGENT, TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (AND IF A REVOLVING COMMITMENT IS BEING ASSIGNED, EACH ISSUING BANK),
WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED, (II) THE DEPARTING
LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING
PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO
IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS)
AND (III) IN THE CASE OF ANY SUCH

 

53

--------------------------------------------------------------------------------


 


ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.16 OR
PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.18, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A DEPARTING LENDER
SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 

Section 2.21           Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender and the Borrower shall be liable to pay to
the Administrative Agent and the Lenders the amount of such payment or proceeds
surrendered.  The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable.  The provisions of this Section
2.21 shall survive the termination of this Agreement.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders that:

 

Section 3.01           Organization; Powers.  Each of the Loan Parties and each
of its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to be so qualified and in good
standing, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.02           Authorization; Enforceability.  The Transactions are
within each Loan Party’s corporate, company, or other organizational powers and
have been duly authorized by all necessary corporate, company, or other
organizational powers and, if required, stockholder action.  This Agreement has
been, and each other Loan Agreement when delivered hereunder, will be duly
executed and delivered by each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document when delivered hereunder will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization,

 

54

--------------------------------------------------------------------------------


 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or waived, actions and filings
necessary to create or perfect Liens in the Collateral and those the failure of
which to make or obtain could not reasonably be expected to have a Material
Adverse Effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Loan Party or any of
its Subsidiaries or any order of any Governmental Authority, except as could not
reasonably be expected to have a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Loan Party or any of its Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, except as could not reasonably be expected to have a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of any Loan Party (other than any Lien created under
the Loan Documents) or any of its Subsidiaries.

 

Section 3.04           Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders copies (which copies are
attached as Exhibit G hereto) of its consolidated balance sheet and statements
of income, stockholders equity and cash flows (i) as of and for the fiscal years
ended December 31, 2003 and December 31, 2004, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarter ended
March 31, 2005 and for each month and the portion of the fiscal year ended May
31, 2005, certified by its chief financial officer.  Such financial statements
present fairly, in all material respects, the consolidated financial position
and consolidated results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 


(B) SINCE DECEMBER 31, 2004, THERE HAS BEEN NO CHANGE IN THE BUSINESS, ASSETS,
OPERATIONS OR FINANCIAL CONDITION OF THE LOAN PARTIES AND THEIR SUBSIDIARIES,
TAKEN AS A WHOLE, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 

Section 3.05           Properties.  (a) As of the date of this Agreement,
Schedule 3.05(a) sets forth a correct and complete list of all real property
owned or leased by each Loan Party.  Except as could not reasonably be expected
to have a Material Adverse Effect, each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and, to the knowledge of the Borrower and the other Loan Parties, no default by
any party to any such lease or sublease exists.  Except as set forth on Schedule
3.05, each of the Loan Parties has good title to, or valid leasehold interests
in (or otherwise has the right to use), all its real and personal property
necessary to the conduct of its business, free of all Liens other than those
permitted by Section 6.02.

 


(B) EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, EACH LOAN PARTY AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
NECESSARY TO THE CURRENT CONDUCT OF THE LOAN

 

55

--------------------------------------------------------------------------------


 


PARTIES’ BUSINESS, AND THE USE THEREOF BY THE LOAN PARTIES AND ITS SUBSIDIARIES
DOES NOT INFRINGE IN ANY MATERIAL RESPECT UPON THE RIGHTS OF ANY OTHER PERSON.


 

Section 3.06           Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against the Loan Parties or any of their Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
(other than the Disclosed Matters) or (ii) that in any material respect draws
into question the validity or enforceability of this Agreement or the
Transactions.

 


(B) EXCEPT FOR ANY MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND OTHER THAN THE
DISCLOSED MATTERS, (I) NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
WRITTEN NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR KNOWS
OF ANY BASIS FOR ANY SUCH ENVIRONMENTAL LIABILITY, AND (II) NO LOAN PARTY NOR
ANY OF ITS SUBSIDIARIES (1) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR
TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW OR (2) TO THE KNOWLEDGE OF A RESPONSIBLE
OFFICER OF SUCH PERSON, HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


 

Section 3.07           Compliance with Laws and Agreements.  Each of the Loan
Parties and its Subsidiaries is in compliance in all material respects with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property, and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
No Default has occurred and is continuing.

 

Section 3.08           Investment and Holding Company Status.  Neither the
Parent nor any of its Subsidiaries is (a) an “investment company” or a company
“controlled” by an “investment company” as defined in the Investment Company Act
of 1940 or (b) a “holding company” as defined in the Public Utility Holding
Company Act of 1935.

 

Section 3.09           Taxes.  Each of the Parent and its Subsidiaries has
timely filed or caused to be filed all federal income and other material Tax
returns required to have been filed and has paid or caused to be paid all
federal income and other material Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which the Parent or such Subsidiary, as applicable, has set aside on its books
adequate reserves.  No tax liens have been filed, except for liens for Taxes not
yet due and payable or that are being contested in accordance with Section 5.04,
and no claims are being asserted with respect to any material amount of such
taxes, except claims being contested in accordance with Section 5.04.

 

Section 3.10           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
either (a) have a Material Adverse Effect or (b) result in the occurrence of a
lien or other granting of security interest (in each case other than as
permitted by this Agreement) against the property or assets of the Borrower or
such ERISA Affiliate.

 

56

--------------------------------------------------------------------------------


 

Section 3.11           Disclosure.  To the Borrower’s knowledge, neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished in writing by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contained, as of the date
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein, taken as a whole, not
materially misleading in the light of the circumstances under which they were
made; provided that, with respect to the Projections and other projected and
forward-looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time made (it being understood that no assurance has been given or will be
given that the Projections and other projections and forward-looking information
have been or will be achieved).

 

Section 3.12           Material Agreements.  All material agreements to which
any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12.  Except as could not reasonably be expected to have a
Material Adverse Effect, no Loan Party is in default under the terms of any
material agreement to which it is a party.

 

Section 3.13           Solvency.  Immediately after the consummation of the
transactions to occur on the date hereof and immediately following the making of
each Borrowing and the issuance of each Letter of Credit, if any, made on the
date hereof and after giving effect to the application of the proceeds of such
Borrowing or such issuance of a Letter of Credit, the Parent and its
Subsidiaries on a consolidated basis:  (a) own assets the fair saleable value of
which are (i) greater than the total amount of their liabilities (including
contingent liabilities) as they become absolute and mature and (ii) greater than
the amount that will be required to pay their existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to them, (b) have capital that is not unreasonably
small in relation to their business as presently conducted and (c) do not intend
to incur and do not believe they will incur debts beyond their ability to pay
such debts as they become due.

 

Section 3.14           Reportable Transaction.  The Borrower does not intend to
treat the Borrowings or issuances of Letters of Credit and related transactions
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

 

Section 3.15           Capitalization and Subsidiaries.  Schedule 3.15 sets
forth as of the Effective Date (a) a correct and complete list of the name and
relationship to each Loan Party of each and all of such Loan Party’s
Subsidiaries, (b) a true and complete listing of each class of each Loan Party’s
authorized Equity Interests, of which all of such issued shares are (to the
extent such concepts are relevant with respect to such ownership interest)
validly issued, outstanding, fully paid and non-assessable, and (except in the
case of the Parent) owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of each Loan Party and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests owned by any
Loan Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

 

57

--------------------------------------------------------------------------------


 

Section 3.16           Common Enterprise.  The Loan Parties are part of an
affiliated group.  Each Loan Party expects to derive benefit, directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrower hereunder, both in their
separate capacities and as members of the group of companies.

 

Section 3.17           Labor Disputes.  Except as set forth on Schedule 3.17, as
of the date of this Agreement (a) there is no collective bargaining agreement or
other labor contract covering employees of any Loan Party or any of its
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) no
Responsible Officer of any Loan Party has knowledge that any union or other
labor organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of such Loan Party or any of its Subsidiaries or
for any similar purpose, and (d) except as could not reasonably be expected to
have a Material Adverse Effect, there is no pending or (to the best of the
Borrower’s knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting any Loan
Party or its Subsidiaries or their employees.

 

ARTICLE IV.

 

CONDITIONS

 

Section 4.01           Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 


(A) THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH
PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE FACSIMILE TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY EXECUTED COPIES OF THE
LOAN DOCUMENTS AND SUCH OTHER CERTIFICATES, DOCUMENTS, INSTRUMENTS AND
AGREEMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND WHICH ARE LISTED IN THE CLOSING CHECKLIST, EACH IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT.


 


(C) THE LOAN PARTIES’ CORPORATE STRUCTURE, CAPITAL STRUCTURE, MATERIAL ACCOUNTS
AND GOVERNING DOCUMENTS SHALL BE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.


 


(D) ALL LEGAL (INCLUDING TAX IMPLICATIONS) AND REGULATORY MATTERS, INCLUDING,
BUT NOT LIMITED TO COMPLIANCE WITH APPLICABLE REQUIREMENTS OF REGULATIONS U, T
AND X OF THE BOARD, SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E) AFTER GIVING EFFECT TO ALL BORROWINGS TO BE MADE ON THE EFFECTIVE DATE AND
THE ISSUANCE OF ANY LETTERS OF CREDIT ON THE EFFECTIVE DATE AND PAYMENT OF ALL
FEES AND EXPENSES DUE HEREUNDER, AND WITH ALL OF THE LOAN PARTIES’ INDEBTEDNESS,
LIABILITIES, AND OBLIGATIONS CURRENT, THE BORROWER’S AVAILABILITY (PLUS UP TO
$20,000,000 OF UNRESTRICTED CASH AND PERMITTED INVESTMENTS

 

58

--------------------------------------------------------------------------------


 


HELD IN DEPOSIT ACCOUNTS OR INVESTMENT ACCOUNTS WITH THE ADMINISTRATIVE AGENT)
SHALL NOT BE LESS THAN $100,000,000.


 


(F) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES,
REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


 


(G) THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A NOTICE
SETTING FORTH THE DEPOSIT ACCOUNT OF THE BORROWER (THE “FUNDING ACCOUNT”) TO
WHICH THE ADMINISTRATIVE AGENT IS AUTHORIZED BY THE BORROWER TO TRANSFER THE
PROCEEDS OF ANY BORROWINGS REQUESTED OR AUTHORIZED PURSUANT TO THIS AGREEMENT.


 


(H) THE PARENT SHALL HAVE CONSUMMATED THE IPO AND THE REORGANIZATION
TRANSACTION, UPON TERMS AND CONDITIONS SUBSTANTIALLY SIMILAR TO THOSE DESCRIBED
IN THE REGISTRATION STATEMENT AND OTHERWISE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(I) THE NOTE AGREEMENT AMENDMENTS SHALL HAVE BECOME EFFECTIVE AND THE BORROWER
SHALL HAVE DEPOSITED MONIES UNDER THE NOTEHOLDERS DEPOSITORY AGREEMENT IN AN
AMOUNT SUFFICIENT TO REPAY IN FULL THE NOTEHOLDERS OBLIGATIONS (OTHER THAN ANY
CONTINGENT OBLIGATIONS THAT EXPRESSLY SURVIVE THE TERMINATION OF THE NOTEHOLDERS
DOCUMENTS AS TO WHICH NO MATERIAL CLAIMS GIVING RISE THERETO HAVE THEN BEEN
ASSERTED), AND ALL LIENS GRANTED PURSUANT TO THE NOTEHOLDERS DOCUMENTS (OTHER
THAN ANY LIENS PERMITTED BY SECTION 6.02(G)) UPON ANY PROPERTY OF THE LOAN
PARTIES SHALL HAVE BEEN RELEASED, UPON TERMS AND CONDITIONS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(J) THE BORROWER SHALL HAVE REPAID IN FULL ALL OUTSTANDING INDEBTEDNESS UNDER
ITS EXISTING REVOLVING CREDIT FACILITY, AND THE AGENT HOLDING LIENS ON BEHALF OF
THE LENDERS THEREUNDER SHALL HAVE RELEASED ALL LIENS GRANTED PURSUANT TO SUCH
CREDIT FACILITY UPON ANY PROPERTY OF THE LOAN PARTIES, UPON TERMS AND CONDITIONS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT..


 


(K) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE REASONABLY SATISFIED
WITH (I) THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND (II) THE
PARENT’S MOST RECENT PROJECTED INCOME STATEMENT, BALANCE SHEET AND CASH FLOWS
FOR THE PERIOD BEGINNING JANUARY 1, 2005 AND ENDING DECEMBER 31, 2010 (PREPARED
ON A MONTHLY BASIS FOR THE 2005 FISCAL YEAR, ON A QUARTERLY BASIS FOR THE 2006
FISCAL YEAR AND ON AN ANNUAL BASIS THEREAFTER).


 


(L) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND THE ADMINISTRATIVE AGENT
SHALL BE REASONABLY SATISFIED WITH APPRAISALS OF INVENTORY AND THE ELIGIBLE
DONALDSONVILLE FIXED ASSETS FROM APPRAISERS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (FOLLOWING CONSULTATION WITH THE BORROWER).


 


(M) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE REASONABLY SATISFIED
WITH ANY REASONABLY REQUESTED ENVIRONMENTAL REVIEW REPORTS WITH RESPECT TO THE
DONALDSONVILLE REAL ESTATE FROM FIRM(S) REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (FOLLOWING CONSULTATION WITH THE BORROWER).

 

59

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on September
30, 2005 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

Section 4.02           Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 


(A) THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE (EXCEPT, IN EACH CASE, TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH EARLIER DATE), AND IF THEY ARE NOT TRUE AND CORRECT
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL HAVE DETERMINED NOT TO
MAKE ANY MAKE A LOAN OR INSTRUCTED THE ISSUING BANKS NOT TO ISSUE LETTERS OF
CREDIT AS A RESULT OF THE FACT THAT SUCH REPRESENTATION OR WARRANTY IS UNTRUE OR
INCORRECT.


 


(B) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL HAVE DETERMINED NOT TO MAKE
SUCH BORROWING OR INSTRUCTED THE ISSUING BANKS NOT TO ISSUE SUCH LETTER OF
CREDIT AS A RESULT OF SUCH DEFAULT.


 


(C) AFTER GIVING EFFECT TO ANY BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF ANY LETTER OF CREDIT, AS APPLICABLE, AVAILABILITY IS NOT LESS THAN
ZERO.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.02.

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been secured
in accordance with Section 2.07(j)(ii) and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the Loan Parties, with the Lenders that:

 

Section 5.01           Financial Statements; Borrowing Base and Other
Information.  The Borrower will furnish to the Administrative Agent (for
delivery to each Lender, provided that

 

60

--------------------------------------------------------------------------------


 

items delivered pursuant to clause (j) below will be made available to the
Administrative Agent as specified in such clause):

 


(A) AS SOON AS REQUIRED UNDER THE EXCHANGE ACT BUT IN ANY EVENT WITHIN NINETY
(90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR, SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL
REPORTED ON BY INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING
(WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP,
ACCOMPANIED BY ANY MANAGEMENT LETTER PREPARED BY SAID ACCOUNTANTS, AND ITS
UNAUDITED CONSOLIDATING BALANCE SHEET AND RELATED STATEMENT OF OPERATIONS FOR
SUCH FISCAL YEAR;


 


(B) AS SOON AS REQUIRED UNDER THE EXCHANGE ACT BUT IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE PARENT, ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF
AND FOR SUCH FISCAL QUARTER AND THE THEN-ELAPSED PORTION OF THE FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF)
THE PREVIOUS FISCAL YEAR, AND ITS CONSOLIDATING BALANCE SHEET AND RELATED
STATEMENT OF OPERATIONS FOR SUCH PERIOD, ALL CERTIFIED BY ONE OF THE PARENT’S
FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS AS OF THE DATE
OF EACH SUCH FINANCIAL STATEMENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES;


 


(C) WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL MONTH OF THE PARENT (IF
THE AVERAGE DAILY CASH AVAILABILITY AMOUNT FOR SUCH MONTH OR ANY PRECEDING MONTH
IS LESS THAN $100,000,000 AND UNTIL SUCH TIME THEREAFTER AS THE AVERAGE DAILY
CASH AVAILABILITY AMOUNT FOR THREE CONSECUTIVE FISCAL MONTHS IS GREATER THAN OR
EQUAL TO $100,000,000), ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENT OF
OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL MONTH AND THE THEN-ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR
PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS
FISCAL YEAR, AND ITS CONSOLIDATING BALANCE SHEET AND RELATED STATEMENT OF
OPERATIONS FOR SUCH PERIOD, ALL CERTIFIED BY ONE OF THE PARENT’S FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS AS OF THE DATE OF EACH
SUCH STATEMENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT
AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH
GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;
PROVIDED, HOWEVER, THAT SUCH FINANCIAL STATEMENTS FOR THE MONTHS OF JANUARY AND
FEBRUARY OF EACH FISCAL YEAR WILL BE DELIVERED ON THE LATER OF (I) 30 DAYS AFTER
THE LAST DAY OF SUCH MONTH AND (II) THE DATE OF DELIVERY OF THE ANNUAL AUDITED
FINANCIAL STATEMENTS OF THE PARENT FOR THE IMMEDIATELY PRECEDING FISCAL YEAR IN
ACCORDANCE WITH CLAUSE (A) ABOVE;


 


(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) OR (C) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER IN
SUBSTANTIALLY THE FORM OF

 

61

--------------------------------------------------------------------------------


 


EXHIBIT E (I) CERTIFYING, IN THE CASE OF THE FINANCIAL STATEMENTS DELIVERED
UNDER CLAUSE (B) OR (C), AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS AS OF THE
DATE OF EACH SUCH STATEMENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES, (II) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND,
IF A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN
OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (III) SETTING FORTH REASONABLY
DETAILED CALCULATIONS OF AVERAGE DAILY AVAILABILITY FOR THE MOST RECENT
ONE-MONTH, THREE-MONTH AND SIX-MONTH PERIODS AND DEMONSTRATING COMPLIANCE WITH
SECTION 6.12 (IF THEN APPLICABLE) AND (IV) STATING WHETHER ANY MATERIAL CHANGE
IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE;


 


(E) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OR OTHER WRITTEN STATEMENT OF THE ACCOUNTING FIRM THAT
REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE
DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY
DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING
RULES OR GUIDELINES);


 


(F) AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT MORE THAN NINETY (90) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE PARENT, A COPY OF THE PLAN AND FORECAST
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND CASH
FLOW STATEMENT) OF THE PARENT AND ITS SUBSIDIARIES FOR EACH MONTH OF SUCH FISCAL
YEAR (THE “PROJECTIONS”), TOGETHER WITH A SUMMARY OF ASSUMPTIONS UNDERLYING SUCH
FORECAST, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(G) AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN FIFTEEN (15) BUSINESS DAYS
AFTER THE END OF EACH CALENDAR MONTH (OR, IF THE CASH AVAILABILITY AMOUNT IS
LESS THAN $50,000,000, WITHIN FIVE (5) BUSINESS DAYS AFTER THE END OF EACH
CALENDAR WEEK), AND AT SUCH OTHER TIMES AS MAY BE REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, AS OF THE PERIOD THEN ENDED, A BORROWING BASE CERTIFICATE AND
SUPPORTING INFORMATION IN CONNECTION THEREWITH, TOGETHER WITH ANY ADDITIONAL
REPORTS WITH RESPECT TO THE BORROWING BASE AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST; AND THE PP&E COMPONENT OF THE BORROWING BASE SHALL BE
UPDATED (I) FROM TIME TO TIME UPON RECEIPT OF PERIODIC VALUATION UPDATES
RECEIVED FROM THE ADMINISTRATIVE AGENT’S ASSET VALUATION EXPERTS, (II)
CONCURRENT WITH THE SALE OF ANY ASSETS CONSTITUTING PART OF THE PP&E COMPONENT,
OR (III) UPON NOTICE FROM THE ADMINISTRATIVE AGENT, IN THE EVENT THAT THE VALUE
OF SUCH ASSETS IS MATERIALLY IMPAIRED, AS DETERMINED IN THE ADMINISTRATIVE
AGENT’S PERMITTED DISCRETION;


 


(H) AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN FIFTEEN (15) BUSINESS DAYS OF
THE END OF EACH CALENDAR MONTH AND AT SUCH OTHER TIMES AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, AS OF THE PERIOD THEN ENDED, ALL
DELIVERED ELECTRONICALLY IN A TEXT FORMATTED FILE (NOT IN AN ADOBE *.PDF FILE):


 

(I)            A SUMMARY AGING OF THE BORROWER’S ACCOUNTS, RECONCILED TO THE
BORROWING BASE CERTIFICATE DELIVERED AS OF SUCH DATE PREPARED IN A MANNER
REASONABLY ACCEPTABLE

 

62

--------------------------------------------------------------------------------


 

TO THE ADMINISTRATIVE AGENT, TOGETHER WITH A SUMMARY SPECIFYING THE NAME,
ACCOUNT NUMBER, AND BALANCE DUE FOR EACH ACCOUNT DEBTOR;

 

(II)           A SCHEDULE DETAILING THE BORROWER’S INVENTORY, IN FORM
SATISFACTORY TO THE ADMINISTRATIVE AGENT, (1) BY LOCATION (SHOWING INVENTORY IN
TRANSIT, ANY INVENTORY LOCATED WITH A THIRD PARTY UNDER ANY CONSIGNMENT, BAILEE
ARRANGEMENT, OR WAREHOUSE AGREEMENT), BY PRODUCT TYPE, AND BY VOLUME ON HAND,
WHICH INVENTORY SHALL BE VALUED AT THE LOWER OF COST (DETERMINED ON A FIRST-IN,
FIRST-OUT BASIS) OR MARKET AND ADJUSTED FOR RESERVES AS THE ADMINISTRATIVE AGENT
HAS PREVIOUSLY INDICATED TO THE BORROWER ARE DEEMED BY THE ADMINISTRATIVE AGENT
TO BE APPROPRIATE, (2) INCLUDING A REPORT OF ANY INVENTORY ADJUSTMENTS IN EXCESS
OF $5,000,000 SINCE THE LAST INVENTORY SCHEDULE, AND (3) RECONCILED TO THE
BORROWING BASE CERTIFICATE DELIVERED AS OF SUCH DATE;

 

(III)          A WORKSHEET OF CALCULATIONS PREPARED BY THE BORROWER TO DETERMINE
ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY, SUCH WORKSHEETS DETAILING THE ACCOUNTS
AND INVENTORY EXCLUDED FROM ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY AND THE
INELIGIBILITY CRITERIA SERVING AS THE BASIS FOR SUCH EXCLUSION;

 

(IV)          A RECONCILIATION OF THE BORROWER’S ACCOUNTS AND INVENTORY BETWEEN
THE AMOUNTS SHOWN IN THE BORROWER’S GENERAL LEDGER AND FINANCIAL STATEMENTS AND
THE REPORTS DELIVERED PURSUANT TO CLAUSES (I) AND (II) ABOVE; AND

 

(V)           A RECONCILIATION OF THE LOAN BALANCE PER THE BORROWER’S GENERAL
LEDGER TO THE LOAN BALANCE UNDER THIS AGREEMENT;

 


(I) AS SOON AS AVAILABLE BUT IN ANY EVENT WITHIN FIFTEEN (15) BUSINESS DAYS OF
THE END OF EACH CALENDAR MONTH AND AT SUCH OTHER TIMES AS MAY BE REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, AS OF THE MONTH THEN ENDED, A SCHEDULE
AND AGING OF THE BORROWER’S ACCOUNTS PAYABLE, DELIVERED ELECTRONICALLY IN A TEXT
FORMATTED FILE (NOT IN AN ADOBE *.PDF FILE);


 


(J) PROMPTLY UPON THE ADMINISTRATIVE AGENT’S REQUEST, WHICH ITEMS WILL BE
FURNISHED TO THE ADMINISTRATIVE AGENT IN THE BORROWER’S OFFICE DURING NORMAL
BUSINESS HOURS:


 

(I)            COPIES OF INVOICES IN CONNECTION WITH THE INVOICES ISSUED BY THE
BORROWER IN CONNECTION WITH ANY ACCOUNTS, CREDIT MEMOS, SHIPPING AND DELIVERY
DOCUMENTS, AND OTHER INFORMATION RELATED THERETO;

 

(II)           COPIES OF PURCHASE ORDERS, INVOICES, AND SHIPPING AND DELIVERY
DOCUMENTS IN CONNECTION WITH ANY INVENTORY OR EQUIPMENT PURCHASED BY ANY LOAN
PARTY; AND

 

(III)          THE BORROWER’S SALES DETAIL, CASH RECEIPTS DETAIL (IDENTIFYING
TRADE AND NON-TRADE CASH RECEIPTS) AND DEBIT MEMO/CREDIT MEMO DETAIL;

 

(IV)          COPIES OF THOSE PORTIONS OF ALL TAX RETURNS FILED BY ANY LOAN
PARTY WITH THE U.S. INTERNAL REVENUE SERVICE WHICH SET FORTH THE NAMES OF ALL
ENTITIES INCLUDED WITHIN SUCH FILING;

 

63

--------------------------------------------------------------------------------


 

(V)           A CERTIFICATE OF GOOD STANDING FOR EACH LOAN PARTY FROM THE
APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF INCORPORATION,
FORMATION, OR ORGANIZATION;

 


(K) NOT LATER THAN OCTOBER 31 OF EACH YEAR, AN UPDATED CUSTOMER LIST FOR THE
BORROWER AND ITS SUBSIDIARIES, WHICH LIST SHALL STATE THE CUSTOMER’S NAME,
MAILING ADDRESS AND PHONE NUMBER AND SHALL BE CERTIFIED AS TRUE AND CORRECT BY
AN FINANCIAL OFFICER OF THE BORROWER;


 


(L) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE BORROWER OR
ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH
ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE PARENT TO ITS PUBLIC
SECURITIES HOLDERS GENERALLY, AS THE CASE MAY BE; AND


 


(M) PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF ANY LOAN PARTY OR
ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 

Section 5.02           Notices of Material Events.  The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 


(A) THE OCCURRENCE OF ANY DEFAULT;


 


(B) THE WRITTEN ASSERTION OF WHICH A RESPONSIBLE OFFICER OF THE BORROWER HAS
KNOWLEDGE BY THE HOLDER OF ANY EQUITY INTERESTS OF ANY LOAN PARTY OR THE HOLDER
OF ANY INDEBTEDNESS OF ANY LOAN PARTY IN EXCESS OF $10,000,000 THAT ANY DEFAULT
EXISTS WITH RESPECT THERETO OR THAT ANY LOAN PARTY IS NOT IN COMPLIANCE
THEREWITH;


 


(C) RECEIPT OF ANY WRITTEN NOTICE OF WHICH A RESPONSIBLE OFFICER OF THE BORROWER
HAS KNOWLEDGE OF ANY GOVERNMENTAL INVESTIGATION OR ANY LITIGATION COMMENCED OR
THREATENED AGAINST ANY LOAN PARTY THAT (I) SEEKS DAMAGES WHICH COULD REASONABLY
BE EXPECTED TO EXCEED $10,000,000, (II) SEEKS INJUNCTIVE RELIEF THAT, IF
GRANTED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (III)
IS ASSERTED OR INSTITUTED AGAINST ANY PLAN, ITS FIDUCIARIES OR ITS ASSETS, WHICH
ASSERTION COULD REASONABLY BE EXPECTED TO RESULT IN DAMAGES, COSTS OR
LIABILITIES OF ANY LOAN PARTY OR SUBSIDIARY IN EXCESS OF $10,000,000, (IV)
ALLEGES CRIMINAL MISCONDUCT BY ANY LOAN PARTY OR SUBSIDIARY THAT, IF RESULTING
IN A CONVICTION, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(V) ALLEGES THE VIOLATION OF ANY LAW REGARDING, OR SEEKS REMEDIES IN CONNECTION
WITH, ANY ENVIRONMENTAL LAWS, WHICH RESOLUTION OR REMEDY ASSERTS OR COULD RESULT
IN DAMAGES, COSTS OR LIABILITIES OF ANY LOAN PARTY OR SUBSIDIARY IN EXCESS OF
$10,000,000; OR (VI) INVOLVES ANY PRODUCT RECALL TO THE EXTENT SUCH PRODUCT
RECALL COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D) COMMENCEMENT OF ANY PROCEEDINGS CONTESTING ANY TAX, FEE, ASSESSMENT, OR
OTHER GOVERNMENTAL CHARGE IN EXCESS OF $10,000,000;


 


(E) THE OPENING OF ANY NEW DEPOSIT ACCOUNT BY ANY LOAN PARTY WITH ANY BANK OR
OTHER FINANCIAL INSTITUTION;

 

64

--------------------------------------------------------------------------------


 


(F) ANY LOSS, DAMAGE, OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT OF
$5,000,000 OR MORE, WHETHER OR NOT COVERED BY INSURANCE;


 


(G) ANY AND ALL DEFAULT NOTICES RECEIVED UNDER OR WITH RESPECT TO ANY LEASED
LOCATION OR PUBLIC WAREHOUSE WHERE COLLATERAL HAVING A VALUE IN EXCESS OF
$5,000,000 IN THE AGGREGATE FOR ALL SUCH LOCATIONS IS LOCATED (WHICH SHALL BE
DELIVERED WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT THEREOF BY A RESPONSIBLE
OFFICER OF THE BORROWER), WHICH DEFAULT NOTICES COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF SUCH COLLATERAL OR THE INTEREST
THEREIN OF THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES;


 


(H) ALL MATERIAL AMENDMENTS TO MATERIAL REAL ESTATE LEASES WHERE COLLATERAL
HAVING A VALUE IN EXCESS OF $10,000,000 IN THE AGGREGATE FOR ALL SUCH LOCATIONS
IS LOCATED, TOGETHER WITH A COPY OF EACH SUCH AMENDMENT;


 


(I) IMMEDIATELY AFTER ANY RESPONSIBLE OFFICER OF THE BORROWER BECOMING AWARE OF
ANY PENDING OR THREATENED STRIKE, WORK STOPPAGE, UNFAIR LABOR PRACTICE CLAIM, OR
OTHER LABOR DISPUTE AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES IN A
MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(J) THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$10,000,000; AND


 


(K) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03           Existence; Conduct of Business.  Each Loan Party will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, in each
case except where the failure to do so could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 6.03; provided, further, that nothing in
this Section 5.03 shall prevent any Loan Party from discontinuing the corporate
existence of any Subsidiary if discontinuance is desirable in the conduct of
such Loan Party’s business or the business of such Subsidiary and such
discontinuance is not disadvantageous in any material respect to the Lenders.

 

Section 5.04           Payment of Obligations.  Each Loan Party will, and will
cause each of its Subsidiaries to, pay or discharge when due all material
Indebtedness and all other material liabilities and obligations, including
Taxes, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or such Subsidiary

 

65

--------------------------------------------------------------------------------


 

has set aside on its books adequate reserves with respect thereto to the extent
required in accordance with GAAP and (c) the failure to make payment pending
such contest could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.05           Maintenance of Properties and Intellectual Property
Rights.  Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) obtain and maintain in effect at all times all material
franchises, governmental authorizations, intellectual property rights, licenses
and permits, which are necessary for it to own its property or conduct its
business.

 

Section 5.06           Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which entries which are full, true and correct in all material
respects are made of all material dealings and transactions in relation to its
business and activities.  Each Loan Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (so long as such Lender or its representatives are
accompanying the Administrative Agent) (including employees of the
Administrative Agent, any Lender, or any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (provided a representative from the
Borrower shall have the right to be present), all at such reasonable times
during normal business hours and as often as reasonably requested; provided,
that following the Effective Date and so long as no Event of Default has
occurred and is continuing, the Borrower shall only be required to reimburse the
Administrative Agent in accordance with Section 9.03 for the cost of (i) one
such inspection in any fiscal year, and (ii) one additional such inspection in
any fiscal year in the event that the average daily Cash Availability Amount is
less than $100,000,000 for any calendar month during such fiscal year.  After
the occurrence and during the continuance of any Event of Default, each Loan
Party shall provide the Administrative Agent with access to its suppliers. The
Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders.

 

Section 5.07           Compliance with Laws.  Each Loan Party will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.08           Use of Proceeds and Letters of Credit.  The proceeds of
the Loans will be used only for working capital and general corporate purposes
of the Loan Parties and their Subsidiaries not in contravention of the Credit
Agreement.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  Letters of Credit
will be issued only to support the working capital needs and other general
corporate purposes of the Loan Parties and their Subsidiaries not in
contravention of the Credit Agreement.

 

66

--------------------------------------------------------------------------------


 

Section 5.09           Insurance.  (a) Each Loan Party will, and will cause each
of its Subsidiaries to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A by A.M. Best Company (or the
equivalent rating with respect to markets not rated by A.M. Best Company) or
otherwise acceptable to the Administrative Agent in its Permitted Discretion
insurance against: (i) loss or damage by fire and loss in transit; (ii) theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities; (iii)
business interruption; (iv) general liability and (v) and such other hazards, as
is customary in the business of such Person; provided that the Loan Parties and
the Subsidiaries may self-insure in accordance with good business practice. 
Without limiting the generality of the foregoing, the Borrower shall maintain,
with respect to each Flood Hazard Property, flood hazard insurance, as required
by law and as reasonably acceptable to the Administrative Agent in its Permitted
Discretion.  All such insurance shall be in amounts, cover such assets and be
under such policies as are customary in the business of such Person and
otherwise acceptable to the Administrative Agent in its Permitted Discretion. 
No Loan Party will use or permit any property to be used in any manner which
might render inapplicable any insurance coverage, except as could not reasonably
be expected to have a Material Adverse Effect.  Any cash or cash equivalent
insurance or condemnation proceeds in excess of $5,000,000 received by the Loan
Parties from any casualty or condemnation (or any related casualties or
condemnations) at a time that cash dominion is in effect pursuant to Section 7.1
of the Security Agreement shall be immediately forwarded to the Administrative
Agent and the Administrative Agent shall apply any such proceeds to the
reduction of the Obligations in accordance with Section 2.12(b)(iv).

 

Section 5.10           Appraisals.  At any time that the Administrative Agent
requests, the Loan Parties will provide the Administrative Agent with appraisals
or updates thereof of their Inventory, Equipment and, if included in the
Borrowing Base, real property from appraisers selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations; provided, however, that so long as
no Event of Default has occurred and is continuing, (i) the Borrower shall only
be required to reimburse the Administrative Agent in accordance with Section
9.03 for the cost of (a) one Inventory appraisal in any fiscal year and (b) one
additional Inventory appraisal in any such fiscal year in the event the average
daily Cash Availability Amount is less than or equal to $100,000,000 for any
calendar month during such fiscal year and (ii) the Borrower shall only be
required to reimburse the Administrative Agent in accordance with Section 9.03
for the cost of one set of such Equipment and real property appraisals in any
fiscal year and only in the event that the average daily Cash Availability
Amount is less than or equal to $150,000,000 for any calendar month during such
fiscal year.  Notwithstanding the foregoing, prior to the first anniversary of
the Effective Date, the Administrative Agent shall not request appraisals of any
Inventory or Equipment or any real estate included in the Borrowing Base for the
purpose of redetermining the value thereof unless an Event of Default has
occurred and is continuing.  Thereafter, the Administrative Agent shall not
request appraisals of Equipment and real estate included in the Borrowing Base
for the purpose of redetermining the values thereof unless (i) an Event of
Default has occurred and is continuing or (ii) the average daily Cash
Availability Amount is less than $150,000,000 for any calendar month, in which
event the Administrative Agent may request such appraisals for the purpose of
redetermining the values of Equipment and real estate included in the Borrowing
Base.

 

67

--------------------------------------------------------------------------------


 

Section 5.11           Additional Collateral; Further Assurances.  (a)  Subject
to applicable law, each Loan Party shall, unless the Required Lenders otherwise
consent, cause each of its Subsidiaries (excluding any Foreign Subsidiary)
formed or acquired after the date of this Agreement in accordance with the terms
of this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit F hereto (the “Joinder Agreement”) within thirty (30) days
after the formation or acquisition thereof. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral as set
forth in, and in accordance with, the Collateral Documents.

 


(B) EACH LOAN PARTY WILL CAUSE (I) 100% OF THE ISSUED AND OUTSTANDING EQUITY
INTERESTS OF EACH OF ITS DOMESTIC SUBSIDIARIES (EXCLUDING ANY IMMATERIAL
SUBSIDIARY) AND (II) 65% OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS IN EACH
FOREIGN SUBSIDIARY (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, CANADIAN FERTILIZERS,
LTD.) DIRECTLY OWNED BY THE BORROWER OR ANY DOMESTIC SUBSIDIARY THAT IS A LOAN
PARTY TO BE SUBJECT AT ALL TIMES TO A FIRST PRIORITY PERFECTED LIEN IN FAVOR OF
THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE LOAN
DOCUMENTS OR OTHER SECURITY DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.


 


(C) WITHOUT LIMITING THE FOREGOING, EACH LOAN PARTY WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES WHICH IS REQUIRED TO BECOME A LOAN PARTY PURSUANT TO THE TERMS
OF THIS AGREEMENT TO, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, TO THE ADMINISTRATIVE AGENT SUCH DOCUMENTS AND AGREEMENTS, AND WILL
TAKE OR CAUSE TO BE TAKEN SUCH ACTIONS AS THE ADMINISTRATIVE AGENT MAY, FROM
TIME TO TIME, REASONABLY REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been secured in accordance
with Section 2.07(j)(ii) and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the Loan Parties executing this Agreement, with the
Lenders that:

 

Section 6.01           Indebtedness.  No Loan Party will, nor will it permit any
of its Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

 


(A) THE OBLIGATIONS;


 


(B) INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS IN
ACCORDANCE WITH CLAUSE (L) HEREOF;


 


(C) INDEBTEDNESS OF ANY SUBSIDIARY GUARANTOR TO ANY LOAN PARTY;

 

68

--------------------------------------------------------------------------------


 


(D) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR TO ANY
OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR;


 


(E) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR TO ANY
LOAN PARTY TO THE EXTENT THAT THE CREDIT EXTENSION CREATING SUCH INDEBTEDNESS IS
PERMITTED UNDER SECTION 6.04(H);


 


(F) INDEBTEDNESS OF FOREIGN SUBSIDIARIES (I) IN THE ORDINARY COURSE OF BUSINESS
AND (II) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME OUTSTANDING;


 


(G) GUARANTEES BY A LOAN PARTY OF INDEBTEDNESS OF ANY OTHER LOAN PARTY (OTHER
THAN THE PARENT) IF THE PRIMARY OBLIGATION IS EXPRESSLY PERMITTED ELSEWHERE IN
THIS SECTION 6.01;


 


(H) GUARANTEES BY ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR OF
INDEBTEDNESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IF THE PRIMARY
OBLIGATION IS OTHERWISE EXPRESSLY PERMITTED ELSEWHERE IN THIS SECTION 6.01;


 


(I) GUARANTEES BY A LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR IF THE PRIMARY OBLIGATION IS EXPRESSLY PERMITTED ELSEWHERE
IN THIS SECTION 6.01 AND IF THE CREDIT EXTENSION CREATING SUCH GUARANTEE IS
PERMITTED UNDER SECTION 6.04(H);


 


(J) INDEBTEDNESS OF ANY LOAN PARTY INCURRED TO FINANCE THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY PROPERTY, PLANT AND EQUIPMENT, INCLUDING
CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE
ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO
THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS
OF ANY SUCH INDEBTEDNESS IN ACCORDANCE WITH CLAUSE (L) HEREOF; PROVIDED THAT (I)
SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH ACQUISITION
OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (II) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (J) AND CLAUSE (K) OF
THIS SECTION SHALL NOT EXCEED $100,000,000 AT ANY TIME OUTSTANDING;


 


(K) PURCHASE MONEY INDEBTEDNESS INCURRED IN CONNECTION WITH THE PURCHASE OF ANY
PROPERTY, PLANT AND EQUIPMENT, AND EXTENSIONS, RENEWALS, REFINANCINGS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS IN ACCORDANCE WITH CLAUSE (L) HEREOF;
PROVIDED THAT, THE AMOUNT OF SUCH PURCHASE MONEY INDEBTEDNESS SHALL BE LIMITED
TO AN AMOUNT NOT IN EXCESS OF THE PURCHASE PRICE OF SUCH PROPERTY, PLANT AND
EQUIPMENT AND THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS
CLAUSE (K) AND CLAUSE (J) OF THIS SECTION SHALL NOT EXCEED $100,000,000 AT ANY
TIME OUTSTANDING;


 


(L) INDEBTEDNESS WHICH REPRESENTS AN EXTENSION, REPLACEMENT, REFINANCING OR
RENEWAL OF ANY OF THE INDEBTEDNESS DESCRIBED IN CLAUSES (B), (J), (K), (M)  AND
(O) HEREOF; PROVIDED THAT, (I) THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IS NOT
INCREASED EXCEPT BY THE AMOUNT OF ANY REASONABLE PREMIUM OR OTHER REASONABLE
AMOUNT PAID, AND FEES AND EXPENSES REASONABLY INCURRED, IN CONNECTION WITH SUCH
EXTENSION, REPLACEMENT, REFINANCING OR RENEWAL, (II) ANY LIENS SECURING SUCH
INDEBTEDNESS ARE NOT EXTENDED TO ANY ADDITIONAL PROPERTY OF ANY LOAN PARTY,
(III) NO LOAN PARTY THAT IS NOT ORIGINALLY OBLIGATED WITH RESPECT TO REPAYMENT
OF SUCH INDEBTEDNESS IS

 

69

--------------------------------------------------------------------------------


 


REQUIRED TO BECOME OBLIGATED WITH RESPECT THERETO UNLESS SUCH OTHER LOAN PARTY
WOULD OTHERWISE BE PERMITTED ELSEWHERE IN THIS SECTION TO INCUR SUCH
INDEBTEDNESS, (IV) SUCH EXTENSION, REPLACEMENT, REFINANCING OR RENEWAL DOES NOT
RESULT IN A SHORTENING OF THE AVERAGE WEIGHTED MATURITY OF THE INDEBTEDNESS SO
EXTENDED, REPLACED, REFINANCED OR RENEWED, (V) THE TERMS OF ANY SUCH EXTENSION,
REFINANCING, REPLACEMENT OR RENEWAL ARE NOT, TAKEN AS A WHOLE, LESS FAVORABLE IN
ANY MATERIAL RESPECT TO THE OBLIGOR THEREUNDER THAN THE ORIGINAL TERMS OF SUCH
INDEBTEDNESS AND (VI) IF THE INDEBTEDNESS THAT IS REFINANCED, REPLACED, RENEWED,
OR EXTENDED WAS SUBORDINATED IN RIGHT OF PAYMENT TO THE OBLIGATIONS, THEN THE
TERMS AND CONDITIONS OF THE REFINANCING, RENEWAL, REPLACEMENT OR EXTENSION
INDEBTEDNESS MUST INCLUDE SUBORDINATION TERMS AND CONDITIONS THAT, TAKEN AS A
WHOLE, ARE IN ALL MATERIAL RESPECTS AT LEAST AS FAVORABLE TO THE ADMINISTRATIVE
AGENT AND THE LENDERS AS THOSE THAT WERE APPLICABLE TO THE REFINANCED, RENEWED,
REPLACED OR EXTENDED INDEBTEDNESS;


 


(M) INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF,
AND EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS
IN ACCORDANCE WITH CLAUSE (L) HEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTS
AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION
OF OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (II) IN THE CASE
OF SUCH PERSONS THAT BECOME LOAN PARTIES, THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (M) SHALL NOT EXCEED $25,000,000 AT ANY
TIME OUTSTANDING;


 


(N) THE NOTEHOLDERS OBLIGATIONS; PROVIDED THAT THE NOTEHOLDERS OBLIGATIONS SHALL
BE REPAID IN FULL (OTHER THAN CONTINGENT OBLIGATIONS THAT EXPRESSLY SURVIVE THE
TERMINATION OF THE NOTEHOLDERS DOCUMENTS AS TO WHICH NO MATERIAL CLAIMS GIVING
RISE THERETO HAVE BEEN ASSERTED AS OF THE TIME OF SUCH REPAYMENT) WITHIN TWENTY
(20) BUSINESS DAYS FOLLOWING THE EFFECTIVE DATE WITH MONIES DEPOSITED UNDER THE
NOTEHOLDERS DEPOSITORY AGREEMENT;


 


(O) INDEBTEDNESS OF THE BORROWER AND/OR THE PARENT IN AN AGGREGATE PRINCIPAL
AMOUNT NOT EXCEEDING $300,000,000 AND HAVING TERMS SATISFACTORY TO THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, AND EXTENSIONS, RENEWALS,
REFINANCINGS AND REPLACEMENTS OF SUCH INDEBTEDNESS IN ACCORDANCE WITH CLAUSE (L)
HEREOF; WHICH INDEBTEDNESS SHALL BE UNSECURED EXCEPT AS PERMITTED UNDER SECTION
6.02(T);


 


(P) INDEBTEDNESS IN RESPECT OF DEPOSITS HELD UNDER FORWARD PURCHASING
ARRANGEMENTS ENTERED INTO WITH CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS;


 


(Q) INDEBTEDNESS OF ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN
RESPECT OF PERFORMANCE, BID, SURETY, APPEAL OR SIMILAR BONDS OR COMPLETION OR
PERFORMANCE GUARANTEES PROVIDED IN THE ORDINARY COURSE OF BUSINESS;


 


(R) INDEBTEDNESS OF ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IN
RESPECT OF WORKERS’ COMPENSATION CLAIMS OR SELF-INSURANCE OBLIGATIONS OTHERWISE
PERMITTED HEREUNDER, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(S) INDEBTEDNESS INCURRED BY ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY
UNDER ANY SWAP AGREEMENT OTHERWISE PERMITTED UNDER THIS AGREEMENT;


 


(T) [INTENTIONALLY OMITTED];

 

70

--------------------------------------------------------------------------------


 


(U) CUSTOMARY INDEMNIFICATION, REIMBURSEMENT OR SIMILAR OBLIGATIONS AND
WARRANTIES UNDER LEASES AND OTHER CONTRACTS IN THE ORDINARY COURSE OF BUSINESS;


 


(V) PAYMENT OBLIGATIONS OF THE PARENT UNDER THE NOL AGREEMENT;


 


(W) PAYMENT OBLIGATIONS OF THE PARENT TO ANY SUBSIDIARY, OR OF ANY SUBSIDIARY TO
THE PARENT OR ANY OTHER SUBSIDIARY, UNDER ANY TAX SHARING AGREEMENT;


 

(x) guarantees constituting investments expressly permitted by Section 6.04
(excluding clause (d) thereof); and

 

(y) other unsecured Indebtedness in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding.

 

Section 6.02           Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 


(A) PERMITTED ENCUMBRANCES;


 


(B) ANY LIEN ON ANY PROPERTY OR ASSET OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02(B);
PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
SUCH LOAN PARTY OR SUBSIDIARY (OTHER THAN PROCEEDS OF THE SALE OR OTHER
DISPOSITION THEREOF) AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS
WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS, REPLACEMENTS AND
REFINANCINGS OF SUCH OBLIGATIONS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF (EXCEPT TO THE EXTENT OF ANY REASONABLE FEES, EXPENSES AND
PREMIUM INCURRED IN CONNECTION THEREWITH);


 


(C) LIENS SECURING PURCHASE MONEY INDEBTEDNESS OF A LOAN PARTY PERMITTED
PURSUANT TO CLAUSE (K) OF SECTION 6.01; PROVIDED THAT, SUCH LIENS ATTACH ONLY TO
THE PROPERTY WHICH WAS PURCHASED WITH THE PROCEEDS OF SUCH PURCHASE MONEY
INDEBTEDNESS;


 


(D) LIENS ON PROPERTY, PLANT AND EQUIPMENT ACQUIRED, CONSTRUCTED OR IMPROVED BY
A LOAN PARTY OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT (I) SUCH SECURITY
INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (J) OF SECTION 6.01, (II) SUCH
SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR
WITHIN 180 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE
COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH PROPERTY, PLANT AND EQUIPMENT
AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS
OF SUCH LOAN PARTY OR SUBSIDIARY;


 


(E) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY A PERSON OR EXISTING ON ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A
SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES A
SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN
CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE
CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE

 

71

--------------------------------------------------------------------------------


 


OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE
MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE
THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT OF ANY REASONABLE
FEES, EXPENSES AND PREMIUM INCURRED IN CONNECTION THEREWITH);


 


(F) LIENS ON ASSETS OF ANY FOREIGN SUBSIDIARY SECURING INDEBTEDNESS OF SUCH
FOREIGN SUBSIDIARIES PERMITTED UNDER CLAUSE (F) OF SECTION 6.01;


 


(G) LIENS GRANTED IN FAVOR OF THE NOTEHOLDERS (OR ONE OR MORE AGENTS FOR THEIR
BENEFIT) IN MONIES AND OTHER ITEMS DEPOSITED UNDER THE NOTEHOLDERS DEPOSITORY
AGREEMENT;


 


(H) CASH DEPOSITS MADE BY THE BORROWER TO SECURE PHOSPHOGYPSUM STACK LIABILITY
SUBSTANTIALLY IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH ON SCHEDULE
6.02(H) AS SUCH SCHEDULE MAY BE UPDATED (WHICH UPDATE SHALL NOT CONSTITUTE AN
AMENDMENT, WAIVER OR MODIFICATION SUBJECT TO SECTION 9.02) FROM TIME TO TIME BY
THE BORROWER, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (NOT TO BE
UNREASONABLY WITHHELD OR DELAYED IN THE CASE OF ANY CHANGE TO SUCH PAYMENT
SCHEDULE REQUIRED IN ORDER TO COMPLY WITH THE SAFE HARBOR PROVISIONS OF THE
PHOSPHOGYPSUM STACK RULES);


 


(I) LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW PROVISION
RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND REMEDIES AS
TO DEPOSIT, SECURITIES AND COMMODITIES ACCOUNTS OR OTHER FUNDS MAINTAINED WITH A
CREDITOR DEPOSITORY INSTITUTION OR A SECURITIES OR COMMODITIES INTERMEDIARY;


 


(J) LIENS IN FAVOR OF ANY LOAN PARTY AND LIENS IN FAVOR OF ANY SUBSIDIARY THAT
IS NOT A SUBSIDIARY GUARANTOR SECURING OBLIGATIONS OF ANY SUBSIDIARY THAT IS NOT
A SUBSIDIARY GUARANTOR;


 


(K) LIENS OF SELLERS OF GOODS TO THE BORROWER AND ANY OF ITS SUBSIDIARIES
ARISING UNDER ARTICLE 2 OF THE UNIFORM COMMERCIAL CODE OR SIMILAR PROVISIONS OF
APPLICABLE LAW IN THE ORDINARY COURSE OF BUSINESS;


 


(L) ANY INTEREST OR TITLE OF A LESSOR, SUBLESSOR, LICENSEE OR LICENSOR UNDER ANY
LEASE OR LICENSE AGREEMENT NOT PROHIBITED BY THIS AGREEMENT;


 


(M) LIENS SECURING SWAP AGREEMENTS, LIMITED TO CASH DEPOSITS NOT TO EXCEED
$50,000,000 IN THE AGGREGATE;


 


(N) LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING BY OPERATION OF
LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF
GOODS;


 


(O) LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS PERMITTED UNDER SECTION 6.04(A);


 


(P) LIENS IN FAVOR OF COBANK, ACB IN ALL CAPITAL STOCK OF COBANK, ACB OWNED BY
THE BORROWER;

 

72

--------------------------------------------------------------------------------


 


(Q) LIENS OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE UNIFORM
COMMERCIAL CODE;


 


(R) LIENS ON REAL OR PERSONAL PROPERTY SUBJECT TO THE POOLING AGREEMENT;


 


(S) LIENS EXISTING ON THE EFFECTIVE DATE ON ANY REAL PROPERTY WHICH DOES NOT
CONSTITUTE COLLATERAL AND WHICH LIENS DO NOT SECURE ANY MONETARY OBLIGATION AND
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(T) TO THE EXTENT APPROVED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION,
LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(O) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $100,000,000 AT ANY TIME OUTSTANDING, WHICH LIENS
SHALL BE SUBORDINATE TO ANY LIENS SECURING THE OBLIGATIONS ON TERMS ACCEPTABLE
TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION;


 


(U) LIENS ON CASH DEPOSITS PLEDGED TO THE LANDLORD OF THE BORROWER’S LEASED REAL
PROPERTY LOCATED IN TAMPA, FLORIDA, AS REQUIRED FOR THE DELIVERY OF ANY
COLLATERAL ACCESS AGREEMENT (AS DEFINED IN THE SECURITY AGREEMENT), WITH RESPECT
TO SUCH LOCATION; AND


 


(V) LIENS NOT OTHERWISE PERMITTED UNDER THIS SECTION 6.02 SECURING INDEBTEDNESS,
CLAIMS AND OTHER LIABILITIES NOT IN EXCESS OF $10,000,000 IN THE AGGREGATE AT
ANY TIME;


 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clauses (a) and (g) of the definition of Permitted
Encumbrance and (2) Inventory, other than those permitted under clauses (a), (b)
and (g) of the definition of Permitted Encumbrances.

 

Section 6.03           Fundamental Changes.  (a)  No Loan Party will, nor will
it permit any Subsidiary (other than an Immaterial Subsidiary) to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, or any of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing (i) any Subsidiary of the Borrower may liquidate, dissolve,
merge or consolidate into the Borrower in a transaction in which the Borrower is
the surviving corporation; (ii) any Subsidiary Guarantor may liquidate,
dissolve, merge or consolidate into any Subsidiary Guarantor in a transaction in
which the surviving entity is a Subsidiary Guarantor; (iii) any Loan Party or
any Subsidiary may sell, transfer, lease or otherwise dispose of (1) its assets
to any Loan Party (other than the Parent); provided that the Borrower shall not
sell, transfer, lease or otherwise dispose of its assets, (2) Inventory in the
ordinary course of business, (3) assets constituting property, plant and
equipment that are uneconomical, obsolete, worn out or no longer used or useful
in its business or constitute surplus and which are disposed of in the ordinary
course of business and (4) other assets (other than any disposition of property,
plant and equipment as part of a Permitted Sale and Leaseback Transaction)
having a market value not exceeding $5,000,000 in the aggregate in any fiscal
year (provided that if the aggregate market value of such assets disposed of in
any fiscal year is less than the amount permitted hereunder, such unused amount
may be carried-forward

 

73

--------------------------------------------------------------------------------


 

and added to the amount permitted hereunder for the immediately succeeding
fiscal year, with any dispositions during such succeeding fiscal year being
allocated first against the amount permitted for such fiscal year before being
allocated to such carry-forward amount); (iv) any Subsidiary that is not a
Subsidiary Guarantor may liquidate or dissolve, and may sell, transfer, lease or
otherwise dispose of its assets if the Borrower determines in good faith that
such liquidation, dissolution, sale, transfer, lease or disposition could not
reasonably be expected to have a Material Adverse Effect; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04; (v) the Parent and the Borrower may consummate the Reorganization
Transaction; (vi) as part of any Acquisition permitted under Section 6.04(h),
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it in a
transaction in which the survivor is a wholly-owned Subsidiary of the Borrower;
provided that in the case of any such merger or consolidation to which a
Subsidiary Guarantor is a party, the surviving entity in such merger or
consolidation shall be a Subsidiary Guarantor; (vii) bona fide sales, transfers
and other dispositions of (A) Permitted Investments, (B) Investments permitted
under clauses (g), (l), (m) and (u) of Section 6.04 and (C) investments in Joint
Ventures and minority interests; (viii) the Parent, the Borrower and each
Subsidiary may make payments and other transactions permitted by Section 6.06;
(ix) the Parent, the Borrower and each Subsidiary may, lease, sublease, license
or sublicense any property, plant and equipment or intellectual property in the
ordinary course of business, including without limitation the lease of vacant
land for farming or for the exploration and production of oil, gas, sulphur and
other minerals; (x) the Parent, the Borrower and each Subsidiary may sell or
otherwise dispose of delinquent Accounts in the ordinary course of business for
purposes of collection only (and not for the purpose of any bulk sale or
securitization transaction); (xi) the Parent, the Borrower and each Subsidiary
may surrender or waive contractual rights or settle, release or surrender any
contract, tort or other litigation claims in the ordinary course of business;
(xii) the Parent, the Borrower and each Subsidiary may grant Liens permitted by
Section 6.2 of this Agreement; (xiii) the Parent and its Subsidiaries may sell,
transfer or otherwise dispose of property, plant and equipment in a Permitted
Sale and Leaseback Transaction; (xiv) the Parent and its Subsidiaries may
abandon or dispose of intellectual property or other proprietary rights of the
Borrower or any Subsidiary that are, in the reasonable business judgment of the
Borrower or any Subsidiary, no longer practicable to maintain or useful in the
conduct of the business of the Borrower or any Subsidiary; and (xv) the Parent
and its Subsidiaries may make the dispositions described on Schedule 6.03.  The
Net Cash Proceeds of any sale or disposition permitted pursuant to this Section
6.03 shall be delivered to the Administrative Agent if and to the extent
required by Sections 2.11 and 2.12 and applied to the Obligations as set forth
therein.

 


(B) NO LOAN PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN
ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE GENERALLY CONDUCTED BY THE
BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS AGREEMENT AND
BUSINESSES REASONABLY RELATED THERETO OR REASONABLE EXTENSIONS OR EXPANSIONS
THEREOF.


 

Section 6.04           Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger)
any capital stock, evidences of indebtedness or other securities

 

74

--------------------------------------------------------------------------------


 

(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

 


(A) PERMITTED INVESTMENTS, SUBJECT TO CONTROL AGREEMENTS (WITH RESPECT TO LOAN
PARTIES) IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS OR
OTHERWISE SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS;


 


(B) INVESTMENTS BY THE LOAN PARTIES AND THEIR SUBSIDIARIES EXISTING ON THE DATE
HEREOF IN THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THEIR RESPECTIVE
SUBSIDIARIES;


 


(C) INVESTMENTS, LOANS OR ADVANCES MADE BY A LOAN PARTY TO ANY SUBSIDIARY
GUARANTOR;


 


(D) GUARANTEES PERMITTED BY SECTION 6.01 (EXCLUDING CLAUSE (X) THEREOF);


 


(E) INVESTMENTS, LOANS AND ADVANCES IN EXISTENCE ON THE DATE OF THIS AGREEMENT
AND DESCRIBED IN SCHEDULE 6.04 AND ANY EXTENSIONS OR RENEWALS THEREOF WHICH DO
NOT INCREASE THE AMOUNT THEREOF OR CONVERSIONS OF ANY SUCH LOANS OR ADVANCES TO
EQUITY INVESTMENTS;


 


(F) LOANS, ADVANCES OR OTHER EXTENSIONS OF CREDIT MADE BY A LOAN PARTY OR ANY
SUBSIDIARY TO ITS EMPLOYEES, OFFICERS AND DIRECTORS IN THE ORDINARY COURSE OF
BUSINESS FOR TRAVEL AND ENTERTAINMENT EXPENSES, RELOCATION COSTS AND SIMILAR
PURPOSES UP TO A MAXIMUM OF $5,000,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING;


 


(G) SUBJECT TO SECTIONS 4.2(A) AND 4.4 OF THE SECURITY AGREEMENT, NOTES PAYABLE,
OR STOCK OR OTHER SECURITIES ISSUED BY ACCOUNT DEBTORS TO A LOAN PARTY PURSUANT
TO NEGOTIATED AGREEMENTS WITH RESPECT TO SETTLEMENT OF SUCH ACCOUNT DEBTOR’S
ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS;


 


(H)(I) INVESTMENTS, LOANS OR ADVANCES MADE BY ANY LOAN PARTY TO ANY SUBSIDIARY
WHICH IS NOT A SUBSIDIARY GUARANTOR, (II) INVESTMENTS IN ANY JOINT VENTURE
(INCLUDING THE TRINIDAD JOINT VENTURE) AND MINORITY INTERESTS AND (III)
INVESTMENTS MADE IN ORDER TO CONSUMMATE ACQUISITIONS; PROVIDED, THAT (1) NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, (2) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO ANY
SUCH INVESTMENT AND TO ANY RELATED BORROWING, THE AGGREGATE AMOUNT OF SUCH
INVESTMENTS, LOANS AND ADVANCES THEN OUTSTANDING AFTER GIVING EFFECT TO RETURNS
OF CAPITAL RECEIVED IN RESPECT OF SUCH INVESTMENTS SHALL NOT EXCEED THE
PERMITTED AMOUNT AND (3) IN THE CASE OF ANY ACQUISITION, (A) SUCH ACQUISITION
SHALL ONLY COMPRISE A BUSINESS OR THOSE ASSETS OF A BUSINESS, OF THE TYPE
GENERALLY CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES AS OF THE EFFECTIVE
DATE OR A BUSINESS REASONABLY RELATED THERETO OR A REASONABLE EXTENSION OR
EXPANSION THEREOF AND (B) SUCH ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE
BEEN APPROVED BY THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF THE
ACQUIREE OR THE PARENT OF THE ACQUIREE;


 


(I) INVESTMENTS IN SWAP AGREEMENTS OTHERWISE PERMITTED BY THIS AGREEMENT;

 

75

--------------------------------------------------------------------------------


 


(J) PREPAID EXPENSES IN THE ORDINARY COURSE OF BUSINESS, LEASE, UTILITY,
WORKERS’ COMPENSATION, PERFORMANCE AND OTHER SIMILAR DEPOSITS IN THE ORDINARY
COURSE OF BUSINESS AND DEPOSITS MADE BY THE BORROWER TO SECURE PHOSPHOGYPSUM
STACK LIABILITY TO THE EXTENT PERMITTED UNDER SECTION 6.02;


 


(K) INVESTMENTS RECEIVED AS CONSIDERATION FROM ANY SALE, LEASE, TRANSFER OR
OTHER DISPOSITION PERMITTED BY
SECTION 6.03(A);


 


(L) INVESTMENTS RECEIVED IN SATISFACTION OF JUDGMENTS, SETTLEMENTS OF DEBTS OR
COMPROMISES OF OBLIGATIONS OR AS CONSIDERATION FOR THE SETTLEMENT, RELEASE OR
SURRENDER OF A CONTRACT, TORT OR OTHER LITIGATION CLAIM, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS, INCLUDING, WITHOUT LIMITATION, PURSUANT TO ANY PLAN
OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR INSOLVENCY OF
ANY TRADE CREDITOR OR CUSTOMER;


 


(M) INVESTMENTS THAT ARE DEEMED TO HAVE BEEN MADE AS A RESULT OF AN ACQUISITION
OF A PERSON THAT AT THE TIME OF SUCH ACQUISITION HELD INSTRUMENTS CONSTITUTING
INVESTMENTS THAT WERE NOT ACQUIRED IN CONTEMPLATION OF SUCH ACQUISITION;


 


(N) ADVANCES AND PREPAYMENTS FOR ASSET PURCHASES IN THE ORDINARY COURSE OF
BUSINESS;


 


(O) DEPOSITS OF CASH WITH BANKS OR OTHER DEPOSITORY INSTITUTIONS IN THE ORDINARY
COURSE OF BUSINESS;


 


(P) ANY INVESTMENT OR ACQUISITION OF ASSETS SOLELY IN EXCHANGE FOR THE ISSUANCE
OF EQUITY INTERESTS OF THE PARENT;


 


(Q) ANY INVESTMENT, LOAN OR ADVANCE MADE SOLELY TO FUND ANY LOAN PARTY’S
DEFERRED COMPENSATION PLANS FOR EMPLOYEES AND NON-EMPLOYEE DIRECTORS OR ANY
SUCCESSOR PLANS APPROVED BY THE BOARD OF DIRECTORS OF SUCH LOAN PARTY;


 


(R) INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF ACCOUNTS
RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANTING OF TRADE CREDIT IN THE
ORDINARY COURSE OF BUSINESS;


 


(S) (1) INVESTMENTS IN CFL TO FUND CAPITAL EXPENDITURES BY CFL IN AN AGGREGATE
AMOUNT NOT TO EXCEED $10,000,000 DURING ANY FISCAL YEAR (PROVIDED THAT IF THE
AGGREGATE AMOUNT OF SUCH INVESTMENTS IN ANY FISCAL YEAR IS LESS THAN THE AMOUNT
PERMITTED HEREUNDER, SUCH UNUSED AMOUNT MAY BE CARRIED FORWARD AND ADDED TO THE
AMOUNT PERMITTED HEREUNDER FOR THE IMMEDIATELY SUCCEEDING FISCAL YEAR, WITH ANY
SUCH INVESTMENTS DURING SUCH SUCCEEDING FISCAL YEAR BEING ALLOCATED FIRST
AGAINST THE AMOUNT PERMITTED FOR SUCH FISCAL YEAR BEFORE BEING ALLOCATED TO SUCH
CARRYFORWARD); AND (2) OTHER INVESTMENTS IN CFL IN AN AGGREGATE AMOUNT DURING
ANY FISCAL YEAR NOT TO EXCEED THE AGGREGATE AMOUNT OF EARNINGS OF CFL
DISTRIBUTED IN CASH TO THE BORROWER WITH RESPECT TO SUCH FISCAL YEAR;


 


(T) RESTRICTED PAYMENTS PERMITTED BY SECTION 6.06; AND

 

76

--------------------------------------------------------------------------------


 


(U) GUARANTEES, INVESTMENTS, LOANS AND ADVANCES NOT OTHERWISE PERMITTED UNDER
THIS SECTION 6.04 IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000 AT ANY TIME
OUTSTANDING AFTER GIVING EFFECT TO RETURNS OF CAPITAL AND PRINCIPAL PAYMENTS
RECEIVED IN RESPECT OF SUCH GUARANTEES, INVESTMENTS, LOANS AND ADVANCES.


 

Section 6.05           Swap Agreements.  No Loan Party will, nor will it permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Loan Party or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Loan Party or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap or collar interest rates with respect
to any interest-bearing liability of any Loan Party or any Subsidiary or to
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
investment of any Loan Party or any Subsidiary.

 

Section 6.06           Restricted Payments.  No Loan Party will, nor will it
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 


(A) ANY LOAN PARTY MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS EQUITY
INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES (OR OPTIONS OR WARRANTS WITH
RESPECT TO SUCH SHARES) OF ITS EQUITY INTERESTS HAVING EQUAL OR INFERIOR VOTING
POWER, DESIGNATIONS, PREFERENCES AND RIGHTS;


 


(B) SUBSIDIARIES OF THE BORROWER MAY DECLARE AND PAY DIVIDENDS RATABLY WITH
RESPECT TO THEIR EQUITY INTERESTS;


 


(C) THE BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH
STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR EMPLOYEES OF THE
BORROWER AND ITS SUBSIDIARIES;


 


(D) THE BORROWER AND EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS (DIRECTLY OR
INDIRECTLY) TO THE PARENT OR THE BORROWER THAT ARE USED BY THE PARENT OR THE
BORROWER, AS THE CASE MAY BE, TO PAY FEDERAL, STATE AND LOCAL INCOME TAXES THEN
DUE AND OWING, FRANCHISE TAXES AND OTHER SIMILAR EXPENSES AND OPERATING EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(E) THE PARENT MAY MAKE RESTRICTED PAYMENTS TO THE AFFILIATED COOPERATIVES ON
THE EFFECTIVE DATE WITH THE PROCEEDS OF THE IPO;


 


(F) DIVIDENDS MAY BE PAID BY THE PARENT ON SHARES OF ITS COMMON STOCK WITHIN
SIXTY (60) DAYS AFTER THE DATE OF DECLARATION THEREOF, SO LONG AS SUCH DIVIDEND
WOULD HAVE BEEN PERMITTED UNDER CLAUSE (O) HEREOF IF PAID ON THE DATE OF SUCH
DECLARATION;


 


(G) THE PARENT AND THE BORROWER MAY MAKE RESTRICTED PAYMENTS ON THE EFFECTIVE
DATE IN CONNECTION WITH, AND PURSUANT TO THE TERMS OF, THE REORGANIZATION
TRANSACTION;


 


(H) THE PARENT OR ANY SUBSIDIARY OF THE PARENT MAY REPURCHASE, REDEEM, RETIRE OR
OTHERWISE ACQUIRE ANY OUTSTANDING EQUITY INTERESTS OF PARENT OR ANY OF ITS
SUBSIDIARIES THAT HAVE BEEN HELD OR BENEFICIALLY OWNED BY ANY EMPLOYEE, OFFICER
OR DIRECTOR OF SUCH PERSON (OR SIMILARLY

 

77

--------------------------------------------------------------------------------


 


RELATED INDIVIDUAL) UPON THE DEATH, DISABILITY, TERMINATION OR SIMILAR EVENT
WHICH ENDS THE RELATIONSHIP BETWEEN SUCH PERSON AND SUCH INDIVIDUAL;


 


(I) THE PARENT OR ANY OF ITS SUBSIDIARIES MAY REPURCHASE, REDEEM OR OTHERWISE
ACQUIRE OR RETIRE FOR VALUE ANY EQUITY INTERESTS IN THE PARENT OR ANY OF ITS
SUBSIDIARIES THAT IS HELD BY ANY CURRENT OR FORMER EMPLOYEE, DIRECTOR OR
CONSULTANT (OR THEIR ESTATES OR THE BENEFICIARIES OF SUCH ESTATES) OF THE PARENT
OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT THE AGGREGATE PRICE PAID FOR ALL SUCH
REPURCHASED, REDEEMED, ACQUIRED OR RETIRED EQUITY INTERESTS, SHALL NOT EXCEED
$10,000,000 DURING ANY FISCAL YEAR, PROVIDED, FURTHER, THAT ANY AMOUNT NOT
UTILIZED SHALL BE CARRIED FORWARD TO THE NEXT SUCCEEDING FISCAL YEAR WITH ANY
SUCH ACQUISITIONS DURING SUCH SUCCEEDING FISCAL YEAR BEING ALLOCATED FIRST
AGAINST THE AMOUNT PERMITTED IN SUCH FISCAL YEAR BEFORE BEING ALLOCATED TO SUCH
CARRYFORWARD);


 


(J) THE BORROWER’S PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELLATION
OR TERMINATION OF ANY EQUITY INTERESTS WITH THE PROCEEDS RECEIVED
CONTEMPORANEOUSLY FROM THE ISSUE OF NEW EQUITY INTERESTS WITH EQUAL OR INFERIOR
VOTING POWERS, DESIGNATIONS, PREFERENCES AND RIGHTS;


 


(K) THE PARENT OR ANY OF ITS SUBSIDIARIES MAY MAKE REPURCHASES OF EQUITY
INTERESTS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS IF SUCH EQUITY
INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE THEREOF;


 


(L) THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY MAKE ANY PURCHASE OR ACQUISITION
FROM, OR RETAIN ANY WITHHOLDING ON ISSUANCES TO, ANY EMPLOYEE OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF EQUITY INTERESTS TO SATISFY ANY APPLICABLE FEDERAL,
STATE OR LOCAL TAX PAYMENTS IN RESPECT OF THE RECEIPT OF EQUITY INTERESTS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES;


 


(M) THE BORROWER MAY MAKE CASH DIVIDENDS TO THE PARENT TO MAKE PRINCIPAL AND
INTEREST PAYMENTS ON INDEBTEDNESS PERMITTED BY SECTION 6.01(O);


 


(N) ANY SUBSIDIARY MAY ACCEPT CAPITAL CONTRIBUTIONS FROM ITS PARENT TO THE
EXTENT PERMITTED UNDER SECTION 6.04; AND


 


(O) THE LOAN PARTIES MAY MAKE RESTRICTED PAYMENTS FROM TIME TO TIME NOT
OTHERWISE PERMITTED HEREUNDER SO LONG AS IMMEDIATELY BEFORE AND IMMEDIATELY
AFTER GIVING EFFECT TO SUCH RESTRICTED PAYMENTS AND TO ANY RELATED BORROWINGS
(1) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, (2) THE CASH AVAILABILITY AMOUNT EXCEEDS $85,000,000 AND (3) THE
AGGREGATE AMOUNT OF SUCH RESTRICTED PAYMENTS MADE DURING ANY FISCAL YEAR
(TOGETHER WITH THE AGGREGATE AMOUNT OF ANY RESTRICTED PAYMENTS DECLARED DURING
SUCH FISCAL YEAR AND PERMITTED UNDER CLAUSE (D) HEREOF) DOES NOT EXCEED THE
PERMITTED RESTRICTED PAYMENT AMOUNT FOR SUCH FISCAL YEAR.


 

Section 6.07           Transactions with Affiliates.  No Loan Party will, nor
will it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from third parties
not affiliated with each other,

 

78

--------------------------------------------------------------------------------


 

(b) transactions between or among a Loan Party and another Loan Party not
involving any other Affiliate, (c) any Restricted Payment permitted by Section
6.06 and investments, loans, advances and Guarantees permitted under clauses
(b), (c), (d), (e), (f), (h), (s) and (w) of Section 6.04, (d) any transaction
permitted by clauses (i), (ii), (iii), (iv), (v) or (vi) of Section 6.03, (e)
payment of reasonable fees, expenses and compensation to officers and directors
of any Loan Party and its Subsidiaries and customary indemnification and
insurance arrangements in favor of any director or officer of any Loan Party and
its Subsidiaries, and any agreement relating to any of the foregoing entered
into in the ordinary course of business, (f) the NOL Agreement; (g) the
Reorganization Transaction, (h) Indebtedness owing from any Loan Party or any of
its Subsidiaries to any other Loan Party and any of it Subsidiaries permitted
under Section 6.01, and (i) any agreements in existence and as in effect on the
Effective Date (including, without limitation, any shareholders agreements or
registration rights agreements with existing equity holders), as set forth on
Schedule 6.07, as such agreements may be renewed, replaced or otherwise modified
after the Effective Date upon terms which taken as a whole are not less
favorable to the Loan Parties and their Subsidiaries than the original terms of
such agreements.

 

Section 6.08           Restrictive Agreements.  No Loan Party will, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary of a Loan Party to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Subsidiary of
the Borrower or to Guarantee Indebtedness of the Borrower or any other
Subsidiary of the Borrower; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, rule, regulation or order or by any
Loan Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension, renewal, amendment or modification expanding in any material respect
the scope of any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale or other disposition of a Subsidiary pending such sale or
disposition, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold or disposed of and such sale or disposition is
permitted hereunder, (iv) the foregoing shall not apply to restrictions and
conditions imposed under any agreement evidencing Indebtedness existing on the
date hereof or permitted under Section 6.01(o) as in effect on the date such
agreement is entered into and, in each case, any amendment, modification,
extension, renewal, refinancing or replacement of any such Indebtedness,
provided, that such amendment, modification, restatement, renewal, refinancing
or replacement does not expand in any material respect the scope of any such
restriction or condition contained in the agreements evidencing such
Indebtedness as in effect on the date hereof, in the case of Indebtedness
existing on the date hereof, or as in effect on the date such agreement is
entered into, in the case of Indebtedness permitted under Section 6.01(o),
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof,
(vii) the foregoing shall not apply to any restriction or conditions imposed by
any instrument governing Indebtedness or Equity Interests of a Person acquired
by the Parent or any of its Subsidiaries as in effect at the time of such
acquisition

 

79

--------------------------------------------------------------------------------


 

(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired, (viii) the
foregoing shall not apply to any restrictions or conditions imposed by any
instrument governing Indebtedness of a Foreign Subsidiary permitted by Section
6.01, which restriction is not applicable to any Person, or the property or
assets of any Person, other than such Foreign Subsidiary and (ix) clause (a) of
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of property permitted by Section 6.03 pending
the consummation of such sale, provided such restrictions and conditions apply
only to the property that is to be sold.

 

Section 6.09           Prepayment of Indebtedness; Subordinated Indebtedness. 
(a)  No Loan Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity or
required payments therefor, other than (i) the Obligations; (ii) Indebtedness
secured by a Permitted Encumbrance if the asset securing such Indebtedness has
been sold or otherwise disposed of in accordance with Section 6.03; (iii)
Indebtedness permitted by Section 6.01(b), (j), (k), (m) or (o) upon any
refinancing or replacement thereof in accordance with Section 6.01(l); (iv)
Indebtedness permitted by Section 6.01(c), (d), (e), (f) or (n); provided that
the foregoing restriction shall not apply if, immediately before and immediately
after giving effect to any such purchase, redemption, defeasance or prepayment
and to any related Borrowings (A) no Event of Default shall have occurred and be
continuing and (B) the Cash Availability Amount exceeds $135,000,000.

 


(B)           NO LOAN PARTY SHALL (I) MAKE ANY AMENDMENT OR MODIFICATION TO ANY
INDENTURE, NOTE OR OTHER AGREEMENT EVIDENCING OR GOVERNING ANY SUBORDINATED
INDEBTEDNESS, OR (II) DIRECTLY OR INDIRECTLY VOLUNTARILY PREPAY, DEFEASE OR IN
SUBSTANCE DEFEASE, PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE, ANY
SUBORDINATED INDEBTEDNESS UNLESS IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING
EFFECT TO ANY SUCH PURCHASE, REDEMPTION, DEFEASANCE OR PREPAYMENT AND TO ANY
RELATED BORROWINGS (A) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
AND (B) THE CASH AVAILABILITY AMOUNT EXCEEDS $135,000,000.


 

Section 6.10           Depository Banks.  Each Loan Party will maintain the
Administrative Agent (or Harris Trust and Savings Bank, so long as it is a
Lender) as such Loan Party’s principal depository bank.

 

Section 6.11           Capital Expenditures.  The Loan Parties and their
Subsidiaries shall not make any Capital Expenditure which would result in the
aggregate amount of Capital Expenditures for the applicable measurement period
exceeding the Permitted Capital Expenditure Amount.

 

Section 6.12           Fixed Charge Coverage Ratio.  If the average daily Cash
Availability Amount for any calendar month shall be less than $50,000,000 (such
occurrence, a “triggering event”), thereafter the Borrower will not permit the
Fixed Charge Coverage Ratio, determined as of the end of each of its fiscal
quarters for the then most-recently ended four fiscal quarters (commencing with
the end of the most recent fiscal quarter preceding such triggering event), to
be less than 1.15 to 1.0.

 

80

--------------------------------------------------------------------------------


 

Section 6.13           Parent; Immaterial Subsidiaries.  The Parent shall not
engage in any trade or business, or own any assets (other than the Equity
Interests or Indebtedness for borrowed money of the Borrower) or incur any
Indebtedness (other than the Obligations or Indebtedness permitted pursuant to
Section 6.1(o)).  The Immaterial Subsidiaries shall not engage in any material
trade or business or own any material assets or incur any material Indebtedness
other than intercompany Indebtedness.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 


(A) THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B) THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS
DAYS;


 


(C) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY IN THIS AGREEMENT OR ANY LOAN
DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN
ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY
AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN
MATERIALLY INCORRECT WHEN MADE OR DEEMED MADE;


 


(D) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02(A), OR 5.08 OR IN ARTICLE VI;


 


(E) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (OTHER THAN
THOSE WHICH CONSTITUTE A DEFAULT UNDER ANOTHER SECTION OF THIS ARTICLE), AND
SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF (I) TEN (10) DAYS AFTER
THE EARLIER OF (A) A FINANCIAL OFFICER’S OR OTHER RESPONSIBLE OFFICER’S (IN EACH
CASE OF THE BORROWER) ACTUAL KNOWLEDGE OF SUCH BREACH OR (B) NOTICE THEREOF FROM
THE ADMINISTRATIVE AGENT (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER) IF SUCH BREACH RELATES TO TERMS OR PROVISIONS OF SECTION 5.01, 5.02
(OTHER THAN SECTION 5.02(A)), 5.03 THROUGH 5.10 OF THIS AGREEMENT OR (II) THIRTY
(30) DAYS AFTER THE EARLIER OF (A) A FINANCIAL OFFICER’S OR OTHER RESPONSIBLE
OFFICER’S (IN EACH CASE OF THE BORROWER) ACTUAL KNOWLEDGE OF SUCH BREACH OR (B)
NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT (WHICH NOTICE WILL BE GIVEN AT THE
REQUEST OF ANY LENDER) IF SUCH BREACH RELATES TO TERMS OR PROVISIONS OF ANY
OTHER SECTION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;

 

81

--------------------------------------------------------------------------------


 


(F) ANY LOAN PARTY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE;


 


(G) ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (IN EACH
CASE, AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR NOTICE PERIOD) THE HOLDER
OR HOLDERS OF ANY SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY SUCH MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO
REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO
ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED
INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF
THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


 


(H) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF A LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS,
UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY LOAN
PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY (OTHER THAN ANY IMMATERIAL SUBSIDIARY)
OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING
OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I) ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY
PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A
TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE
(H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
SUCH LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY (OTHER THAN ANY IMMATERIAL
SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J) ANY LOAN PARTY OR ANY SUBSIDIARY OF ANY LOAN PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR
FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $20,000,000 (EXCEPT TO THE EXTENT COVERED BY INSURANCE) SHALL BE
RENDERED AGAINST ANY LOAN PARTY, ANY SUBSIDIARY OF ANY LOAN PARTY OR ANY
COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
FORTY-FIVE (45) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF ANY LOAN PARTY TO ENFORCE ANY SUCH JUDGMENT;

 

82

--------------------------------------------------------------------------------


 


(L) AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(M)  A CHANGE IN CONTROL SHALL OCCUR;


 


(N) THE LOAN GUARANTY SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT OR ANY ACTION
SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF
THE LOAN GUARANTY, OR ANY LOAN GUARANTOR SHALL DENY THAT IT HAS ANY FURTHER
LIABILITY UNDER THE LOAN GUARANTY TO WHICH IT IS A PARTY, OR SHALL GIVE NOTICE
TO SUCH EFFECT;


 


(O) ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY COLLATERAL PURPORTED TO BE
COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF THIS AGREEMENT OR ANY
COLLATERAL DOCUMENT, OR ANY COLLATERAL DOCUMENT (OTHER THAN COLLATERAL DOCUMENTS
WHICH COLLECTIVELY COVER AN IMMATERIAL AMOUNT OF COLLATERAL) SHALL FAIL TO
REMAIN IN FULL FORCE OR EFFECT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR SUCH COLLATERAL DOCUMENT) OR ANY ACTION SHALL BE TAKEN BY ANY LOAN
PARTY TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF ANY SUCH
COLLATERAL DOCUMENT; OR


 


(P) ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES TO BE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH LOAN DOCUMENT) (OR ANY LOAN PARTY
SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL ASSERT IN
WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH ASSERTION, THAT
ANY MATERIAL PROVISION OF ANY OF THE LOAN DOCUMENTS HAS CEASED TO BE OR
OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS);


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

83

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV, the Closing Checklist or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument,

 

84

--------------------------------------------------------------------------------


 

document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it in its
reasonable discretion, and shall not be liable for any action taken or not taken
by it in accordance with the advice of any such counsel, accountants or experts
selected by it in good faith.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents selected with
reasonable care and appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
30 days prior written notice to the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
to appoint a successor which shall be a Lender and which shall (unless an Event
of Default has occurred and is continuing) be subject to approval by the
Borrower (such approval not to be unreasonably withheld or delayed).  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a commercial bank or an Affiliate of any such commercial
bank and which shall (unless an Event of Default has occurred and is continuing)
be subject to approval by the Borrower (such approval not to be unreasonably
withheld or delayed).  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in

 

85

--------------------------------------------------------------------------------


 

taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

 

The Administrative Agent shall have no obligation to any of the Lenders to
ensure that the Collateral exists, is owned by the Loan Parties, is cared for,
protected or insured, is unencumbered by others, or that the Liens granted to
the Administrative Agent therein have been properly, sufficiently or lawfully
created, perfected, protected or enforced, or that such Liens are entitled to
any particular priority, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion
given the Administrative Agent’s own interest in the Collateral in its capacity
as one of the Lenders and that the Administrative Agent shall have no other duty
or liability whatsoever to any Lender as to any of the foregoing.

 

Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the Lenders,
in assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession.  Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

Each Lender hereby agrees that (a) it is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after it becomes available, a
copy of each Report prepared by or on behalf of the Administrative Agent; (b)
the Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report, or (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that the Administrative Agent or any other party performing any audit or
examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that the Administrative
Agent undertakes no obligation to update, correct or supplement the Reports; (d)
it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Loan Party and not to distribute any Report to any
other Person except as otherwise permitted pursuant to Section 9.12; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by the
Administrative Agent and any such other Person preparing a Report as the direct
or indirect result of any third parties who might obtain all or part of any
Report through the indemnifying Lender.

 

Each Lender shall, upon the request of the Administrative Agent, provide the
Administrative Agent with such information as the Administrative Agent may
reasonably request regarding any Banking Service Obligations or Swap Obligations
owing to such Lender or its Affiliates.

 

86

--------------------------------------------------------------------------------


 

The Co-Syndication Agents and Co-Documentation Agents shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.

 

ARTICLE IX.

 

MISCELLANEOUS

 

Section 9.01           Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by e-mail, as
follows:

 

(I)            IF TO ANY LOAN PARTY, TO THE BORROWER AT:

 

CF Industries, Inc.
One Salem Lake Drive
Long Grove, Illinois  60047-8402
Attention:  Douglas C. Barnard, Esq.
Facsimile No:  (847) 438-2005
E-mail:  dbarnard@cfindustries.com

 

(II)           IF TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, TO JPMORGAN CHASE BANK, N.A. AT:

 

JPMorgan Chase Bank, N.A.
120 South LaSalle Street
Chicago, Illinois  60603
Attention: Patrick Fravel
Facsimile No: (312) 661-6929
E-mail: Patrick.J.Fravel@chase.com

 

(III)          IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS OR FACSIMILE NUMBER
SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 


(B) NOTICES AND OTHER COMMUNICATIONS TO THE ADMINISTRATIVE AGENT OR LENDERS
HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING
E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II OR TO COMPLIANCE AND NO EVENT OF DEFAULT CERTIFICATES
DELIVERED PURSUANT TO SECTION 5.01(D) UNLESS OTHERWISE AGREED BY

 

87

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR
THE BORROWER (ON BEHALF OF THE LOAN PARTIES) MAY, IN ITS DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS. ALL SUCH
NOTICES AND OTHER COMMUNICATIONS (I) SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED
RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED
RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE,
RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF NOT GIVEN
DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION
SHALL BE DEEMED TO HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY FOR THE RECIPIENT, AND (II) POSTED TO AN INTERNET OR INTRANET
WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED
RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (B)(I) OF
NOTIFICATION THAT SUCH NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE
WEBSITE ADDRESS THEREFOR.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER OR
E-MAIL FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER
PARTIES HERETO.


 

Section 9.02           Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Event of Default, regardless of whether the Administrative Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Event of
Default at the time.

 


(B) SUBJECT TO CLAUSE (C) OF THIS SECTION, NEITHER THIS AGREEMENT NOR ANY OTHER
LOAN DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT (I) IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR,
(II) IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE ADMINISTRATIVE AGENT AND THE LOAN
PARTY OR LOAN PARTIES THAT ARE PARTIES THERETO, WITH THE CONSENT OF THE REQUIRED
LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY
(PROVIDED THAT THE ADMINISTRATIVE AGENT MAY MAKE PROTECTIVE ADVANCES AS SET
FORTH IN SECTION 2.05), (II) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN
OR LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR FORGIVE
ANY INTEREST OR FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY, (III) POSTPONE THE MATURITY OF ANY LOAN, OR
ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC
DISBURSEMENT EXCEPT, IN EACH CASE, IN CONNECTION WITH A PREPAYMENT REQUIRED BY
SECTION 2.12(B), OR ANY DATE FOR THE PAYMENT OF ANY

 

88

--------------------------------------------------------------------------------


 


INTEREST, FEES OR OTHER OBLIGATIONS PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (IV) CHANGE SECTION 2.19(B) OR (D) OR SECTION 2.06 IN A MANNER THAT
WOULD ALTER THE MANNER IN WHICH PAYMENTS ARE SHARED, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER, (V) INCREASE THE ADVANCE RATES SET FORTH IN THE DEFINITION OF
BORROWING BASE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) CHANGE ANY OF
THE PROVISIONS OF THIS CLAUSE (B) OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY
OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER, (VII) RELEASE ANY LOAN GUARANTOR FROM ITS
OBLIGATION UNDER ITS LOAN GUARANTY (EXCEPT AS OTHERWISE PERMITTED HEREIN OR IN
THE OTHER LOAN DOCUMENTS), WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (VIII)
EXCEPT AS PROVIDED IN CLAUSES (D) AND (E) OF THIS SECTION OR IN ANY COLLATERAL
DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT (I) NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE
SWINGLINE LENDER, AS THE CASE MAY BE AND (II) THIS CLAUSE (B) SHALL NOT APPLY TO
ANY WAIVER, MODIFICATION OR AMENDMENT TO ANY LOAN DOCUMENT CONTEMPLATED UNDER
SECTION 2.02(B) IN CONNECTION WITH ANY COMMITMENT INCREASE.


 


(C) THE ADMINISTRATIVE AGENT MAY (I) AMEND THE COMMITMENT SCHEDULE TO REFLECT
ASSIGNMENTS ENTERED INTO PURSUANT TO SECTION 9.04, AND (II) WAIVE PAYMENT OF THE
FEE REQUIRED UNDER SECTION 9.04(B)(II)(C).


 


(D) THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIENS GRANTED TO THE
ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL OR ANY LOAN GUARANTEE
EXECUTED BY ANY SUBSIDIARY GUARANTOR (I) UPON THE TERMINATION OF THE AGGREGATE
COMMITMENT, PAYMENT AND SATISFACTION IN FULL IN CASH OF ALL OBLIGATIONS (OTHER
THAN UNLIQUIDATED OBLIGATIONS), THE CASH COLLATERALIZATION OF ALL LC EXPOSURE IN
A MANNER REASONABLY SATISFACTORY TO EACH AFFECTED ISSUING BANK AND THE CASH
COLLATERALIZATION OF ALL SWAP OBLIGATIONS CONSTITUTING UNLIQUIDATED OBLIGATIONS
IN A MANNER REASONABLY SATISFACTORY TO EACH AFFECTED HOLDER OF SWAP OBLIGATIONS,
(II) CONSTITUTING A SUBSIDIARY GUARANTOR OR PROPERTY BEING SOLD, TRANSFERRED OR
DISPOSED OF IF THE LOAN PARTY DISPOSING OF SUCH SUBSIDIARY GUARANTOR OR PROPERTY
CERTIFIES TO THE ADMINISTRATIVE AGENT THAT THE SALE OR DISPOSITION IS MADE IN
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND THE ADMINISTRATIVE AGENT MAY
RELY CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY), (III)
CONSTITUTING PROPERTY IN WHICH NO LOAN PARTY HAS AT ANY TIME DURING THE TERM OF
THIS AGREEMENT OWNED ANY INTEREST, (IV) CONSTITUTING PROPERTY LEASED TO A LOAN
PARTY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED, (V) OWNED BY OR LEASED
TO ANY LOAN PARTY WHICH IS SUBJECT TO A PURCHASE MONEY SECURITY INTEREST OR
WHICH IS A CAPITAL LEASE OBLIGATION, IN EITHER CASE, PERMITTED BY SECTION 6.01,
OR (VI) AS REQUIRED TO EFFECT ANY SALE OR OTHER DISPOSITION OF SUCH SUBSIDIARY
GUARANTOR OR COLLATERAL IN CONNECTION WITH ANY EXERCISE OF REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO ARTICLE VII.  UPON REQUEST BY
THE ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN WRITING THE
ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE ANY LOAN GUARANTY OF ANY SUBSIDIARY
GUARANTOR OR ANY LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO
THIS SECTION 9.02.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT WILL NOT RELEASE ANY LOAN GUARANTEE OF ANY SUBSIDIARY
GUARANTOR OR ANY LIENS ON

 

89

--------------------------------------------------------------------------------


 


COLLATERAL WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE REQUIRED LENDERS;
PROVIDED THAT, THE ADMINISTRATIVE AGENT MAY IN ITS DISCRETION, RELEASE ITS LIENS
ON COLLATERAL VALUED IN THE AGGREGATE NOT IN EXCESS OF $5,000,000 DURING ANY
CALENDAR YEAR WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE REQUIRED LENDERS.


 


(E) UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY AUTHORIZATION REQUIRED
PURSUANT TO CLAUSE (D) OF THIS SECTION 9.02 FROM THE REQUIRED LENDERS OF THE
ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE ANY LOAN GUARANTEE OF ANY SUBSIDIARY
GUARANTOR OR ANY LIENS UPON PARTICULAR TYPES OR ITEMS OF COLLATERAL, AND UPON AT
LEAST FIVE BUSINESS DAYS PRIOR WRITTEN REQUEST BY THE LOAN PARTIES, THE
ADMINISTRATIVE AGENT SHALL (AND IS HEREBY IRREVOCABLY AUTHORIZED BY THE LENDERS
TO) EXECUTE SUCH DOCUMENTS AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY, OR
REASONABLY REQUESTED BY THE BORROWER, TO EVIDENCE THE RELEASE OF SUCH LOAN
GUARANTEE OR ITS LIENS UPON SUCH COLLATERAL, AS APPLICABLE; PROVIDED THAT,
(I) THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT
ON TERMS WHICH, IN THE ADMINISTRATIVE AGENT’S REASONABLE OPINION, WOULD EXPOSE
THE ADMINISTRATIVE AGENT TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY
CONSEQUENCE OTHER THAN THE RELEASE OF SUCH LOAN GUARANTEE OR LIENS WITHOUT
RECOURSE OR WARRANTY AND (II) SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE,
AFFECT, OR IMPAIR THE OBLIGATIONS OR ANY LOAN GUARANTEE OR LIENS (OTHER THAN
THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF THE LOAN PARTIES IN
RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES, INCLUDING THE PROCEEDS
OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


 


(F) IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT REQUIRING
THE CONSENT OF “EACH LENDER” (OR WORDS OF SIMILAR IMPORT) OR “EACH LENDER
DIRECTLY AFFECTED THEREBY,” (OR WORDS OF SIMILAR IMPORT) THE CONSENT OF THE
REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY LENDERS IS NOT
OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT OBTAINED BEING
REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN, SO LONG AS THE
ADMINISTRATIVE AGENT IS NOT A NON-CONSENTING LENDER, THE BORROWER MAY ELECT TO
REPLACE A NON-CONSENTING LENDER AS A LENDER PARTY TO THIS AGREEMENT, PROVIDED
THAT, CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK OR OTHER ENTITY WHICH
IS REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER OBLIGATIONS DUE
TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AND TO
BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO ASSUME ALL
OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH DATE AND TO
COMPLY WITH THE REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04 AND (II) THE BORROWER
SHALL PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH
REPLACEMENT ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO SUCH
NON-CONSENTING LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE OF
TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH NON-CONSENTING
LENDER UNDER SECTIONS 2.16 AND 2.18.


 

Section 9.03           Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers requested by the Borrower of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all

 

90

--------------------------------------------------------------------------------


 

reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension requested by the
Borrower of any Letter of Credit or any demand for payment thereunder and (iii)
during the existence of an Event of Default, all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, and
under Article X, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.  Expenses being reimbursed by the Borrower
under this Section include, without limiting the generality of the foregoing,
costs and expenses incurred in connection with:

 

(I)            SUBJECT TO SECTION 5.10, APPRAISALS OF ALL OR ANY PORTION OF THE
COLLATERAL (INCLUDING TRAVEL, LODGING, MEALS AND OTHER OUT OF POCKET EXPENSES OF
THE APPRAISERS);

 

(II)           SUBJECT TO SECTION 5.06, FIELD EXAMINATIONS AND THE PREPARATION
OF REPORTS BASED ON THE FEES CHARGED BY A THIRD PARTY RETAINED BY THE
ADMINISTRATIVE AGENT OR THE INTERNALLY ALLOCATED FEES FOR EACH PERSON EMPLOYED
BY THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH FIELD EXAMINATION (WHICH SHALL
BE A PER DAY CHARGE OF $1,000 PER EXAMINER), PLUS IN EACH CASE TRAVEL, LODGING,
MEALS AND OTHER OUT OF POCKET EXPENSES;

 

(III)          LIEN AND TITLE SEARCHES AND TITLE INSURANCE;

 

(IV)          TAXES, FEES AND OTHER CHARGES FOR RECORDING THE MORTGAGES, FILING
FINANCING STATEMENTS AND CONTINUATIONS, AND OTHER ACTIONS TO PERFECT, PROTECT,
AND CONTINUE THE ADMINISTRATIVE AGENT’S LIENS;

 

(V)           SUMS PAID OR INCURRED TO TAKE ANY ACTION REQUIRED OF ANY LOAN
PARTY UNDER THE LOAN DOCUMENTS THAT SUCH LOAN PARTY FAILS TO PAY OR TAKE; AND

 

(VI)          COSTS AND EXPENSES OF FORWARDING LOAN PROCEEDS, COLLECTING CHECKS
AND OTHER ITEMS OF PAYMENT, AND ESTABLISHING AND MAINTAINING THE ACCOUNTS AND
LOCK BOXES, AND COSTS AND EXPENSES OF PRESERVING AND PROTECTING THE COLLATERAL.

 

All of the foregoing reasonable and documented costs and expenses may be charged
to the Borrower as Revolving Loans or to another deposit account, all in
accordance with Section 2.19(c).

 


(B) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THE
LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE
PERFORMANCE BY THE

 

91

--------------------------------------------------------------------------------


 


PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED EXPENSES
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C) TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, PENALTY, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER IN ITS CAPACITY AS SUCH.


 


(D) THE RELATIONSHIP BETWEEN ANY LOAN PARTY ON THE ONE HAND AND THE LENDERS, THE
ISSUING BANK AND THE ADMINISTRATIVE AGENT ON THE OTHER HAND SHALL BE SOLELY THAT
OF DEBTOR AND CREDITOR.  NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING BANK NOR
ANY LENDER (I) SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO ANY LOAN PARTY OR
(II) UNDERTAKES ANY RESPONSIBILITY TO ANY LOAN PARTY TO REVIEW OR INFORM SUCH
LOAN PARTY OF ANY MATTER IN CONNECTION WITH ANY PHASE OF ANY LOAN PARTY’S
BUSINESS OR OPERATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN
PARTY SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREOF.


 


(E) ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE DUE AND PAYABLE THREE (3)
BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, TOGETHER WITH REASONABLY DETAILED
SUPPORTING DOCUMENTATION.


 

Section 9.04           Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants

 

92

--------------------------------------------------------------------------------


 

(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 


(B) (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY OTHER
ASSIGNEE; AND

 

(B)           THE ADMINISTRATIVE AGENT; PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO AN AFFILIATE OF A
LENDER; AND

 

(C)           THE ISSUING BANK

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE
CONSENT, PROVIDED THAT NO SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500 (WHICH FEE SHALL NOT BE PAYABLE BY OR DUE AND
OWING FROM ANY LOAN PARTY); AND

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

93

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
extensions of credit (and has the capacity to fund revolving loans) in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.16, 2.17, 2.18 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY
A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER;
PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED
TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.06, 2.07(D)
OR (E), 2.08(B), 2.19(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO
OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION
THEREIN IN THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN
FULL, TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE
EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE
REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C) (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR
MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER

 

94

--------------------------------------------------------------------------------


 


THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE LOAN PARTIES AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS
SECTION, THE BORROWER AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.16, 2.17 AND
2.18 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.16, 2.17 OR 2.18 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.18 UNLESS THE BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTIONS 2.18 AND 2.20
AS THOUGH IT WERE A LENDER.

 


(D) ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF, OR
SECURITIES ISSUED BY, SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST OR THE EXERCISE BY THE PLEDGEE OF ITS
RIGHTS THERE UNDER OR WITH RESPECT THERETO SHALL RELEASE A LENDER FROM ANY OF
ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH
LENDER AS A PARTY HERETO.


 


(E) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.04, NO
LENDER MAY ASSIGN OR SELL PARTICIPATIONS, OR OTHERWISE SYNDICATE ALL OR ANY
PORTION OF SUCH LENDER’S INTERESTS UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO ANY PERSON WHO IS (I) LISTED ON THE SPECIALLY DESIGNATED NATIONALS
AND BLOCKED PERSONS LIST (THE “SDN LIST”) MAINTAINED BY THE U.S. DEPARTMENT OF
TREASURY OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AND/OR ON ANY OTHER SIMILAR
LIST MAINTAINED BY THE OFAC PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER
OR REGULATION (COLLECTIVELY, “OFAC LAWS”) OR (II) EITHER (X) INCLUDED WITHIN THE
TERM “DESIGNATED NATIONAL” AS DEFINED IN THE CUBAN ASSETS CONTROL REGULATIONS,
31 C.F.R. PART 515, OR (Y) DESIGNATED UNDER SECTIONS 1(A), 1(B), 1(C) OR 1(D) OF
EXECUTIVE ORDER NO. 13224, 66 FED. REG. 49079 (PUBLISHED SEPTEMBER 25, 2001) OR
SIMILARLY DESIGNATED UNDER ANY RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR
EXECUTIVE ORDERS (COLLECTIVELY, THE “EXECUTIVE ORDERS”).


 

Section 9.05           Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution

 

95

--------------------------------------------------------------------------------


 

and delivery of the Loan Documents and the making of any Loans and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding (unless such Letter of Credit has been secured in accordance with
Section 2.07 (j) (ii)) and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.16, 2.17, 2.18, 2.20 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 9.06           Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 9.07           Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates (with the
prior consent of the Administrative Agent) is hereby authorized at any time and
from time to time, with reasonably prompt subsequent notice to the Borrower, to
the fullest extent permitted by law, to set off and apply in accordance with
Section 2.19 any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

96

--------------------------------------------------------------------------------


 

Section 9.09           Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  The Loan Documents (other than those containing a contrary
express choice of law provision) shall be governed by and construed in
accordance with the laws of the State of Illinois.

 


(B) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


 


(C) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 

Section 9.10           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

97

--------------------------------------------------------------------------------


 

Section 9.12           Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to keep such Information confidential
in accordance with this Section), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that in the case of Information
required to be disclosed by a Person pursuant to a subpoena or similar legal
process, such Person shall use reasonable efforts to provide the Borrower with
prior notice of such required disclosure and the opportunity to obtain a
protective order in respect thereof if no conflict exists with such Person’s
governmental, regulatory or legal requirements), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than any Loan
Party.  For the purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
such Loan Party from a source other than a Loan Party.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 9.13           Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

Section 9.14           USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 

98

--------------------------------------------------------------------------------


 

Section 9.15           Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

Section 9.16           Execution of Loan Documents.  The Lenders hereby empower
and authorize the Administrative Agent, on behalf of the Lenders, to execute and
deliver to the Loan Parties the other Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents.  Each Lender agrees that any action
taken by the Administrative Agent or the Required Lenders in accordance with the
terms of this Agreement or the other Loan Documents, and the exercise by the
Administrative Agent or the Required Lenders of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.  The Lenders
acknowledge that all of the Obligations hereunder constitute one debt, secured
pari passu by all of the Collateral.

 

Section 9.17           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

ARTICLE X.

 

LOAN GUARANTY

 

Section 10.01         Guaranty.  Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, except as otherwise provided for herein, absolutely and unconditionally
guarantees to the Administrative Agent, for the benefit of the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Obligations and, to the extent
reimbursable under Section 9.03(a), all reasonable and documented costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, the Borrower or any Loan
Guarantor (such costs and expenses, together with the Obligations, collectively
the “Guaranteed Obligations”).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such

 

99

--------------------------------------------------------------------------------


 

extension or renewal. All terms of this Loan Guaranty apply to any domestic or
foreign branch or Affiliate of any Lender that extended any portion of the
Guaranteed Obligations.

 

Section 10.02         Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

Section 10.03         No Discharge or Diminishment of Loan Guaranty.  (a) 
Except as otherwise provided for herein, to the extent permitted by applicable
law, the obligations of each Loan Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the payment in full in cash of the Guaranteed
Obligations), including:  (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of the Borrower or any other guarantor of or
other person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.

 


(B) TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS OF EACH LOAN
GUARANTOR HEREUNDER ARE NOT SUBJECT TO ANY DEFENSE (OTHER THAN PAYMENT IN FULL
OF THE GUARANTEED OBLIGATIONS) OR SETOFF, COUNTERCLAIM, RECOUPMENT, OR
TERMINATION WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY, OR
UNENFORCEABILITY OF ANY OF THE GUARANTEED OBLIGATIONS OR OTHERWISE, OR ANY
PROVISION OF APPLICABLE LAW OR REGULATION PURPORTING TO PROHIBIT PAYMENT BY ANY
OBLIGATED PARTY, OF THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF.


 


(C) FURTHER, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS OF ANY
LOAN GUARANTOR HEREUNDER ARE NOT DISCHARGED OR IMPAIRED OR OTHERWISE AFFECTED
BY: (I) THE FAILURE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY WITH RESPECT TO ALL OR
ANY PART OF THE GUARANTEED OBLIGATIONS; (II) ANY WAIVER OR MODIFICATION OF OR
SUPPLEMENT TO ANY PROVISION OF ANY AGREEMENT RELATING TO THE GUARANTEED
OBLIGATIONS; (III) ANY RELEASE, NON-PERFECTION, OR INVALIDITY OF ANY INDIRECT OR
DIRECT SECURITY FOR THE OBLIGATIONS OF THE BORROWER FOR ALL OR ANY PART OF THE
GUARANTEED OBLIGATIONS OR ANY OBLIGATIONS OF ANY OTHER GUARANTOR OF OR OTHER
PERSON LIABLE FOR ANY OF THE GUARANTEED OBLIGATIONS; (IV) ANY ACTION OR FAILURE
TO ACT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER WITH RESPECT
TO ANY COLLATERAL SECURING ANY PART OF THE GUARANTEED OBLIGATIONS; OR (V) ANY
DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE, IN THE PAYMENT OR PERFORMANCE
OF ANY OF THE GUARANTEED OBLIGATIONS, OR ANY OTHER CIRCUMSTANCE, ACT, OMISSION
OR DELAY THAT MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF SUCH LOAN
GUARANTOR OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN GUARANTOR
AS A MATTER OF LAW OR EQUITY (OTHER THAN, IN EACH CASE, THE PAYMENT IN FULL IN
CASH OF THE GUARANTEED OBLIGATIONS).

 

100

--------------------------------------------------------------------------------


 

Section 10.04         Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Loan Guarantor, other than the payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligated Party, or any other person.  To the extent permitted by
applicable law, the Administrative Agent may, at its election, in accordance
with the Loan Documents, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and paid in cash.  To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.

 

Section 10.05         Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action (including, without limitation, a claim of
subrogation, contribution or indemnification) that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

 

Section 10.06         Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

 

Section 10.07         Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

 

101

--------------------------------------------------------------------------------


 

Section 10.08         Termination.  The Lenders may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan Guarantor. 
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice.

 

Section 10.09         [Intentionally Omitted].

 

Section 10.10         Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”. 
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

 

Section 10.11         Contribution.  In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means).

 

102

--------------------------------------------------------------------------------


 

Nothing in this provision shall affect any Loan Guarantor’s several liability
for the entire amount of the Guaranteed Obligations (up to such Loan Guarantor’s
Maximum Liability).  Each of the Loan Guarantors covenants and agrees that its
right to receive any contribution under this Loan Guaranty from a Non-Paying
Guarantor shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations.  This provision is for the benefit
of both the Administrative Agent, the Issuing Banks, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

 

Section 10.12         Liability Cumulative.  The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CF INDUSTRIES, INC., as the Borrower

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dennis W. Baker

 

 

Name:

Dennis Baker

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

CF INDUSTRIES HOLDINGS, INC., as a Loan
Guarantor

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dennis W. Baker

 

 

Name:

Dennis Baker

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

MATLOK FERTILIZER COMPANY, INC., as a
Loan Guarantor

 

 

 

 

 

 

 

By:

 

/s/ Dennis W. Baker

 

 

Name:

Dennis Baker

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

PHOSACID SERVICE & SUPPLY, INC., as a
Loan Guarantor

 

 

 

 

 

 

 

By:

 

/s/ Dennis W. Baker

 

 

Name:

Dennis Baker

 

 

Title:

 

Treasurer

 

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually,
as Administrative Agent, Issuing Bank, Lender and
Swingline Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Patrick Fravel

 

 

Name:

Patrick Fravel

 

 

Title:

 

VP

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Co-Documentation
Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dan Petrik

 

 

Name:

Dan Petrik

 

 

Title:

 

Senior Vice President

 

 

S-3

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC., as Co-Documentation
Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James N. Simpson

 

 

Name:

James N. Simpson

 

 

Title:

 

Vice President Citicorp USA Inc.

 

 

S-4

--------------------------------------------------------------------------------


 

 

COBANK, ACB, as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ S. Richard Dill

 

 

Name:

S. Richard Dill

 

 

Title:

 

Vice President

 

 

S-5

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dennis W. Cloud

 

 

Name:

Dennis W. Cloud

 

 

Title:

 

Duly Authorized Signatory

 

 

S-6

--------------------------------------------------------------------------------


 

 

HARRIS N.A., as Co-Syndication Agent and as a
Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Corey Noland

 

 

Name:

Corey Noland

 

 

Title:

 

Vice President

 

 

S-7

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sarah E. Gin

 

 

Name:

Sarah E. Gin

 

 

Title:

 

Vice President

 

 

S-8

--------------------------------------------------------------------------------


 

 

NATEXIS BANQUES POPULAIRES, as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Vincent Lauras

/s/ Alisa Trani

 

 

Name:

Vincent Lauras

Alisa Trani

 

 

Title:

 

Managing Director

Assistant Vice

 

 

 

 

 

President

 

 

S-9

--------------------------------------------------------------------------------


 

 

RZB FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John A. Valiska

 

 

Name:

John A. Valiska

 

 

Title:

 

First Vice President

 

 

 

 

 

 

 

By:

 

/s/ Juan M. Csillagi

 

 

Name:

Juan M. Csillagi

 

 

Title:

 

Group Vice President

 

 

S-10

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Edward L. Cooper III

 

 

Name:

Edward L. Cooper III

 

 

Title:

 

Senior Vice President

 

 

S-11

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

Lender

 

Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

45,000,000

 

Harris N.A.

 

$

35,000,000

 

General Electric Capital Corporation

 

$

35,000,000

 

Citicorp USA, Inc.

 

$

30,000,000

 

Bank of America, N.A.

 

$

27,000,000

 

LaSalle Bank National Association

 

$

17,000,000

 

CoBank, ACB

 

$

17,000,000

 

Wells Fargo Bank, N.A.

 

$

17,000,000

 

Natexis Banques Populaires

 

$

17,000,000

 

RZB Finance LLC

 

$

10,000,000

 

Total

 

$

250,000,000

 

 

--------------------------------------------------------------------------------